Exhibit 10.1

Execution Version

ASSET PURCHASE AGREEMENT

by and between

EZ PRINTS HOLDINGS, INC.,

a Delaware corporation,

EZ PRINTS, INC.,

a Delaware corporation,

and

CAFEPRESS INC.,

a Delaware corporation

Dated as of

August 24, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Section 1       

Definitions

     1    1.1     

Definitions

     1    Section 2       

Purchase of Assets/Assumption of Liabilities

     8    2.1     

Purchased Assets

     8    2.2     

Excluded Assets

     9    2.3     

Assumed Liabilities and Obligations

     10    2.4     

Excluded Liabilities and Obligations

     10    2.5     

Non-Assignable Assets

     11    Section 3       

Transaction Consideration

     11    3.1     

Purchase Price

     11    3.2     

Payment of the Purchase Price

     11    3.3     

Stockholder Payment of Certain Liabilities

     12    Section 4       

Closing

     12    4.1     

Closing

     12    4.2     

Transfer of Possession

     12    4.3     

Transaction Expenses and Payment of Indebtedness

     13    4.4     

Transition Agreements

     13    Section 5       

Representations and Warranties of Stockholder

     13    5.1     

Organization, Good Standing, Corporate Power and Qualification

     13    5.2     

Due Authorization, Binding Effect

     13    5.3     

No Conflicts

     13    5.4     

Governmental Consents

     14    5.5     

Litigation

     14    5.6     

No Finder’s Fees

     14    Section 6       

Representations and Warranties with Respect to Seller

     14    6.1     

Organization, Good Standing, Corporate Power and Qualification

     14    6.2     

Due Authorization, Binding Effect

     14    6.3     

No Conflicts

     14    6.4     

Governmental Consents

     15    6.5     

Litigation

     15    6.6     

Intellectual Property

     15    6.7     

Assets Generally

     16    6.8     

Contracts

     17    6.9     

Governmental Authorizations

     17    6.10   

Employee Matters

     17    6.11   

Taxes

     19    6.12   

Relationships

     20    6.13   

Financial Matters

     20   

 

i



--------------------------------------------------------------------------------

6.14     

Real Property

     20    6.15     

No Finder’s Fees

     20    6.16     

Accuracy of Information Furnished

     21    6.17     

No Other Representations and Warranties

     21    Section 7     

Representations and Warranties of Buyer

     21    7.1       

Organization, Good Standing, Corporate Power and Qualification

     21    7.2       

Due Authorization, Binding Effect

     21    7.3       

No Conflicts

     21    7.4       

Governmental Consents

     21    7.5       

Litigation

     22    7.6       

No Finder’s Fees

     22    7.7       

Independent Investigation

     22    Section 8     

Covenants

     22    8.1       

Conveyance of Assets

     22    8.2       

Employee Matters

     23    8.3       

Access and Information

     24    8.4       

Preservation of Business

     24    8.5       

Commercially Reasonable Efforts

     25    8.6       

Publicity

     25    8.7       

Notice

     25    8.8       

Confidentiality

     26    8.9       

Bulk Sales Laws

     27    8.10     

Restrictive Covenants

     27    8.11     

Change in Corporate Name; Use of Names; Inquiry Referrals

     27    8.12     

Privilege Rights

     27    Section 9     

Conditions Precedent to the Closing by Buyer

     27    9.1       

Representations and Warranties

     27    9.2       

Performance

     28    9.3       

No Action

     28    9.4       

Material Adverse Effect

     28    9.5       

Certificate

     28    9.6       

Governmental Approvals

     28    9.7       

Consents Obtained

     28    9.8       

Bill of Sale; Assumption Agreement; IP Assignment Agreement

     28    9.9       

License Agreement

     28    9.10     

Transition Services Agreement

     28    9.11     

Fulfillment Agreements

     28    9.12     

Employment Agreements

     28    9.13     

Customer Payment

     29    9.14     

Approval of Documentation

     29    9.15     

Contemporaneous Delivery and Effectiveness

     29    Section 10       

Conditions Precedent to the Closing by Seller Parties

     29    10.1     

Representations and Warranties

     29    10.2     

Performance

     29    10.3     

Closing Date Payment

     29   

 

ii



--------------------------------------------------------------------------------

10.4     

Certificate

     29    10.5     

No Actions

     29    10.6     

License Agreement

     30    10.7     

Transition Services Agreement

     30    10.8     

Fulfillment Agreements

     30    10.9     

Promissory Note

     30    10.10   

Approval of Documentation

     30    10.11   

Contemporaneous Delivery and Effectiveness

     30    Section 11       

Termination

     30    11.1     

Termination

     30    11.2     

Effect of Termination

     31    Section 12       

Tax Matters

     31    12.1     

Tax Matters

     31    Section 13       

Indemnification

     33    13.1     

Survival of Representations, Warranties and Covenants

     33    13.2     

Indemnification Provisions for Buyer’s Benefit

     33    13.3     

Indemnification Provisions for the Seller Parties’ Benefit

     33    13.4     

Indemnification Claim Procedures

     34    13.5     

Limitations on Indemnification Liability

     34    13.6     

Other Indemnification Matters

     35    13.7     

Set-Off

     35    13.8     

Indemnification for Non-Compliance with Bulk Sales Statute

     35    Section 14       

General Provisions

     35    14.1     

Notices

     35    14.2     

Expenses

     36    14.3     

Counterparts; Facsimile Signatures

     36    14.4     

Governing Law

     37    14.5     

Integration and Construction

     37    14.6     

Waivers and Amendments

     37    14.7     

Injunctive Relief

     37    14.8     

Successors and Assigns

     37    14.9     

Severability

     37    14.10   

Time of Essence

     37    14.11   

No Third Party Beneficiaries

     38   

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into as of August 24,
2015, by and among EZ Prints Holdings, Inc., a Delaware corporation (“Buyer”),
CafePress Inc., a Delaware corporation (“Stockholder”), and EZ Prints, Inc., a
Delaware corporation (“Seller”, and together with Stockholder, each a “Seller
Party” and together the “Seller Parties”).

RECITALS

WHEREAS, Stockholder owns all of the issued and outstanding shares of Seller;

WHEREAS, Seller provides, from its facility in Norcross, Georgia, EZ Prints,
printing and fulfillment of products primarily but not limited to white label
goods and products and including the deployment of certain software technology
(the “Business”); and

WHEREAS, effective on the Closing Date (as defined below), (a) Seller desires to
sell, assign, transfer, convey and deliver to Buyer or one of its Affiliates,
and Buyer desires to purchase and acquire from Seller, all of its rights, title
and interest in and to the Assets (as defined herein) and (b) Buyer or one of
its Affiliates agrees to assume and become responsible for the Assumed
Liabilities (as defined herein), on the terms and subject to the conditions
hereinafter set forth (the “Transaction”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1 and shall be equally applicable to
both the singular and plural forms. Any agreement referred to below shall mean
such agreement as amended, supplemented and modified from time to time to the
extent permitted by the applicable provisions thereof and by this Agreement.

(i) “Accrued PTO” shall mean accrued vacation, accrued sick time and earned time
off.

(ii) “Action” shall mean any action, suit, proceeding, claim, arbitration or
investigation or similar proceeding.

(iii) “Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by Contract or otherwise.

(iv) “Agreement” shall have the meaning set forth in the Preamble.

(v) “Assets” shall have the meaning ascribed to such term in Section 2.1.

(vi) “Assumed Liabilities” shall have the meaning ascribed to such term in
Section 2.3.

 

1



--------------------------------------------------------------------------------

(vii) “Assumption Agreement” shall have the meaning ascribed to such term in
Section 4.2.

(viii) “Basket” shall have the meaning ascribed to such term in Section 13.5(b).

(ix) “Bill of Sale” shall have the meaning ascribed to such term in Section 4.2.

(x) “Books and Records” shall have the meaning ascribed to such term in
Section 2.1(xi).

(xi) “Beneficial Rights” shall have the meaning ascribed to such term in
Section 2.5.

(xii) “Business” shall have the meaning set forth in the Preamble.

(xiii) “Business Day” shall mean any day other than a Saturday, a Sunday or a
day on which banks in New York City, United States of America are authorized or
obligated by Legal Requirement to close.

(xiv) “Buyer” shall have the meaning set forth in the Preamble.

(xv) “Change of Control” shall mean any transaction or series of related
transactions in which Buyer: (i) sells or otherwise transfers all or
substantially all of its assets to an unaffiliated third party; or (ii) more
than 50% of the voting stock of Buyer are transferred (whether by merger,
consolidation, reorganization, combination, sale or transfer) resulting in the
holders (or their respective Affiliates) of the voting stock of Buyer prior to
such transaction or series of related transactions fail to own at least a
majority of the voting stock of the acquiring or resulting entity (or its
ultimate parent entity).

(xvi) “Closing” shall have the meaning ascribed to such term in Section 4.1.

(xvii) “Closing Date” shall have the meaning ascribed to such term in
Section 4.1.

(xviii) “Closing Date Payment” shall have the meaning ascribed to such term in
Section 3.2(a).

(xix) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and the regulations thereunder, and corresponding provisions
of state or local law.

(xx) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder.

(xxi) “Competitors” shall have the meaning ascribed to such term in the
definition of Material Adverse Effect.

(xxii) “Confidentiality Agreement” shall mean the Confidentiality Agreement
between Stockholder and Vincent Sarrecchia, Jr. dated May 19, 2015.

(xxiii) “Contract” shall mean any agreement, contract, subcontract, lease,
instrument, note, evidence of indebtedness, indenture, mortgage, security
agreement, warranty, insurance policy, benefit plan or other legally binding
commitment (whether written or oral) to which Seller or any of its subsidiaries
is a party.

(xxiv) “Copyrights” shall have the meaning ascribed to such term in the
definition of Intellectual Property.

(xxv) “Current Balance Sheet” shall have the meaning ascribed to such term in
Section 6.13(a).

 

2



--------------------------------------------------------------------------------

(xxvi) “Customer Payment” shall have the meaning ascribed to such term in
Section 3.3

(xxvii) “Damages” means all losses, damages and other costs and expenses,
whether known or unknown, contingent or vested, matured or unmatured, and
whether or not resulting from third-party claims, including costs (including
reasonable fees and expenses of attorneys, other professional advisors and
expert witnesses and the allocable portion of the relevant Person’s internal
costs) of investigation, preparation and litigation in connection with any
Action or threatened Action, provided that Damages shall not include any
punitive damages (except for such punitive damages payable in connection with
any third-party claims).

(xxviii) “Deferred Payment” shall have the meaning ascribed to such term in
Section 3.2(b).

(xxix) “Employee Agreement” shall mean each employment, severance, consulting,
relocation, repatriation, expatriation or other written agreement or Contract
between Seller or Stockholder and any Target Employee.

(xxx) “Employee Plan” shall mean any deferred compensation, pension, retirement,
health, profit sharing, incentive bonus, stock purchase, stock option or
stock-related awards, hospitalization, insurance, severance, workers’
compensation, supplemental unemployment benefits, vacation benefits, disability
benefits, change of control, retention, termination, fringe benefit, or any
other employee pension benefit (as defined in ERISA or otherwise) or employee
welfare benefit obligation, or any other employee benefit of any kind whatsoever
whether under a plan or agreement, that is sponsored, maintained, contributed
to, or required to be contributed to by Stockholder, its parents or any
Stockholder subsidiary for the benefit of any Target Employee or any beneficiary
or dependents thereof.

(xxxi) “Employees” shall mean all employees, consultants, contractors or
salespersons employed by Stockholder or Seller who primarily work in the
Business as of the date of this Agreement that are set forth on Schedule A of
the Seller Disclosure Schedule.

(xxxii) “Employment Agreement” shall have the meaning set forth in Section 9.12.

(xxxiii) “Encumbrance” shall mean any Liens, pledge, mortgage, deed of trust,
security interest, charge, claim, easement, encroachment or other similar
encumbrances.

(xxxiv) “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder.

(xxxv) “Excluded Assets” shall have the meaning ascribed to such term in
Section 2.2.

(xxxvi) “Excluded Liabilities” shall have the meaning ascribed to such term in
Section 2.4.

(xxxvii) “Final Price Allocation” shall have the meaning ascribed to such term
in Section 12.1(d).

(xxxviii) “Financing” shall mean Buyer’s contemplated debt financing in the
amount and pursuant to the terms set forth in the Commitment Letter.

(xxxix) “Fundamental Representations” shall have the meaning ascribed to such
term in Section 13.1.

(xl) “Fulfillment Agreements” shall have the meaning ascribed to such term in
Section 4.4(c).

 

3



--------------------------------------------------------------------------------

(xli) “Governmental Authority” shall mean any and all foreign, federal, state or
local governments, governmental institutions, public authorities and
governmental entities of any nature whatsoever, and any subdivisions or
instrumentalities thereof, including departments, boards, bureaus, commissions,
agencies, courts, arbitrals, administrations and panels, and any divisions or
instrumentalities thereof, whether permanent or ad hoc.

(xlii) “Governmental Authorization” shall mean any (i) permit, license,
certificate, franchise, permission, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement,
and (ii) right under any Contract with any Governmental Authority.

(xliii) “Included Cash” shall have the meaning ascribed to such term in
Section 2.1(a).

(xliv) “Indemnification Claim” shall have the meaning ascribed to such term in
Section 13.4.

(xlv) “Indemnified Party” shall have the meaning ascribed to such term in
Section 13.4.

(xlvi) “Indemnitor” shall have the meaning ascribed to such term in
Section 13.4.

(xlvii) “Independent Accountants” shall have the meaning ascribed to such term
in Section 12.1(f).

(xlviii) “Intellectual Property” shall mean all intellectual property rights and
other similar proprietary rights in any jurisdiction throughout the world,
whether registered or unregistered, whether owned or held for use under license,
including all rights in or arising under (a) patents, patent rights, invention
disclosures and similar rights in inventions (whether or not patentable and
whether or not reduced to practice) (collectively, “Patents”); (b) copyrights
and copyrightable works, mask works, rights in Software, ‘moral rights’ and any
other rights of authors or in works of authorship, whether copyrightable or not
(including databases and other compilations of information) (collectively,
“Copyrights”); (c) registered and unregistered trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans, URLs and internet domain
names, and all goodwill associated therewith and symbolized thereby
(collectively, “Trademarks”); (d) trade secrets, know-how, confidential or
proprietary information, and any technical, business and other information
(collectively, “Trade Secrets”); (e) registrations, applications, renewals,
reissues, reexaminations, extensions, parents, continuations,
continuations-in-part, and domestic and foreign counterparts for and to any of
the foregoing; (f) rights of publicity and privacy; (g) all other similar or
equivalent proprietary rights now known or hereafter recognized anywhere in the
world; and (h) and claims, causes of action and defenses relating to the
enforcement of any of the foregoing, including claims for past infringement;
including in each case any registrations of, applications to register, and
renewals and extensions of, any of the foregoing with or by any Governmental
Authority in any jurisdiction.

(xlix) “Intellectual Property Assets” shall have the meaning ascribed to such
term in Section 2.1(e).

(l) “Intellectual Property Licenses” means all licenses, sublicenses and other
agreements by or through which other Persons grant Seller or Seller grants any
other Persons any exclusive or non-exclusive rights or interests in or to any
Intellectual Property that is used in connection with the Business.

(li) “Intellectual Property Registrations” means all Intellectual Property
Assets that are subject to any issuance, registration, application or other
filing by, to or with any Governmental Authority or authorized private registrar
in any jurisdiction, including registered Trademarks, domain names, and
Copyrights, issued and reissued Patents and pending applications for any of the
foregoing.

 

4



--------------------------------------------------------------------------------

(lii) “Inventory” shall have the meaning ascribed to such term in
Section 2.1(c).

(liii) “IP Assignment Agreement” shall have the meaning ascribed to such term in
Section 4.2.

(liv) “Key Employee” shall have the meaning ascribed to such term in
Section 9.12.

(lv) “knowledge” shall mean (i) with respect to Seller or Stockholder, the
knowledge of any fact or circumstance after reasonable diligent inquiry of any
of the individuals set forth in Schedule 1.1(lv)(i), and (ii) with respect to
Buyer, the knowledge of any fact or circumstance after reasonable inquiry of any
of the individuals set forth in Schedule 1.1(lv)(ii).

(lvi) “Legal Requirement” shall mean any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, order, code, edict, decree, consent decree, judgment,
rule, regulation, ruling, requirement or other pronouncement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Authority, including any bulk transfer laws.

(lvii) “Liability” shall mean any indebtedness, liability, loss or cost (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

(lviii) “License Agreement” shall have the meaning ascribed to such term in
Section 4.4(a).

(lix) “Lien” shall mean any interest in property securing an obligation, whether
such interest is based on common law, statute or Contract (and including any
security interest or lien arising from a mortgage, claim, Encumbrance, pledge,
charge, easement, servitude, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes),
reservations, exceptions, covenants, conditions, options, restrictions, leases,
subleases, licenses, occupancy agreements, pledges, charges, assessments,
covenants, reservations, defects in title, encroachments and other burdens, and
other title exceptions and encumbrances affecting property of any nature,
whether accrued or unaccrued, tangible or intangible, or absolute or contingent,
excluding claims of Intellectual Property violations.

(lx) “Material Adverse Effect” shall mean any circumstance, change in or effect
on, the Assets or the Business that, individually or in the aggregate with any
other circumstances, changes in, or effects on the Assets or the Business
(A) has had or would be reasonably expected to have a material adverse effect on
the Assets or the Business or (B) has had or would be reasonably expected to
have a material adverse effect on the ability of Seller and its Affiliates to
perform their obligations under this Agreement or any other agreement
contemplated hereby; provided, however, that in determining whether a Material
Adverse Effect has occurred or would be reasonably expected to occur, there
shall be excluded any effect to the extent resulting from, or arising in
connection with, any of the following (either alone or in combination):

(i) changes in general economic or business conditions or the financial or
securities markets generally that do not impact Seller’s ability to operate the
Business in a disproportionate manner relative to Seller’s competitors whose
primary business involves e-commerce platform for the purpose of printing and
customizing products (“Competitors”);

 

5



--------------------------------------------------------------------------------

(ii) changes in the industries in which Seller operates, to the extent such
changes do not adversely affect Seller’s ability to operate the Business in a
disproportionate manner relative to Seller’s Competitors;

(iii) changes in generally accepted accounting principles or international
accounting standards generally applicable to corporations in the same industry
of Seller;

(iv) changes in laws, rules and regulations of general applicability by any
Governmental Authority, to the extent such changes do not adversely affect
Seller’s ability to operate the Business in a disproportionate manner relative
to Seller’s Competitors;

(v) acts of war (whether or not declared), the commencement, continuation or
escalation of a war, acts of armed hostility, sabotage or terrorism or other
international or national calamity or any material worsening of such conditions
threatened or existing as of the date of this Agreement, to the extent such
changes do not adversely affect Seller’s ability to operate the Business in a
disproportionate manner relative to Seller’s Competitors;

(vi) the announcement or pendency of the Transaction contemplated by this
Agreement; or

(vii) (1) the failure by Seller to take any action expressly prohibited by the
terms of this Agreement or (2) any actions taken by Seller as expressly required
by the terms of this Agreement or with the consent of Buyer.

(lxi) “Malicious Code” shall have the meaning ascribed to such term in
Section 6.6(e).

(lxii) “Material Contract” shall have the meaning ascribed to such term in
Section 6.8.

(lxiii) “Material Defect” shall have the meaning ascribed to such term in
Section 6.6(e).

(lxiv) “Open Source Software” means (a) any Software that contains, or is
derived in any manner in whole or in part from, any software that is distributed
as free software, open source software (e.g., Linux) or under similar licensing
or distribution models; (b) any Software that may require as a condition of use,
modification or distribution that such Software or other Software incorporated
into, derived from or distributed with such Software: (i) be disclosed or
distributed in source code form; (ii) be licensed for the purpose of making
derivative works; or (iii) be redistributable at no charge; and (c) Software
licensed or distributed under any of the following licenses or distribution
models, or licenses or distribution models similar to any of the following:
(1) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL); (2) the
Artistic License (e.g., PERL); (3) the Mozilla Public License; (4) the Netscape
Public License; (5) the Sun Community Source License (SCSL); (6) the Sun
Industry Source License (SISL); (7) the Apache Software License; and (8) other
open source licenses that have been approved by the Open Source Initiative™ as
complying with its definition of “open source.”

(lxv) “Patents” shall have the meaning ascribed to such term in the definition
of Intellectual Property.

(lxvi) “Permits” means all permits, licenses, franchises, approvals,
authorizations and consents required to be obtained from any Governmental
Authority.

(lxvii) “Permitted Encumbrances” shall mean (i) Encumbrances for Taxes,
assessments and other governmental charges not yet due and payable or, if due
(A) not delinquent or (B) being contested

 

6



--------------------------------------------------------------------------------

in good faith by appropriate proceedings and described in reasonable detail on
the Seller Disclosure Schedule, and (ii) mechanics’, workmen’s, repairmen’s,
warehousemen’s, carriers’ or other similar Liens or Encumbrances, including all
statutory Liens and Encumbrances, arising or incurred in the ordinary course of
business.

(lxviii) “Person” shall mean any natural person, any Governmental Authority and
any entity the separate existence of which is recognized by any Governmental
Authority including corporations, limited liability companies, partnerships,
limited liability partnerships, joint ventures, joint stock companies, trusts,
estates, companies and associations, whether organized for profit or otherwise.

(lxix) “Price Allocation” shall have the meaning ascribed to such term in
Section 12.1(d).

(lxx) “Price Allocation Statement” shall have the meaning ascribed to such term
in Section 12.1(d).

(lxxi) “Promissory Note” shall have the meaning ascribed to such term in
Section 3.2(b).

(lxxii) “Purchase Price” shall have the meaning ascribed to such term in
Section 3.1.

(lxxiii) “Real Property Leases” shall have the meaning ascribed to such term in
Section 6.14.

(lxxiv) “Related Agreements” shall mean the Bill of Sale, Assumption Agreement,
the IP Assignment Agreement, the License Agreement, the Transition Services
Agreement, the Fulfillment Agreements, the Promissory Note and the Employment
Agreements.

(lxxv) “Representatives” shall mean any director, officer, employee, accountant,
counsel, investment banker, financial advisor or other agent or representative
of such Person or any of its Affiliates.

(lxxvi) “Required Consents” shall have the meaning ascribed to such term in
Section 9.7.

(lxxvii) “Seller” shall have the meaning set forth in the Preamble.

(lxxviii) “Seller Party” shall have the meaning set forth in the Preamble.

(lxxix) “Seller Software” shall have the meaning ascribed to such term in
Section 6.6(a).

(lxxx) “Stockholder” shall have the meaning set forth in the Preamble.

(lxxxi) “Seller Disclosure Schedule” shall mean the schedule (dated as of the
date of the Agreement) delivered to Buyer on behalf of Seller setting forth
exceptions to, and disclosure with respect to, representations and warranties of
Seller set forth herein.

(lxxxii) “Software” shall mean computer software, programs and databases in any
form, including source code, object code, operating systems and specifications,
data, databases, database management code, firmware, utilities, graphical user
interfaces and software engines, and all related documentation, developer notes,
comments and annotations.

(lxxxiii) “Tangible Assets” shall have the meaning ascribed to such term in
Section 2.1(f).

(lxxxiv) “Target Employees” shall have the meaning ascribed to such term in
Section 8.2(i).

 

7



--------------------------------------------------------------------------------

(lxxxv) “Tax,” “Taxes” and “Tax Returns” shall have the meanings ascribed to
such terms in Section 6.11(i).

(lxxxvi) “Termination Date” shall have the meaning ascribed to such term in
Section 11.1(ii) subject to extension as set forth in Section 11.1(ii).

(lxxxvii) “Trade Secrets” shall have the meaning ascribed to such term in the
definition of Intellectual Property.

(lxxxviii) “Trademarks” shall have the meaning ascribed to such term in the
definition of Intellectual Property.

(lxxxix) “Transaction” shall have the meaning ascribed to such term in the
Recitals.

(xc) “Transaction Expenses” shall mean, to the extent not paid prior to Closing,
the aggregate amount of all out-of-pocket fees and expenses, incurred by or on
behalf of the Seller in connection with the negotiation, preparation or
execution of this Agreement or any documents or agreements contemplated hereby
or the performance or consummation of the transactions contemplated hereby or
relating to bonuses, in each case, that have not been paid, including (i) any
fees and expenses associated with obtaining necessary or appropriate consents,
waivers, approvals, orders, permits, authorizations or declarations of any
foreign, federal, state, provincial or local governments or governmental
agencies or third parties on behalf of the Seller, (ii) any fees or expenses
associated with obtaining the release and termination of any Liens, (iii) all
brokers’ or finders’ fees, (iv) fees and expenses of counsel, advisors,
consultants, investment bankers, accountants, auditors and experts, (v) any
bonuses or other discretionary payments payable to Employees and other service
providers of the Seller and (vi) any expenses or Taxes borne or to be borne by
the Seller as a result of the transactions contemplated hereby (including the
employer portion of any payroll, social security, unemployment or similar Tax
incurred in connection with the exercise of, or payments made in respect of, any
Employee incentive units).

(xci) “Transition Period” shall have the meaning ascribed to such term in
Section 2.5

(xcii) “Transition Services Agreement” shall have the meaning ascribed to such
term in Section 4.4(b).

SECTION 2 PURCHASE OF ASSETS/ASSUMPTION OF LIABILITIES.

2.1 Purchased Assets. On the terms and subject to the conditions contained
herein, the Seller Parties shall sell, convey, transfer, assign and deliver to
Buyer, and the Seller Parties shall cause Buyer to purchase, acquire and accept
from the Seller Parties, free and clear of all Liens (other than those Liens
included in the Assumed Liabilities), all of the Seller Parties’ right, title
and interest in and to all of the following assets which the Seller Parties own
or in which the Seller Parties have any right, title or interest, other than
those assets specified as Excluded Assets (collectively, the “Assets”) as the
same shall exist on the Closing Date:

(i) all cash and cash equivalents, bank accounts and securities of Seller (the
“Included Cash”);

(ii) all accounts or notes receivable of the Business;

 

8



--------------------------------------------------------------------------------

(iii) all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories of the Business (“Inventory”)

(iv) all Contracts set forth on Schedule 2.1(iv)(i), the lease set forth on
Schedule 2.1(iv)(ii) and the Intellectual Property Licenses set forth on
Schedule 2.1(iv)(iii) (collectively, the “Assigned Contracts”);

(v) all Intellectual Property owned by Seller Parties and used exclusively in
connection with the Business, including, without limitation, the Intellectual
Property and the Intellectual Property Registrations set forth on Schedule
2.1(v) (the “Intellectual Property Assets”);

(vi) all furniture, fixtures, equipment, supplies and other tangible personal
property owned by Seller and located in Norcross, Georgia (“Tangible Assets”);

(vii) all Permits listed on Schedule 2.1(vii), but only to the extent such
Permits may be transferred under applicable Law;

(viii) all prepaid expenses, credits, advance payments, security, deposits,
charges, sums and fees to the extent related to the Assets or to the Business;

(ix) all of the Seller Parties’ rights under warranties, indemnities and all
similar rights against third parties to the extent related to any Assets or to
the Business;

(x) all rights to any Action of any nature available to or being pursued by a
Seller Party, whether arising by way of counterclaim or otherwise, to the extent
related to any Assets or to the Business;

(xi) all books and records, including books of account, ledgers and general,
financial and accounting records, machinery and equipment maintenance files,
customer lists, customer purchasing histories, price lists, distribution lists,
supplier lists, production data, quality control records and procedures,
customer complaints and inquiry files, research and development files, records
and data (including all correspondence with any Governmental Authority), sales
material and records, strategic plans, internal financial statements and
marketing and promotional surveys, material and research, that exclusively
relate to the Business or the Assets (the “Books and Records”), other than books
and records set forth on Schedule 2.1(xi); and

(xii) all goodwill associated with any of the assets described in the foregoing
clauses (i) to (xi).

2.2 Excluded Assets. The Assets do not include, the Seller Parties are not
selling and Buyer is not purchasing, any of the following (collectively, the
“Excluded Assets”):

(i) any and all assets of Stockholder that are not otherwise included as Assets
under Section 2.1;

(ii) all Contracts that are not the Assigned Contracts;

(iii) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Stockholder and not Seller or the Business, all employee-related
or employee benefit-related files or records other than personnel files of
Employees, and any other books and records which Seller is prohibited from
disclosing or transferring to Buyer under applicable Legal Requirements and is
required by applicable Legal Requirements to retain;

 

9



--------------------------------------------------------------------------------

(iv) all insurance policies of Seller and all rights to applicable claims and
proceeds thereunder;

(v) all Employee Plans and trusts or other assets attributable thereto;

(vi) all claims for and rights to receive Tax refunds and Tax credits relating
to the Seller Parties’ ownership of the Assets with respect to Tax periods (or
portions thereof) ending on or prior to the Closing Date; and

(vii) the assets set forth on Schedule 2.2(g).

2.3 Assumed Liabilities and Obligations. On the terms and subject to the
conditions and exceptions contained herein, as of the Closing Date, Buyer shall
assume and become responsible for only the following Liabilities (collectively,
the “Assumed Liabilities”): (a) unpaid trade accounts payable accrued in the
ordinary course as of the Closing Date, including, without limitation unpaid
trade accounts payable under the Assigned Contracts; (b) partner commissions
accrued as of the Closing Date; (c) current accrued Liabilities as of the
Closing Date; and (d) all other Liabilities and obligations arising out of or
relating to Buyer’s ownership or operation of the Business and the Assets first
arising or becoming payable after the Closing Date, each as set forth on
Schedule 2.3.

2.4 Excluded Liabilities and Obligations. Notwithstanding anything to the
contrary contained in this Agreement, Buyer will not assume or be liable for,
and the Seller Parties will retain and remain responsible for, all of the Seller
Parties’ debts, Liabilities and obligations of any nature whatsoever (other than
the Assumed Liabilities set forth in Section 2.3), whether accrued or unaccrued,
whether absolute or contingent, whether known or unknown, whether due or to
become due, and regardless of when asserted (collectively, the “Excluded
Liabilities”). Without limiting the foregoing, the Excluded Liabilities include
the following:

(i) Liabilities Under This Agreement. All of the Seller Parties’ Liabilities and
obligations under this Agreement or under any other agreement between a Seller
Party on the one hand and Buyer on the other hand entered into on or after the
date hereof, including the Related Agreements;

(ii) Liabilities Under Contracts Other than Assigned Contracts. All of the
Seller Parties’ Liabilities and obligations under any Contract, unless such
Contracts is an Assigned Contract and such Liability or obligation under the
Contract is not excluded from the Assumed Liabilities under Section 2.3;

(iii) Taxes. Except as provided in Section 12.1, any Liability for or in respect
of the payment of all Taxes and assessments including without limitation all
income Taxes, excise Taxes, sales and use Taxes, payroll withholding Taxes, FICA
Taxes, unemployment Taxes, business Taxes and real and personal property Taxes
which are required to be paid or remitted by a Seller Party, and of any Taxes
arising out of or relating to the ownership or use of the Assets prior to the
Closing;

(iv) Employee Liabilities. Except as specifically set forth in this Agreement,
any and all Liabilities under or relating to any Employee Plan, Employee
Agreement or otherwise relating to any current or former employee, director, or
consultant of a Seller Party and his or her service or employment with a Seller
Party prior to the Closing;

(v) Breach of Contract/Violation of Law. All of a Seller Party’s Liabilities or
obligations arising out of or in connection with the breach by a Seller Party of
any Contract, including any Liabilities or obligations resulting from, arising
out of, relating to, in the nature of or caused by any breach of Contract,
breach of warranty, tort, infringement, violation of Legal Requirement or
environmental matters concerning or directly in connection with the Assets
(including those arising under any and all applicable

 

10



--------------------------------------------------------------------------------

securities, environmental, health and safety laws) occurring before or upon the
consummation of the Closing, or any Damages to third parties resulting from
acts, events or omissions occurring before or upon the consummation the Closing;
and

(vi) Fees. All of the Seller Parties’ Liabilities or obligations for expenses or
fees incurred by a Seller Party incident to or arising out of the negotiation,
preparation, approval or authorization of this Agreement, or the consummation
(or preparation for the consummation) of the transactions contemplated hereby,
including all attorneys’ and accountants’ fees, brokerage fees, consultants’
fees and finders’ fees that are the Seller Parties’ responsibility hereunder.

2.5 Non-Assignable Assets. Notwithstanding anything to the contrary in this
Agreement, no Contracts, properties, rights or other assets of the Seller shall
be deemed sold, transferred or assigned to Buyer pursuant to this Agreement if
the attempted sale, transfer or assignment thereof to Buyer without the consent
or approval of any other Person would be ineffective or would constitute a
breach of Contract or a material violation of any Legal Requirement or would in
any other way materially and adversely affect the rights of the Seller (or Buyer
as transferee or assignee), and such consent or approval is not obtained at or
prior to the Closing. In such case, for a period of 180 days following Closing
(the “Transition Period”), to the extent possible, (a) the beneficial interest
in or to such Contracts, properties, rights or assets (collectively, the
“Beneficial Rights”) shall in any event pass at the Closing to Buyer under this
Agreement; and (b) pending such consent or approval, Buyer shall discharge the
obligations of the Seller under such Beneficial Rights (to the extent such
obligations are Assumed Liabilities) as agent for the Seller, and the Seller
Parties shall act as Buyer’s agent in the receipt of any benefits, rights or
interest received from the Beneficial Rights. During the Transition Period,
Seller Parties and the Buyer shall each use commercially reasonable efforts to
secure, as promptly as practicable, any consents, approvals, waivers and
authorizations required in connection with the transactions contemplated by this
Agreement, including, without limitation, all Required Consents and other
consents, to the extent such consents, approvals, waivers and authorizations
were not obtained and delivered to Buyer at or prior to the Closing. During the
Transition Period, Seller Parties shall cooperate with Buyer in any other
reasonable arrangement designed to provide for Buyer the benefits of such
Contracts, properties, rights and assets, including enforcement for the account
of Buyer of any and all rights of the Seller against the other party thereto
arising out of the breach or cancellation thereof by such other party or
otherwise, and to provide for the discharge of any Liability under such
Contracts, properties, rights or assets, to the extent such Liability
constitutes an Assumed Liability. If and to the extent that by the end of the
Transition Period an arrangement acceptable to Buyer with respect to Beneficial
Rights cannot be made, or the requisite consents, approvals, waivers or
authorizations are not obtained, then Buyer shall have no obligation with
respect to any such Contract, property, right or other asset, and such Contract,
property, right or other asset shall not be deemed to be an Asset and any
related Liability shall not be deemed an Assumed Liability, and, notwithstanding
any contrary provision of this Agreement or any Related Agreement, Seller
Parties shall have no further obligation to use commercially reasonable efforts
to secure such consents, approvals, waivers or authorizations after the end of
the Transition Period.

SECTION 3 TRANSACTION CONSIDERATION.

3.1 Purchase Price. In consideration for Buyer’s purchase of the Assets and
assumption of the Assumed Liabilities, Buyer shall pay to Seller an amount equal
to $600,000 (the “Purchase Price”), which shall consist of (i) the Closing Date
Payment, plus (ii) the Deferred Payment. The Purchase Price shall be subject to
the payment schedules provided in Section 3.2.

3.2 Payment of the Purchase Price. Buyer shall pay the Purchase Price to Seller
in accordance to the schedules set forth in this Section 3.2.

(i) Closing Date Payment. On the Closing Date, Buyer shall pay to Seller in
cash, via wire transfer of immediately available funds to an account or accounts
designated by the Seller, an amount equal to $100,000.00 (the “Closing Date
Payment”).

 

11



--------------------------------------------------------------------------------

(ii) Deferred Payment. On or before December 31, 2018, the Buyer shall pay to
the Seller in cash, via wire transfer of immediately available funds to an
account or accounts designated by the Seller, an amount equal to $500,000.00
(the “Deferred Payment”). Buyer shall execute in favor of Seller and deliver
prior to the Closing, an unsecured Promissory Note in the principal amount of
the Deferred Payment substantially in the form attached hereto as Exhibit G (the
“Promissory Note”). Notwithstanding any language to the contrary, in the event
that there is a Change of Control with respect to the Buyer on or before
December 31, 2018, the Deferred Payment shall immediately become due and payable
upon consummation of such Change of Control on the terms set forth in the
Promissory Note.

3.3 Stockholder Payment of Certain Liabilities. On or before the Closing Date
and in consideration for Buyer’s assumption of the Assumed Liabilities,
Stockholder shall pay in cash, via wire transfer of immediately available funds
to the current customer of Seller set forth on Schedule 3.3, an amount equal to
$1,250,000.00 (the “Customer Payment”).

SECTION 4 CLOSING.

4.1 Closing. The closing (the “Closing”) shall take place through the electronic
exchange of deliveries and executed documents as the parties hereto mutually
agree (including remotely by exchange of signature pages by facsimile or PDF),
and shall be deemed to have occurred at the offices of Morris, Manning & Martin,
LLP located at 1600 Atlanta Financial Center 3343 Peachtree Road, N.E. Atlanta,
Georgia 30326, on the last day of the month in which the conditions set forth in
Section 9 and Section 10 (other than those conditions that by their nature are
to be satisfied at the Closing, but subject to the fulfillment or waiver of
those conditions) are satisfied or waived in accordance with this Agreement, or
such other date, place or time as may be agreed upon between the parties;
provided, further, that nothing in this Section 4.1 shall effect Buyer’s
obligations pursuant to Section 8.1. The day on which the Closing actually
occurs is referred to herein as the “Closing Date”. The Closing shall be deemed
to take place at 12:01 a.m. Eastern Daylight Time on the Closing Date.

4.2 Transfer of Possession. Except as expressly set forth in this Section 4.2,
on the Closing Date, Seller Parties shall place Buyer or one of its Affiliates
as designated by Buyer in full possession of the Assets and shall execute such
assignments, assumptions and other instruments of transfer, in form and
substance reasonably satisfactory to Buyer, with such other appropriate
instruments of title and consents of third parties as Buyer shall reasonably
request in order to effectively transfer the Assets to Buyer as designated by
Buyer, including (i) one or more Assignment and Assumption Agreements in
substantially the form of Exhibit A attached hereto (the “Assumption
Agreement”), (ii) one or more Bills of Sale in substantially the form of
Exhibit B attached hereto (the “Bill of Sale”), and (iii) one or more IP
Assignment Agreements in substantially the form of Exhibit C attached hereto
(the “IP Assignment Agreement”). The Assets shall be delivered via electronic
transmission to the extent practicable. On the Closing Date, Seller Parties
shall make all other Assets available for Buyer or one of its Affiliates as
designated by Buyer to take physical possession at the Closing. If and to the
extent that, from and after the Closing, Seller Parties or Buyer discovers any
Assets that should have been conveyed and delivered to Buyer at the Closing
pursuant hereto but were not so conveyed and delivered at the Closing, Seller
Parties shall convey and deliver such Assets to Buyer or one of its Affiliates
as designated by Buyer as soon as reasonably practicable after the discovery
thereof, in each case without additional consideration paid therefor.

 

12



--------------------------------------------------------------------------------

4.3 Transaction Expenses and Payment of Indebtedness. Upon the Closing, all
Liens on the Assets will be released and fully discharged, and all indebtedness
of the Seller and all Transaction Expenses (to the extent payable at the
Closing) will be fully paid, satisfied and discharged without use of the
Included Cash.

4.4 Transition Agreements.

(i) Concurrently with the Closing, Buyer and Stockholder shall enter into a
License Agreement in the form attached hereto as Exhibit D (the “License
Agreement”) pursuant to which Buyer will license to Stockholder specified
Intellectual Property.

(ii) Concurrently with the Closing, Buyer and Stockholder shall enter into a
Transition Services Agreement in the form attached hereto as Exhibit E (the
“Transition Services Agreement”) pursuant to which each party will provide
specified services to the other party.

(iii) Concurrently with the Closing, Buyer and Stockholder shall enter into
Fulfillment Agreements in the forms attached hereto as Exhibit F (the
“Fulfillment Agreements”) pursuant to which each party will provide specified
services to the other party.

SECTION 5 REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER.

Except as set forth in the Seller Disclosure Schedule with respect to
specifically identified subsections of this Section 5, as an inducement to Buyer
to enter into this Agreement and to consummate the transactions contemplated
hereby, Stockholder represents and warrants to Buyer as of the date hereof and
as of the Closing Date as follows:

5.1 Organization, Good Standing, Corporate Power and Qualification. Stockholder
has been duly organized, and is validly existing and in good standing under the
laws of the State of Delaware and has the requisite power and authority to enter
into and perform this Agreement, and the Related Agreements to which Stockholder
is or is to be a party, to own and operate its properties and assets and to
carry on its business as currently conducted.

5.2 Due Authorization, Binding Effect. All action on the part of Stockholder
necessary for the authorization, execution, delivery of, and the performance of
all obligations of Stockholder under this Agreement and the Related Agreements
to which Stockholder is or is to be a party has been taken. This Agreement,
along with the Related Agreements, when executed and delivered by Buyer, will
constitute valid and legally binding obligations of Stockholder enforceable in
accordance with their respective terms, except as may be limited by:
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally or (ii) the effect of rules of law governing the availability
and enforceability of equitable remedies.

5.3 No Conflicts. The execution, delivery and performance of this Agreement, the
Related Agreements to which Stockholder is or is to be a party and the
consummation of the transactions contemplated hereby or thereby do not and will
not (i) conflict with or result in any violation or default under Stockholder’s
certificate of incorporation or bylaws, as amended to-date, (ii) violate any
Legal Requirement to which Stockholder is subject; or (iii) conflict with or
result in a violation or breach of, with or without the passage of time or the
giving of notice or both, or give any party the right to terminate, accelerate
or modify, or require the consent of any Person under, any Contract to which
Stockholder is a party.

 

13



--------------------------------------------------------------------------------

5.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, notice, declaration or filing with,
any Governmental Authority is required on the part of Stockholder in order to
enable Stockholder to execute, deliver and perform its obligations under this
Agreement or the Related Agreements to which Stockholder is a party, or to
consummate any of the transactions contemplated by the Agreement or the Related
Agreements to which it is a party.

5.5 Litigation. There is no Action pending (or, to Stockholder’s knowledge,
currently threatened) against Stockholder with respect to the Business or the
Assets before any Governmental Authority. To Stockholder’s knowledge,
Stockholder is not a party or subject to the provisions of any Legal Requirement
that would prevent or materially interfere with or delay the consummation of the
transactions contemplated by the Agreement or the Related Agreements. There is
no Action by Stockholder or any of its Affiliates related to the Business or the
Assets that is pending or which Stockholder or any of its Affiliates intends to
initiate. None of the Assets is subject to any order, writ, judgment, award,
injunction or decree of any Governmental Authority of competent jurisdiction or
any arbitrator or arbitrators.

5.6 No Finder’s Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Stockholder or any of its Affiliates who might be entitled to any fee or
commission from Stockholder in connection with the transactions contemplated
hereby.

SECTION 6 REPRESENTATIONS AND WARRANTIES WITH RESPECT TO SELLER.

Except as set forth in the Seller Disclosure Schedule with respect to
specifically identified subsections of this Section 6, as an inducement to Buyer
to enter into this Agreement and to consummate the transactions contemplated
hereby, Seller and Stockholder jointly and severally represents and warrants to
Buyer as of the date hereof and as of the Closing Date as follows:

6.1 Organization, Good Standing, Corporate Power and Qualification. Seller has
been duly organized, and is validly existing and in good standing under the laws
of the State of Delaware and has the requisite power and authority to enter into
and perform this Agreement, and the Related Agreements to which Seller is or is
to be a party, to own and operate its properties and assets and to carry on its
business as currently conducted.

6.2 Due Authorization, Binding Effect. All action on the part of Seller
necessary for the authorization, execution, delivery of, and the performance of
all obligations of Seller under this Agreement and the Related Agreements to
which Seller is or is to be a party has been taken. This Agreement, along with
the Related Agreements, when executed and delivered by Buyer, will constitute
valid and legally binding obligations of Seller enforceable in accordance with
their respective terms, except as may be limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally or
(ii) the effect of rules of law governing the availability and enforceability of
equitable remedies.

6.3 No Conflicts. The execution, delivery and performance of this Agreement, the
Related Agreements to which Seller is or is to be a party and the consummation
of the transactions contemplated hereby or thereby do not and will not
(i) conflict with or result in any violation or default under Seller’s
certificate of incorporation or bylaws, as amended to-date, (ii) violate any
Legal Requirement to which Seller is subject; or (iii) conflict with or result
in a violation or breach of, with or without the passage of time or the giving
of notice or both, or give any party the right to terminate, accelerate or
modify, or require the consent of any Person under, any Contract to which Seller
is a party.

 

14



--------------------------------------------------------------------------------

6.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, notice, declaration or filing with,
any Governmental Authority is required on the part of Seller in order to enable
Seller to execute, deliver and perform its obligations under this Agreement or
the Related Agreements to which Seller is a party, or to consummate any of the
transactions contemplated by the Agreement or the Related Agreements to which it
is a party.

6.5 Litigation. There is no Action (or, to Seller’s knowledge, currently
threatened) against Seller with respect to the Business or the Assets before any
Governmental Authority. To Seller’s knowledge, Seller is not a party or subject
to the provisions of any Legal Requirement that would prevent or materially
interfere with or delay the consummation of the transactions contemplated by the
Agreement or the Related Agreements. There is no Action by Seller or any of its
Affiliates related to the Business or the Assets that is pending or which Seller
or any of its Affiliates intends to initiate. None of the Assets is subject to
any order, writ, judgment, award, injunction or decree of any Governmental
Authority of competent jurisdiction or any arbitrator or arbitrators.

6.6 Intellectual Property.

(i) Status. To the best of the Seller Parties’ knowledge, none of the
Intellectual Property Assets are the subject of any outstanding judgment, order,
decree, agreement or ruling that would adversely affect or limit Buyer’s use
thereof or rights thereto, including as a result of this Transaction. To the
best of the Seller Parties’ knowledge, no third party has any ownership right,
title, interest, claim in or Encumbrance on any of the Intellectual Property
Assets owned or purported to be owned by the Seller. The Intellectual Property
Assets include all of the Intellectual Property necessary and sufficient for the
operation of the Business. Section 6.6(a) of the Seller Disclosure Schedule sets
forth a complete and correct list of: (i) all Intellectual Property
Registrations owned by or on behalf of Seller, including Internet domain name
registrations; (ii) all Software owned by or distributed or maintained by the
Seller but excluding any off-the-shelf or shrink-wrap type software (“Seller
Software”); and (iii) other than Seller Software, all other material
unregistered Copyrights and mask works owned by Seller.

(ii) Licenses; Other Agreements. Section 6.6(ii) of the Seller Disclosure
Schedule sets forth (i) any option, license or agreements under which Seller has
granted a license or other rights to any Person under or in connection with any
the Intellectual Property Assets, other than customary end user license
agreements entered into in the ordinary course of business, (ii) any covenant
not to compete or Contract limiting Seller’s ability to exploit fully the
Intellectual Property Assets and to transact the Business in any market or
geographical area or with any Person, and (iii) each item or component of
Intellectual Property that is licensed or otherwise provided to Seller by any
Person which is used exclusively in connection with the Business as currently
conducted (except for “shrink-wrap” or “click-wrap” license agreements relating
to off-the-shelf computer software licensed in the ordinary course of business
for less than $5,000 annually that are used only internally and are not provided
to customers or other Persons as part of the Seller’s products, services or
otherwise). Seller has the right to assign to Buyer any and all right, title and
interest Seller has under the license agreements listed on Section 6.6(ii)(iii)
without obtaining the prior consent of the licensors of such Intellectual
Property.

(iii) No Infringement. Seller has not received any (i) communications alleging
that Seller’s operation of the Business has violated, misappropriated or
infringed or, would violate, misappropriate or infringe any Intellectual
Property of any Person or (ii) cease and desist letters or invitations to enter
into a license under the Intellectual Property of any Person, in each case, in
connection with Seller’s operation of the Business. To Seller Parties’
knowledge, no Person has infringed, misappropriated or otherwise violated, and
no Person is currently infringing, misappropriating or otherwise violating, any
Intellectual Property Assets.

 

15



--------------------------------------------------------------------------------

(iv) Ownership Free and Clear and Sufficient Rights. To the best of the Seller
Parties’ knowledge, Seller has a valid and enforceable right to use pursuant to
the agreements set forth on Section 6.6(ii) of the Seller Disclosure Schedule,
or otherwise owns and possesses all right, title and interest in and to, all
Intellectual Property Assets and any other Intellectual Property reasonably
necessary for the operation of the Business as presently conducted, free and
clear of all Encumbrances. Except for the rights granted to Stockholder pursuant
to the License Agreement, neither Seller Party nor any Affiliate of any Seller
Party shall retain any rights with regard to the Intellectual Property Assets
after the Closing.

(v) Seller Software. To the best of the Seller Parties’ knowledge, the Seller
Software is free of any (i) “back door,” “time bomb,” “virus,” “Trojan horse,”
“worm,” “drop dead device” or other software routine that permit unauthorized
access or the unauthorized disablement or erasure of such Seller Software or
data or other software of users in connection with the provision or use of the
Seller Software to customers as presently provided by Seller (“Malicious Code”)
or (ii) any material defect that would be reasonably likely to disrupt its
operation or have a material adverse impact on the operation of other software
programs or operating systems (“Material Defect”). Seller has in place systems
and procedures consistent with (or better than) industry standard security
practices for similarly situated companies to prevent the introduction of
Malicious Code into the Seller Software from software licensed from third
parties. No third party licensed to use the Seller Software (e.g. an end user)
has informed Seller of the presence of any Malicious Code or Material Defect in
the Seller Software. Only the object code relating to Seller Software has been
disclosed to any third party and no third party has asserted any right to access
any source code for any Seller Software. There are no defects in any of the
Seller Software that would prevent the same from performing substantially in
accordance with any specifications or documentation governing the Seller
Software. Seller is in possession of the source code and object code for all
Seller Software and copies of all other material related thereto, including
installation and user documentation, engineering specifications, flow charts,
and know-how reasonably necessary for the use, maintenance, enhancement,
development and other exploitation of such software.

(vi) No Breach by Employee. To Seller Parties’ knowledge, no Employee or
consultant to Seller or its subsidiaries who work with the Business
(collectively, with Employees, “Service Providers”) is obligated under any
agreement (including licenses, covenants, or commitments of any nature) or
subject to any judgment, decree or order of any Governmental Authority, or any
other restriction that would interfere with the use of his or her reasonable
best efforts to carry out his or her duties for Seller or to promote the
interests of Seller or that would prevent such employees or consultants from
assigning to Seller inventions and all other Intellectual Property created,
developed, conceived or reduced to practice in connection with services rendered
to Seller.

(vii) Open Source Software. With respect to any Open Source Software included in
the Assets or that is or has been used by Seller in relation to, or in
connection with, the Assets, to Seller Parties’ knowledge, Seller is in
compliance in with all applicable licenses governing such Open Source Software.

6.7 Assets Generally.

(i) At Closing, Seller Parties will deliver the Assets and Assumed Liabilities
“AS IS”, except as otherwise expressly provided in this Agreement. Except for
the representations and warranties contained in this Agreement, Seller Parties
makes no representations or warranties whatsoever to Buyer or any other Person,
express, implied, statutory or otherwise, concerning the Assets, the Assumed
Liabilities, the Business or any other matter.

(ii) The Assets to be transferred hereunder (together with the Intellectual
Property to be licensed to Buyer under the License Agreement) constitute all the
assets, properties and rights of Seller necessary to operate the Business as
currently being operated and as currently proposed to be conducted by Seller.

(iii) Seller has good, marketable and indefeasible title to, or a valid
leasehold interest in, all of the Assets, in each case free and clear of any
Encumbrances other than Assumed Liabilities and Permitted Encumbrances.

 

16



--------------------------------------------------------------------------------

6.8 Contracts. To Seller Parties’ knowledge, neither Stockholder nor Seller is
in material breach of or in default under any Assigned Contract, and no event
has occurred that with the passage of time or giving of notice or both would
constitute such a material breach or default, result in a loss of a material
right, result in the payment of any damages or penalties or result in the
creation of an Encumbrance thereunder or pursuant thereto. Neither Stockholder
nor Seller has received written notice from any Person party to any Assigned
Contract regarding the termination, cancellation or material change to the terms
of, any Assigned Contract.

True and complete copies of (a) each Assigned Contract, (b) each Contract
required to be disclosed pursuant to Section 6.6, and (c) each Contract that is
otherwise material to the Business which are required to be disclosed on
Section 6.8(c) of the Seller Disclosure Schedule, have been delivered or made
available to Buyer (each, a “Material Contract” and collectively, the “Material
Contracts”). Each Material Contract is to the Seller Parties’ knowledge subject
is a valid and binding agreement of such Seller Party, and, to the Seller
Parties’ knowledge, each other party thereto, enforceable against such Seller
Party, and, to the Seller Parties’ Knowledge, each other party thereto, in
accordance with its terms, and is in full force and effect with respect to the
Seller Party and, to the knowledge of the Seller Parties, each other party
thereto, subject to (a) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies. Except as set forth
on Section 6.8 of the Seller Disclosure Schedule, the respective Seller Party is
in material compliance with and has not materially breached, violated or
defaulted under, or, to the Seller Parties’ knowledge, received notice that it
has materially breached, violated or defaulted under, any of the terms or
conditions of any Material Contract, nor to Seller Parties’ knowledge is any
party obligated to a Seller Party pursuant to any Material Contract subject to
any material breach, violation or default thereunder.

6.9 Governmental Authorizations. Section 6.9 of the Seller Disclosure Schedule
identifies each Governmental Authorization held by Stockholder or Seller that is
exclusively related to the Business or the Assets, and Stockholder and Seller,
as the case may be, have delivered to Buyer accurate and complete copies of all
such Governmental Authorizations. The Governmental Authorizations identified in
Section 6.9 of the Seller Disclosure Schedule are valid and in full force and
effect, and collectively constitute all Governmental Authorizations necessary
for the use of the Assets as they are currently being used. Seller and
Stockholder and its Affiliates are, and have at all times been, in substantial
compliance with the terms and requirements of the respective Governmental
Authorizations identified in Section 6.9 of the Seller Disclosure Schedule.
Seller and Stockholder and its Affiliates have not received any written notice
or other written communication from any Governmental Authority regarding (a) any
actual or possible violation of or failure to comply with any term or
requirement of any Governmental Authorization related to the Assets or the
Business or (b) any actual or possible revocation, withdrawal, suspension or
modification of any Governmental Authorization related to the Assets or the
Business.

6.10 Employee Matters.

(i) Except as otherwise agreed herein, to Seller Parties’ knowledge, all
compensation, including wages, commissions, bonuses and benefits payable to or
on behalf of the Employees for services performed on or prior to the date hereof
have been paid in full, and shall be paid in full prior to

 

17



--------------------------------------------------------------------------------

the Closing Date, and there are no outstanding agreements, understandings or
commitments of a Seller Party to the Employees with respect to any compensation,
severance obligations, change in control benefits, employee benefits,
commissions or bonuses.

(ii) Section 6.10(b) of the Seller Disclosure Schedule sets forth the policy of
Seller with respect to Accrued PTO and the amount of such Liabilities as of the
date hereof for each of the Target Employees. As of the Closing, the Closing PTO
Amount Schedule will set forth an accurate and complete list of the amount of
Accrued PTO for each of the Target Employees.

(iii) All Employee Plans and Employee Agreements have complied in all material
respects, in form and operation, with the terms of ERISA, the Code (including
the requirements of Code Section 401(a) to the extent any Employee Plan is
intended to conform to that Section) and other applicable law and with the
requirements of the applicable governing documents. Each Employee Plan which is
intended to be qualified under Code Section 401(a) has received a favorable
determination letter or opinion letter from the IRS, and the Seller Parties do
not have knowledge of any circumstances that will or could result in revocation
of such favorable determination letter or reliance on such opinion letter. With
respect to each Employee Plan, (1) full payment has been made of all amounts
that are required under the terms of each Employee Plan to be paid as
contributions with respect to all periods prior to the Closing Date, (2) the
sponsor of each Employee Plan has paid in full all required insurance premiums,
subject only to normal retrospective adjustments in the ordinary course, with
respect to periods ending prior to the Closing Date, (3) all reports and
information relating to each Employee Plan have been timely filed with the IRS
or Department of Labor or disclosed or provided to participants and
beneficiaries in accordance with the Code and ERISA, (4) there have been no
“prohibited transactions” within the meaning of Section 406 or 407 of ERISA or
Section 4975 of the Code for which a statutory or administrative exemption does
not exist, and (5) each Employee Plan has been maintained and administered in
compliance with its terms and with the requirements prescribed by any and all
applicable laws, including but not limited to the Code, ERISA, the Health
Insurance Portability and Accountability Act of 1996 and COBRA. Neither Seller
nor any of its parents, subsidiaries or any other Person that, together with
Seller or its Affiliates, would be treated as a single employer under
Section 414 of the Code or under Section 4001(b) of ERISA, has ever contributed
to or otherwise had any Liability with respect to any “employee benefit plan”
(as defined in Section 3(3) of ERISA) that (a) is subject to Title IV of ERISA
or Section 412 of the Code, or (b) provides vested life insurance, medical or
other health and welfare benefits upon retirement or termination of employment
for any reason, except as may be required by COBRA.

(iv) Section 6.10(d) of the Seller Disclosure Schedule sets forth a complete and
accurate list, dated as of a date no earlier than five (5) days prior to the
date of this Agreement, of each Target Employee’s: (i) employee identification
number, (ii) employment location, (iii) date of hire, (iv) current title,
(v) current annual salary, and (vi) classification by Seller as exempt or
non-exempt.

(v) To the knowledge of Seller Parties, as of the date hereof, none of the
Employees is subject to any noncompete, nondisclosure, confidentiality,
employment, consulting or similar agreements (i) relating to, affecting or in
conflict with the present or proposed activities of the Assets, except for
agreements between Seller or any of its Affiliates and their present and former
employees, consultants and contractors, or (ii) that would interfere with such
person’s efforts to promote the interests of Seller or that would interfere with
the Assets. Neither the execution nor delivery of this Agreement will conflict
with or result in a breach of the terms, conditions or provisions of, or
constitute a default under, any Contract or agreement to which Seller is a party
and under which any Employee is now bound.

 

18



--------------------------------------------------------------------------------

6.11 Taxes.

(i) For purposes of this Agreement, (i) the term “Tax” or “Taxes” means any
federal, state, local or foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental (including taxes under Section 59A of the Code), customs duties,
capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add on minimum, estimated or other
tax, or other governmental fee, assessment or charge in the nature of a tax, of
any kind whatsoever, including any interest, penalty or addition thereto,
whether disputed or not, and (ii) the term “Tax Return” means any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

(ii) Seller Parties have timely filed all Tax Returns required to be filed by
it, each such Tax Return has been prepared in material compliance with all
applicable laws and regulations, and to Seller Parties’ knowledge, all such Tax
Returns are true, complete and accurate in all material respects. All Taxes due
and payable by Seller Parties, regardless of whether such Taxes are shown on any
Tax Return have been paid.

(iii) Except as set forth in Section 6.11(c) of the Seller Disclosure Schedule:

 

  (i) no material deficiency or proposed adjustment which has not been settled
or otherwise resolved for any amount of Tax has been proposed, asserted or
assessed by any taxing authority against Seller Parties;

 

  (ii) no agreement, waiver or other document or arrangement extending or having
the effect of extending the period for the assessment of collection of Taxes
(including, but not limited to, any applicable statute of limitation), has been
executed or filed with the Internal Revenue Service or any other taxing
authority by or on behalf of Stockholder and no power of attorney with respect
to any Tax matter of Seller Parties is currently in force;

 

  (iii) Seller Parties has not requested or been granted an extension of the
time for filing any Tax Return to a date later than the Closing Date;

 

  (iv) to Seller Parties’ knowledge, there is no Action, suit, taxing authority
proceeding or audit now in progress, pending or threatened against or with
respect to the Seller Parties regarding any Tax;

 

  (v) no claim has ever been made by a taxing authority in a jurisdiction where
Seller Parties does not pay Tax or file Tax Returns that Seller Parties is or
may be subject to Taxes assessed by such jurisdiction;

 

  (vi) none of the Assets is subject to any Lien (other than a Permitted Lien)
that arose in connection with the failure (or alleged failure) to pay any Tax;

 

  (vii) to Seller Parties’ knowledge, Seller Parties has withheld and paid all
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any Employee, Service Provider, independent contractor,
creditor, stockholder, or other third party, and all Tax Returns required with
respect thereto have been properly completed and timely filed;

 

19



--------------------------------------------------------------------------------

  (viii) Seller Parties are not a party to any Tax allocation or sharing
agreement as it relates to the Business or the Assets; and

 

  (ix) Seller Parties has not been a party to any affiliated group filing
consolidated federal income Tax Returns and has no Tax liability of any Person
under Treas. Reg. 1.1502-6 (or any similar provision of state, local or non-U.S.
law) as a transferee, or successor, by contract or otherwise.

6.12 Relationships. No supplier to, or distributor of or customer of the
Business has notified a Seller Party in writing of an intention to terminate or
materially adversely change its existing business relationship with Seller or
Stockholder and neither Seller nor Stockholder has any reason to believe that
such termination or alteration of the relationship with Seller or Stockholder is
likely to occur.

6.13 Financial Matters.

(i) Attached as Section 6.13(a) of the Seller Disclosure Schedule are the
unaudited balance sheet of the Business (the “Current Balance Sheet”) as of
July 31, 2015, the unaudited balance sheet of the Business as of December 31,
2014 (the “Balance Sheet Date”), and the related unaudited statements of income
for the Business for the 12 month period then ended (the “Financial
Statements”). To Seller Parties’ knowledge, The Financial Statements are true
and correct in all material respects have been prepared in conformity with GAAP.

(ii) Except as set forth in Section 6.13(b) of the Seller Disclosure Schedule,
to Seller Parties’ knowledge, the accounts receivable of Seller reflected in the
Financial Statements, and all accounts receivable, accounts payable and accrued
expenses arising subsequent to the Balance Sheet Date, (i) arose from bona fide
transactions in the ordinary course of business consistent with past practice
and (ii) are recorded in accordance with GAAP.

(iii) To Seller Parties’ knowledge, all Inventory items reflect write downs to
realizable values consistent with Seller’s past practice in the case of items
which have become obsolete or unsalable (except at prices less than cost)
through regular distribution channels in the ordinary course of business
consistent with past practices. To Seller Parties’ knowledge, the values of the
inventories stated in the Current Balance Sheet reflect the normal Inventory
valuation policies of Seller and were determined in accordance with GAAP and
consistent with past practices.

6.14 Real Property. Section 6.14 of the Seller Disclosure Schedule includes a
true, correct and complete list of the leases for real property related to the
Business (“Real Property Leases”). Except for the Real Property Leases, Seller
has no other interest in real property related to the Business. The Seller
Parties have delivered to Buyer true, correct and complete copies of all Real
Property Leases. With respect to each Real Property Lease, (a) such lease is
valid and subsisting, in full force and effect and enforceable in accordance
with its terms, (b) no Seller Party has received any notice from any other party
to such lease of the termination thereof, (c) no breach or default is continuing
under such lease and no event which, with notice or lapse of time or both, would
constitute a breach or default under such lease on the part of the applicable
Seller Party has occurred, (d) no Seller Party has received notice regarding any
dispute or controversy under such Real Property Lease and (e) all rent and other
amounts due and payable with respect to such lease have been paid through the
Closing.

6.15 No Finder’s Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Seller or any of its Affiliates who might be entitled to any fee or commission
from Seller in connection with the transactions contemplated hereby.

 

20



--------------------------------------------------------------------------------

6.16 Accuracy of Information Furnished. To the Seller Parties’ knowledge, no
representation, statement or information contained in this Agreement or any of
the Related Agreements contains any untrue statement of a material fact or omits
any material fact necessary to make the information contained therein not
misleading.

6.17 No Other Representations and Warranties. Except for the representations and
warranties contained in Section 5 and 6 (including the related portions of the
Seller Disclosure Schedules), neither Seller Party nor any other Person has made
or makes any other express or implied representation or warranty, either written
or oral, on behalf of Seller, including any representation or warranty as to the
accuracy or completeness of any information regarding the Business and the
Assets furnished or made available to Buyer and its Representatives, including
in any information, documents or material delivered or otherwise made available
to Buyer, management presentations or in any other form in expectation of the
transactions contemplated hereby or as to the future revenue, profitability or
success of the Business, or any representation or warranty arising from statute
or otherwise in law.

SECTION 7 REPRESENTATIONS AND WARRANTIES OF BUYER.

Buyer represents and warrants to Stockholder on and as of the date hereof and as
of the Closing Date as follows:

7.1 Organization, Good Standing, Corporate Power and Qualification. Buyer has
been duly incorporated and organized, and is validly existing and in good
standing, under the laws of the state of Delaware. Buyer has the requisite
corporate power and authority to enter into and perform this Agreement, and the
Related Agreements to which Buyer is or is to be a party, to own and operate its
properties and assets and to carry on its business as currently conducted.

7.2 Due Authorization, Binding Effect. All corporate action on the part of Buyer
necessary for the authorization, execution, delivery of and the performance of
all obligations of Buyer under this Agreement and the Related Agreements to
which Buyer is or is to be a party has been taken. This Agreement, along with
the Related Agreements to which Buyer is a party, when executed and delivered by
each Seller Party will constitute valid and legally binding obligations of
Buyer, enforceable in accordance with their respective terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
others laws of general application relating to or affecting the enforcement of
creditors’ rights generally or (ii) the effect of rules of law governing the
availability or enforceability of equitable remedies.

7.3 No Conflicts. The execution, delivery and performance of this Agreement, the
Related Agreements to which Buyer is or is to be a party and the consummation of
the transactions contemplated hereby or thereby do not and will not (i) conflict
with or result in any violation or default under Buyer’s certificate of
incorporation or bylaws, as amended to-date, or (ii) violate any Legal
Requirement to which Buyer is subject.

7.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, notice, declaration or filing with,
any Governmental Authority is required on the part of Buyer in order to enable
Buyer to execute, deliver and perform its obligations under this Agreement or
the Related Agreements to which Buyer is or is to be a party, or to consummate
any of the transactions contemplated by the Agreement or the Related Agreements
to which Buyer is or is to be a party.

 

21



--------------------------------------------------------------------------------

7.5 Litigation. There is no Action pending (or, to Buyer’s knowledge, currently
threatened) against Buyer before any Governmental Authority that would prevent
or materially interfere with or delay the consummation of the transactions
contemplated by the Agreement or the Related Agreements to which Buyer is or is
to be a party. To Buyer’s knowledge, Buyer is not a party or subject to the
provisions of any Legal Requirement that would prevent or materially interfere
with or delay the consummation of the transactions contemplated by the Agreement
or the Related Agreements to which Buyer is or is to be a party.

7.6 No Finder’s Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Buyer or any of its Affiliates who might be entitled to any fee or commission
from Buyer in connection with the transactions contemplated hereby.

7.7 Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the Business and the Assets, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
Seller for such purpose. Buyer acknowledges and agrees that: (a) in making its
decision to enter into this Agreement and to consummate the transactions
contemplated hereby, Buyer has relied solely upon its own investigation and the
express representations and warranties of the Seller Parties set forth in
Sections 5 and 6 of this Agreement (including related portions of the Seller
Disclosure Schedules); and (b) neither Seller Party nor any other Person has
made any representation or warranty as to Seller, the Business, the Assets or
this Agreement, except as expressly set forth in Sections 5 and 6 of this
Agreement (including the related portions of the Seller Disclosure Schedules).

SECTION 8 COVENANTS.

8.1 Conveyance of Assets.

(i) At or prior to the Closing, Seller Parties shall execute any deeds, bills of
sale, instruments of conveyance, assignments, assurances or any other actions or
things as are necessary to transfer, vest, perfect or confirm right, title,
interest or ownership (of record or otherwise) of the Assets, including Seller
Parties’ rights in the Intellectual Property Assets, as reasonably requested by
Buyer.

(ii) If at any time after the Closing, Buyer or one of its Affiliates as
designated by Buyer is advised that any additional deeds, bills of sale,
instruments of conveyance, assignments, assurances or any other actions or
things are reasonably necessary to vest, perfect or confirm Buyer’s or one of
its Affiliate’s as designated by Buyer ownership (of record or otherwise),
right, title or interest in, to or under any or all of the Assets or otherwise
to carry out the intent of this Agreement, Seller Parties shall execute and
deliver all deeds, bills of sale, instruments of conveyance, assignments and
assurances and take and do all such other actions and things as may be
reasonably requested by Buyer in order to vest, perfect or confirm any and all
right, title and interest in, to and under such rights, properties or assets in
Buyer or one of its Affiliates as designated by Buyer or otherwise to carry out
this Agreement.

(iii) In case after the Closing Date any further action is reasonably necessary,
proper or advisable to consummate and make effective the transactions
contemplated by this Agreement, as soon as reasonably practicable, each party
hereto shall take, or cause its officers or directors or Affiliates to take, all
such reasonably necessary, proper or advisable actions.

(iv) Seller Parties and their Affiliates hereby appoint Buyer as its and their
attorney in fact, and hereby authorize Buyer to execute a power of attorney form
on its and their behalf for use in any jurisdiction in which Buyer may wish to
have the assignment of the Intellectual Property Assets, sufficient in scope for
Buyer to have such assignment registered with the applicable Governmental
Authority or domain name registrar.

 

22



--------------------------------------------------------------------------------

8.2 Employee Matters.

(i) Buyer shall ensure that Employees listed on Schedule 8.2(a) (collectively,
with the Key Employees, the “Target Employees”) will be offered employment by
Buyer or one of its Affiliates at and after the Closing Date, on terms and
conditions that are substantially similar in the aggregate to those in effect
immediately prior to the Closing Date. With respect to any Target Employee
accepting employment with Buyer, Buyer shall, in connection with administering
its Employee Plans, give credit for deductibles and out-of-pocket expenses met
in the Employee Plans in the plan year in which the Closing Date occurs, waive
pre-existing condition exclusions and waiting periods, and recognize all service
with Seller Parties or any Affiliate of Seller Parties for purposes of vesting
and eligibility, as applicable under such Employee Plans.

(ii) Effective as of the end of the day prior to the Closing Date, Seller
Parties shall terminate the employment of all Target Employees. The Seller
Parties agree to retain all Liability for, and indemnify Buyer for any severance
obligations or benefits to any Employees, whether or not they are Target
Employees, related to such Employees’ employment by Seller Parties prior to the
Closing Date, and that Seller Parties shall be solely responsible for any such
obligations. Seller Parties shall retain all Liability for salary, wages,
bonuses, stay bonuses, and any other Liabilities arising with respect to all
Employees (including the Target Employees) before the Closing Date; provided,
however, Buyer shall, or Buyer shall cause one of its Affiliates to, assume all
Liability for all accrued, but unused PTO set forth on the Closing PTO Amount
Schedule and that is credited to Buyer or any of its Affiliates for the benefit
of Target Employees. Seller agrees to use its commercially reasonable efforts to
obtain necessary consents from each Target Employee relating to Buyer’s or its
Affiliates’ assumption of the accrued, but unused PTO set forth on the Closing
PTO Amount Schedule.

(iii) At least two (2) Business Days prior to the Closing, Seller shall deliver
to Buyer a true and accurate schedule setting forth the amount of all Accrued
PTO through and as of the Closing Date for each of the Target Employees (the
“Closing PTO Amount Schedule”).

(iv) The Seller Parties shall retain and perform all Liabilities and maintain
all insurance under COBRA with respect to Employees (including the Target
Employees) and their covered dependents; provided, that Buyer shall, or Buyer
shall cause one of its Affiliates to, perform all of its obligations under COBRA
with respect to Target Employees that become covered by any group health
insurance plan of Buyer or one of its Affiliates. Buyer or an Affiliate of Buyer
shall be solely responsible for all Liability for salary, wages, bonuses,
accrued, but unused vacation pay and any other Liabilities arising with respect
to all Target Employees on or after the Closing Date.

(v) Buyer and its Affiliates shall not assume sponsorship or any
responsibilities under any Employee Plans. Seller Parties shall retain all
Liabilities and obligations of Seller Parties and its Affiliates under its
Employee Plans and any Employee Agreements.

(vi) No provision of this Agreement (including this Section 8.2) shall
(i) create any third-party beneficiary rights in any Target Employee, or any
beneficiary or dependents thereof, (ii) be construed as in any way modifying or
amending the provisions of any Employee Plan or any employee benefit plan of
Buyer or any of its Affiliates, (iii) require Buyer or any of its Affiliates to
continue any employee benefit plan or be construed to prevent or limit Buyer or
any of its Affiliates from terminating or modifying any employee benefit plan
that Buyer or its Affiliates may establish or maintain or (iv) require Buyer or
any of its Affiliates to continue or maintain the employment of any Target
Employee following the Closing Date.

 

23



--------------------------------------------------------------------------------

8.3 Access and Information.

(i) From the date hereof until the Closing, subject to reasonable rules and
regulations of Seller Parties and any applicable Legal Requirements, Seller
Parties shall (i) afford Buyer and its Representatives access, during regular
business hours and upon reasonable advance notice to the Employees, the Assets
and the Books and Records, (ii) furnish, or cause to be furnished, to Buyer any
financial and operating data and other information that is available with
respect to the Assets, Assumed Liabilities or the Business as Buyer from time to
time reasonably requests and (iii) instruct the Employees and its
Representatives to reasonably cooperate with Buyer in its investigation of the
Assets, Assumed Liabilities and the Business. No investigation pursuant to this
Section 8.3(i) shall alter any representation or warranty given hereunder by
Seller Parties. All requests for information made pursuant to this
Section 8.3(i) shall be directed to an executive officer of Seller Parties or
such Person or Persons as may be designated by Seller Parties. All information
received in any form pursuant to this Section 8.3(i) shall be governed by the
terms of the Confidentiality Agreement and shall be held in confidence pursuant
to Section 8.8 hereof.

(ii) Following the Closing, upon the request of the other party, Seller Parties
and Buyer shall, to the extent permitted by applicable Legal Requirements and
confidentiality obligations existing as of the Closing Date, grant to the other
party and its Representatives during regular business hours and subject to
reasonable rules and regulations of the granting party, the right, at the
expense of the non-granting party, to inspect and copy the books, records and
other documents in the granting party’s possession pertaining to the operation
of the Assets or the Business prior to the Closing (including books of account,
records, files, invoices, correspondence and memoranda, customer and supplier
lists, data, specifications, insurance policies, operating history information
and inventory records). In no event shall either party have access to legally
privileged information of the other party, or to the consolidated federal, state
or local Tax Returns of the other party.

8.4 Preservation of Business. During the period from the date hereof until the
Closing, except as required by applicable Legal Requirements, as otherwise
expressly contemplated by this Agreement or as set forth on Schedule 8.4, or
with the prior written consent of Buyer, the Seller Parties shall, and shall
cause their respective Affiliates to:

(i) operate and maintain the Assets and the Business in the ordinary course of
business as currently conducted;

(ii) use commercially reasonable efforts to preserve the goodwill of and
relationships with Governmental Authorities, customers, suppliers, vendors,
lessors, licensors, licensees, contractors, distributors, agents, Employees and
others having business dealings with Seller Parties or their Affiliates in
connection with Seller Parties’ or their Affiliates’ use of the Assets or
operation of the Business;

(iii) not shorten or lengthen the payment cycles for any of Seller’s payables or
receivables;

(iv) use their reasonable best efforts to preserve intact the Business
(including Target Employees);

(v) comply with all Legal Requirements applicable to Seller Parties’ use of the
Assets or operation of the Business;

 

24



--------------------------------------------------------------------------------

(vi) maintain in full force and effect policies of insurance or substantially
equivalent policies that relate to the Assets or the Business;

(vii) not mortgage, pledge or subject to any Encumbrance (other than a Permitted
Encumbrance) any of the Assets;

(viii) not sell, assign, license, grant a covenant not to sue or release,
transfer, convey, lease, surrender, relinquish, permit to expire, terminate or
lapse, or otherwise dispose of any right, title or interest in or to any of the
Assets;

(ix) not settle or compromise any claim, Liability, Action or obligation related
to or in connection with the Assets, any Assumed Liability, other than the
payment, discharge or satisfaction of Liabilities in the ordinary course of
business or as otherwise contemplated by this Agreement;

(x) not materially amend, waive, modify or consent to the termination of any
Governmental Authorization or materially amend, waive, modify or consent to the
termination of rights of Seller Parties or their Affiliates thereunder;

(xi) not terminate the employment or otherwise materially modify the terms and
conditions of employment (including increasing the base salary payable or
entering into, renewing or amending any offer letter or other employment or
consulting agreement) of any of the Target Employees other than in the ordinary
course of business or as otherwise contemplated by this Agreement;

(xii) not enter into any lease of real or personal property or any renewals
thereof for the Assets involving a term of more than one month;

(xiii) not knowingly take any action which would reasonably be expected to cause
any representation or warranty of any Seller Party in this Agreement to be or
become untrue in any material respect or intentionally omit to take any action
reasonably necessary to prevent any such representation or warranty from being
untrue in any material respect at such time; or

(xiv) authorize or enter into an agreement to do any of the foregoing negative
covenants.

8.5 Commercially Reasonable Efforts. Seller Parties and Buyer shall cooperate
and use commercially reasonable efforts to fulfill as promptly as practicable
the conditions precedent to the other party’s obligations hereunder, including
securing as promptly as practicable all consents, approvals, waivers and
authorizations required in connection with the transactions contemplated by this
Agreement.

8.6 Publicity. Neither Buyer nor Seller Parties, without the prior consent of
the other party, shall, and each shall cause its Representatives not to, make
any public statement or press release with respect to the transactions
contemplated hereby, or otherwise disclose to any person or entity the
existence, terms, content or effect of this Agreement, except to the extent that
disclosure is required by Legal Requirement or to comply with the obligations
set forth in this Agreement.

8.7 Notice.

(i) From the date hereof until the Closing, Seller Parties shall promptly notify
Buyer in writing of (i) any fact, circumstance, event or action the existence,
occurrence or taking of which (x) has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (y) has
resulted in, or would reasonably be expected to result in, any representation or
warranty made by Seller Parties hereunder not being true and correct or (z) has
resulted in, or would reasonably be expected

 

25



--------------------------------------------------------------------------------

to result in, the failure of any of the conditions set forth in Section 9 to be
satisfied, (ii) any notice or other written communication from any Person
alleging that the consent of such Person is or may be required in connection
with the Transaction, (iii) any notice or other written communication from any
Governmental Authority in connection with the Transaction, and (iv) any Actions
commenced or, to the knowledge of Seller Parties, threatened in writing against,
relating to or involving or otherwise affecting Seller Parties, the Assets or
the Business that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 6.5 or that relates to the
consummation of the Transaction.

(ii) Buyer’s receipt of information pursuant to this Section 8.7 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller Parties in this Agreement and shall not be
deemed to amend or supplement the Seller Disclosure Schedule.

8.8 Confidentiality.

(i) Seller Parties shall treat as confidential and shall safeguard any and all
information, knowledge and data included in the Assets or the Assumed
Liabilities or related to the Business, in each case by using the same degree of
care, but no less than a reasonable standard of care, to prevent the
unauthorized use, dissemination or disclosure of such information, knowledge and
data as Seller Parties or their Affiliates used with respect thereto prior to
the execution of this Agreement.

(ii) From and after the Closing, Buyer shall, and shall cause its Affiliates to,
treat as confidential and shall safeguard any information relating to the
business of Seller Parties or their Affiliates other than the Assets or the
Assumed Liabilities or primarily related to the Business that becomes known to
Buyer as a result of the transactions contemplated by this Agreement, except as
otherwise agreed to by Seller Parties in writing; provided, however, that
nothing in this Section 8.8(ii) shall prevent the disclosure of any such
information, knowledge or data to any directors, officers or employees of Buyer
or any of its Affiliates to whom such disclosure is necessary in the conduct of
the ownership of the Assets, the handling of the Assumed Liabilities or the
operation of the Business if such Persons are informed by Buyer or one of its
Affiliates of the confidential nature of such information and are directed by
Buyer to comply with the provisions of this Section 8.8(ii).

(iii) Buyer and Seller Parties acknowledge that the confidentiality obligations
set forth herein shall not extend to information, knowledge and data that is
publicly available or becomes publicly available through no act or omission of
the party owing a duty of confidentiality, or becomes available on a
non-confidential basis from a source other than the party owing a duty of
confidentiality so long as such source is not known by such party to be bound by
a confidentiality agreement with or other obligations of secrecy to the other
party. In the event that either party is requested or required (by oral question
or request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process or by the rules or
regulations of any regulatory authority having jurisdiction over such party or a
stock exchange on which such party’s securities are traded) to disclose any
confidential information, such party will, except as prohibited by law, notify
the other party promptly of the request or requirement so that the latter party
may seek an appropriate protective order or other remedy or waive compliance
with the provisions of this Section 8.8. If the other party seeks a protective
order or other remedy, the party obligated to disclose the confidential
information shall provide such cooperation as the other party reasonably
requests. If, in the absence of a protective order or other remedy or the
receipt of a waiver hereunder, either party is, on the advice of counsel,
compelled to disclose any confidential information to any tribunal or other
entity or else stand liable for contempt or suffer other censure or penalty,
such party may disclose the confidential information to the tribunal or other
entity; provided, however, that the disclosing party shall (i) limit such
disclosure to that which is reasonably required by any applicable Legal
Requirement and (ii) use its reasonable best efforts to minimize the disclosure
of the confidential information and to obtain, at the reasonable request of the
other party, and at the other party’s cost, an order or other assurance that
confidential treatment will be accorded to such portion of the confidential
information required to be disclosed as the other party shall designate.

 

26



--------------------------------------------------------------------------------

8.9 Bulk Sales Laws. Seller Parties shall satisfy all of its Liabilities and
obligations other than the Assumed Liabilities, in the ordinary course of
business. The parties hereby waive compliance with the provisions of any bulk
sales, bulk transfer or similar Legal Requirements of any jurisdiction that may
otherwise be applicable with respect to the sale of any or all of the Assets to
Buyer; it being understood that any Liabilities arising out of the failure to
comply with the requirements and provisions of any bulk sales, bulk transfer or
similar Legal Requirements of any jurisdiction shall be treated as Excluded
Liabilities.

8.10 Restrictive Covenants. To assure that Buyer will realize the benefits of
the Transaction, each Seller Party agrees that it will not, and will ensure that
each of its or his Affiliates does not violate the non-competition and
non-solicitation covenants set forth on Schedule 8.10. Each Seller Party
acknowledges that the restrictions in this Section 8.10 (including Schedule
8.10) are reasonable in scope and duration and are necessary to protect Buyer
after the Closing. The Seller Parties acknowledge that a Seller Party’s breach
of this Section 8.10 (including Schedule 8.10), may cause irreparable damage to
Buyer, and upon breach of any provision of this Section 8.10 (including Schedule
8.10), Buyer will be entitled to seek injunctive relief, specific performance or
other equitable relief without bond or other security; provided, however, that
the foregoing remedies will in no way limit any other remedies Buyer may have.

8.11 Change in Corporate Name; Use of Names; Inquiry Referrals. After the
Closing, no Seller Party will, and will not permit any of its Affiliates to,
(a) take any action to interfere with Buyer’s exclusive use of the name “EZ
Prints” in connection with the conduct and operation of the Business or (b) use
the name “EZ Prints” in connection with the conduct of a business that competes
or may in the future compete with the Business. After the Closing, each Seller
Party will, and will cause its or his Affiliates to, refer to Buyer all
customer-related, supplier-related and other inquiries relating to the Business
or the Assets.

8.12 Privilege Rights. The parties agree that, after the Closing, Buyer will be
exclusively entitled to assert or waive rights with respect to any privileges to
information that any party hereto may assert under Law relating to the Business,
the Assets or the Assumed Liabilities, including in any Action related to the
foregoing or any other Action in which Buyer or its assets are a party;
provided, however, that, notwithstanding the foregoing, such information shall
not include any information related to the representation, preparation,
negotiation, and execution of this Agreement and the Transaction, all of which
shall be deemed an Excluded Asset and retained by Seller Parties. Privileged
information includes privileges arising under or relating to the attorney-client
relationship, the accountant-client privilege and privileges relating to
internal evaluative processes.

SECTION 9 CONDITIONS PRECEDENT TO THE CLOSING BY BUYER.

The obligation of Buyer to consummate this Agreement is subject to the
fulfillment (or waiver by Buyer) at or prior to the Closing Date of the
conditions set forth below.

9.1 Representations and Warranties. Each of the representations and warranties
of Seller Parties contained in this Agreement were true and correct when made,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct on and as of such earlier date). Each of the representations and
warranties of Seller Parties that are qualified as to materiality and the
representations and warranties contained in Section 6.1 (Organization, Good
Standing, Corporate Power and Qualification), Section 6.2

 

27



--------------------------------------------------------------------------------

(Due Authorization, Binding Effect) and Section 6.15 (No Finder’s Fees) shall be
true and correct, and all other representations and warranties of Seller Parties
shall be true and correct in all material respects, in each case, as of the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date).

9.2 Performance. Seller Parties shall have complied in all material respects
with all covenants and agreements to be performed or satisfied by Seller Parties
on or prior to the Closing Date.

9.3 No Action. No Action shall have been instituted, pending or threatened
before any Governmental Authority, or instituted, pending or threatened in
writing by any Person, whether brought against Buyer or Seller Parties,
pertaining to the purchase by Buyer of the Assets, and no order shall have been
issued by any Governmental Authority which could prevent, materially delay or
make illegal the consummation of such purchase or would have, or be reasonably
expected to have, any Material Adverse Effect.

9.4 Material Adverse Effect. No Material Adverse Effect shall have occurred.

9.5 Certificate. Buyer shall have received a certificate executed by a duly
authorized officer of Seller and Stockholder, dated as of the Closing Date and
reasonably satisfactory in form and substance to Buyer, certifying that the
conditions set forth in Section 9.1, Section 9.2, Section 9.4, Section 9.6,
Section 9.7 and Section 9.13 have been satisfied.

9.6 Governmental Approvals. Approvals from and Governmental Authority necessary
for consummation of the transactions contemplated by this Agreement shall have
been timely obtained.

9.7 Consents Obtained. Each of the approvals or consents required to be obtained
by Seller Parties in connection with the transactions contemplated hereby and
for the assumption by or assignment to Buyer or one of its Affiliates as
designated by Buyer of the Assets, which include any or all of the consents set
forth on Schedule 9.7 (collectively, the “Required Consents”), shall have been
obtained and provided to Buyer.

9.8 Bill of Sale; Assumption Agreement; IP Assignment Agreement. Seller shall
have executed and delivered the Bill of Sale, the Assumption Agreement, the IP
Assignment Agreement and any other instruments of transfer reasonably requested
by Buyer to consummate and make effective the transactions contemplated by this
Agreement.

9.9 License Agreement. Stockholder shall have executed and delivered the License
Agreement to Buyer and it shall be in full force and effect as to Stockholder as
of the Closing.

9.10 Transition Services Agreement. Stockholder shall have executed and
delivered the Transition Services Agreement to Buyer and it shall be in full
force and effect as to Stockholder as of the Closing.

9.11 Fulfillment Agreements. Stockholder shall have executed and delivered the
Fulfillment Agreements to Buyer and it shall be in full force and effect as to
Stockholder as of the Closing.

9.12 Employment Agreements. Each of the Employees set forth in Schedule 9.12
(the “Key Employees”) shall have executed and delivered to Buyer employment
letters satisfactory in form and substance to Buyer (the “Employment
Agreements”) and each shall be in full force and effect as of the Closing.

 

28



--------------------------------------------------------------------------------

9.13 Customer Payment. On or before the Closing Date, Stockholder shall deliver,
or cause to be delivered, to Customer Payment in accordance with Section 3.3.

9.14 Approval of Documentation. Seller Parties shall have delivered such other
certificates, instruments and other documents as Buyer may reasonably request to
consummate the transactions contemplated by this Agreement and the Related
Agreements.

9.15 Contemporaneous Delivery and Effectiveness. All acts and deliveries
prescribed by this Section 9, regardless of chronological sequence, will be
deemed to occur simultaneously and contemporaneously on the occurrence of the
last act or delivery, and none of such acts or deliveries will be effective
until the last of the same has occurred

SECTION 10 CONDITIONS PRECEDENT TO THE CLOSING BY SELLER PARTIES.

The obligation of Seller Parties to consummate this Agreement is subject to the
fulfillment (or waiver by Seller Parties) at or prior to the Closing Date of the
conditions set forth below.

10.1 Representations and Warranties. Each of the representations and warranties
of Buyer contained in this Agreement were true and correct when made, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties were true and correct on
and as of such earlier date). Each of the representations and warranties of
Buyer contained in this Agreement that are qualified as to materiality and the
representations and warranties contained in Section 7.1 (Organization, Good
Standing, Corporate Power, Qualification) and Section 7.2 (Due Authorization,
Binding Effect) shall be true and correct, and all other representations and
warranties of Buyer shall be true and correct in all material respects, in each
case, as of the Closing Date as though made on the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, on and as of such earlier date).

10.2 Performance. Buyer shall have performed or complied in all material
respects with all covenants and agreements to be performed or satisfied by Buyer
prior to the Closing Date.

10.3 Closing Date Payment. On the Closing Date, Buyer shall deliver, or cause to
be delivered, to Stockholder the Closing Date Payment in accordance with
Section 3.2.

10.4 Certificate. Seller Parties shall have received a certificate executed by a
duly authorized officer of Buyer, dated as of the Closing Date and reasonably
satisfactory in form and substance to Seller Parties, certifying that the
conditions set forth in Section 10.1 and Section 10.2 have been satisfied.

10.5 No Actions. No Action shall have been instituted, pending or threatened
before any Governmental Authority, or instituted, pending or threatened by any
Person, whether brought against Buyer or Seller Parties, pertaining to the
purchase by Buyer of the Assets, and no order shall have been issued by any
Governmental Authority which could prevent, materially delay or make illegal the
consummation of such purchase.

 

29



--------------------------------------------------------------------------------

10.6 License Agreement. Buyer shall have executed and delivered the License
Agreement to Seller Parties and it shall be in full force and effect as to Buyer
as of the Closing.

10.7 Transition Services Agreement. Buyer shall have executed and delivered the
Transition Services Agreement to Seller Parties and it shall be in full force
and effect as to Buyer as of the Closing.

10.8 Fulfillment Agreements. Buyer shall have executed and delivered the
Fulfillment Agreements to Seller Parties and it shall be in full force and
effect as to Buyer as of the Closing.

10.9 Promissory Note. Buyer shall have executed and delivered the Promissory
Note to Seller Parties and it shall be in full force and effect as to Buyer as
of the Closing.

10.10 Approval of Documentation. Buyer shall have delivered such other
certificates, instruments and other documents as Seller Parties may reasonably
request to consummate the transactions contemplated by this Agreement and the
Related Agreements.

10.11 Contemporaneous Delivery and Effectiveness. All acts and deliveries
prescribed by this Section 9, regardless of chronological sequence, will be
deemed to occur simultaneously and contemporaneously on the occurrence of the
last act or delivery, and none of such acts or deliveries will be effective
until the last of the same has occurred.

SECTION 11 TERMINATION.

11.1 Termination. This Agreement may be terminated, and the transactions
contemplated herein may be abandoned, at any time on or prior to the Closing
Date:

(i) with the mutual written consent of Seller Parties and Buyer;

(ii) by Seller Parties or Buyer, if the Closing shall not have taken place on or
before September 31, 2015 (the “Termination Date”); provided, that the right to
terminate this Agreement under this Section 11.1(ii) shall not be available to
(i) Seller Parties if the failure of Seller Parties to fulfill any of its
obligations under this Agreement caused the failure of the Closing to occur on
or before such date or (ii) Buyer if the failure of Buyer to fulfill any of its
obligations under this Agreement caused the failure of the Closing to occur on
or before such date;

(iii) by Seller Parties or Buyer if any permanent injunction or other order of a
Governmental Authority of competent authority preventing the consummation of the
Transaction shall have become final and non-appealable;

(iv) by Seller Parties or Buyer if there shall be any statute, rule, regulation
or order enacted, promulgated or issued or deemed applicable to the Transaction
by any Governmental Authority that would make consummation of the Transaction
illegal;

(v) by Seller Parties if any of the conditions set forth in Section 10 shall
have become incapable of fulfillment on or prior to the Termination Date and
shall not have been waived by Seller Parties, unless the failure of such
condition is the result of a material breach of this Agreement or a
representation, warranty or covenant by Seller Parties; or

(vi) by Buyer if any of the conditions set forth in Section 9 shall have become
incapable of fulfillment on or prior to the Termination Date and shall not have
been waived by Buyer, unless the failure of such condition is the result of a
material breach of this Agreement or a representation, warranty or covenant by
Buyer.

 

30



--------------------------------------------------------------------------------

In the event of termination by Seller Parties or Buyer pursuant to this
Section 11.1 (other than Section 11.1(i)), advance written notice thereof shall
be given to the other party.

11.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 11.1, all obligations of the parties hereunder shall terminate, except
for the obligations set forth in Section 8.6 (Publicity), Section 14.1
(Notices), Section 14.2 (Expenses), Section 14.3 (Counterparts; Facsimile
Signatures), Section 14.4 (Governing Law), Section 14.5 (Integration and
Construction), Section 14.6 (Waivers and Amendments), Section 14.8 (Successors
and Assigns) and Section 14.9 (Severability) (and any related definitional
provisions set forth in Section 1) which shall survive the termination of this
Agreement, and except that no such termination shall relieve any party from
Liability for any prior breach of this Agreement.

SECTION 12 TAX MATTERS

12.1 Tax Matters. The following provisions shall govern the allocation of
responsibility as between Buyer, Seller Parties and Seller for certain Tax
matters following the Closing Date:

(i) Indemnification. Seller Parties and Seller, jointly and severally, shall
indemnify Buyer and hold Buyer harmless from and against all Taxes of Seller
Parties and Seller, including without limitation (i) payroll Taxes, withholding
Taxes and any other similar Taxes, (ii) income Taxes, (iii) Seller Parties’
sales Taxes, use Taxes, value-added Taxes and other transfer Taxes (including
recording Taxes, stamp Taxes and any similar Taxes arising from the transfer of
tangible, intangible or real property or interests therein), as determined under
Section 12.1(c), that become due and payable as a result of the sale, transfer
and delivery of the Assets, (iv) all Taxes of any other Person for which Seller
Parties has Liability under Treas. Reg. 1.1502-6 (or any similar provision of
state, local or non-U.S. Law), as a transferee or successor, by contract or
otherwise, and (v) Seller Parties’ Taxes, as determined under Section 12.1(b),
assessed against any of the Assets based on the value of such Assets.

(ii) Apportionment of Taxes. If, prior to the Closing, there have been any Taxes
(based on the value) assessed against any of the Assets, Seller Parties will pay
those Taxes attributable to periods or partial periods ending on or prior to the
Closing Date, and Buyer will pay those Taxes attributable to periods or partial
periods beginning after the Closing Date, with a daily allocation for any period
that begins before the Closing Date and ends after the Closing Date. Each party
agrees to cooperate with each other party in paying or reimbursing Tax
obligations in accordance with this Section 12.1(b). This Section 12.1(b) does
not apply to transfer Taxes (or similar Taxes), which are governed by
Section 12.1(c).

(iii) Transfer Taxes. Seller Parties on the one hand, and Buyer on the other,
shall each be responsible for, and shall pay, 50% of all applicable sales Taxes,
use Taxes, value-added Taxes and other transfer Taxes (including recording
Taxes, stamp Taxes and any similar Taxes arising from the transfer of tangible,
intangible or real property or interests therein) that become due and payable as
a result of the sale, transfer and delivery of the Assets. Seller Parties and
Buyer each agree to use their reasonable best efforts to take actions reasonably
requested by the other to minimize any sales, use and other transfer Taxes and
fees incurred in connection with the assignment, conveyance, transfer and/or
delivery of the Assets hereunder, including the acceptance of transfer via means
of electronic transmission of all Assets capable of being so transmitted. Buyer
and Seller Parties further agree to deliver all certificates reasonably
requested by the other to verify the fact of such electronic transmissions or
other actions.

 

31



--------------------------------------------------------------------------------

(iv) Purchase Price Allocation. The parties hereto shall allocate the Purchase
Price (plus the portion of the Assumed Liabilities and other relevant items
which are treated as purchase price for federal income Tax purposes) among the
Assets in accordance with the applicable provisions of Section 1060 of the Code
and the Treasury Regulations promulgated thereunder (the “Price Allocation”).
Within ninety (90) days after the Closing Date, Buyer shall provide Stockholder
with a statement (the “Price Allocation Statement”) containing Buyer’s proposed
Price Allocation. If Stockholder does not notify Buyer of an objection to
Buyer’s proposed Price Allocation as unreasonable within twenty (20) days after
delivery thereof, Buyer’s proposed Price Allocation shall be deemed the “Final
Price Allocation”. If within twenty (20) days after the delivery of the Price
Allocation Statement, Stockholder notifies Buyer in writing that Stockholder
objects to Buyer’s proposed Price Allocation contained in the Price Allocation
Statement as unreasonable, Buyer and Stockholder shall use commercially
reasonable efforts to resolve such dispute within twenty (20) days of
Stockholder’s written notification, and the Price Allocation agreed to by Buyer
and Stockholder shall be deemed the Final Price Allocation. In the event that
Buyer and Stockholder are unable to resolve such dispute within that twenty
(20) day period, the dispute shall be resolved pursuant to Section 12.1(f);
provided, that the fees and disbursements of such third party shall be borne by
the parties hereto in proportion to the amounts by which their proposals differ
from the final determination of the Independent Accountants. The Final Price
Allocation shall be adjusted, as appropriate, to reflect any payments made
pursuant to this Agreement after the Closing Date. Each of Buyer and Stockholder
shall timely file an IRS Form 8594 reflecting the Price Allocation for the
taxable year that includes the Closing Date and make any timely filing required
by applicable state or local laws. Neither Buyer nor Stockholder shall take any
position or permit any of its Affiliates to take any position inconsistent with
the Final Price Allocation in the preparation of financial statements, the
filing of any Tax Returns or in the course of any audit by any Taxing Authority,
Tax review or Tax proceeding relating to any Tax Returns, unless in each case
otherwise required pursuant to a “determination” within the meaning of Code
Section 1313(a).

(v) Cooperation. Buyer, Stockholder and Seller shall cooperate fully, as and to
the extent reasonably requested by the other party, in connection with any
audit, litigation or other Tax proceeding with respect to Taxes attributable to
periods or partial periods beginning after the Closing Date. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other Tax proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Buyer, Stockholder and Seller agree: (i) to retain
all books and records with respect to Tax matters pertinent to Seller Parties
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by Buyer,
Stockholder or Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority; and (ii) to give the other parties reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so requests, Buyer, Stockholder or Seller, as the case may
be, shall allow such party to take possession of such books and records. Buyer,
Stockholder and Seller further agree, upon request, to use their best efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person (other than customers) as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

(vi) Disputes. Any dispute as to any matter covered under this Section 12 shall
be shall be submitted for resolution to the office of a mutually acceptable,
impartial and nationally recognized firm of independent certified public
accountants other than Seller Parties’ accountants or Buyer’s accountants

 

32



--------------------------------------------------------------------------------

(the “Independent Accountants”). The fees and expenses of the Independent
Accountants shall be borne equally by Seller Parties, on the one hand, and
Buyer, on the other hand. If any dispute with respect to a Tax Return is not
resolved prior to the due date of such Tax Return, such Tax Return shall be
filed in the manner which the party responsible for preparing such Tax Return
deems correct.

(vii) Conflict. In the event of a conflict or any overlap between the provisions
of this Section 12, on the one hand, and the provisions of Section 13, on the
other, the provisions of this Section 12 shall control. Without limiting the
generality of the foregoing, none of the limitations in Section 13 shall apply
to any claim for indemnification under this Section 12.

SECTION 13 INDEMNIFICATION.

13.1 Survival of Representations, Warranties and Covenants. Each representation
and warranty of the parties contained herein and any certificate related to such
representations and warranties will survive the Closing and continue in full
force and effect for twenty-four (24) months thereafter, except (i) the
representations and warranties set forth in Sections 6.7 (Assets Generally) and
6.11 (Taxes) will continue in full force and effect until, and all claims for
indemnification in connection therewith must be asserted not later than, sixty
(60) days following expiration of the applicable statute of limitations and
(ii) the representations and warranties set forth in Sections 5.1 (Organization,
Good Standing, Corporate Power and Qualification), 5.2 (Due Authorization,
Binding Effect), 5.3 (No Conflicts), 5.6 (No Finder’s Fee), 6.1 (Organization,
Good Standing, Corporate Power and Qualification), 6.2 (Due Authorization,
Binding Effect), 6.3 (No Conflicts), 6.6 (Intellectual Property), 6.13
(Financial Matters) and 6.15 (No Finder’s Fee) will continue in full force and
effect forever (the representations and warranties referenced in the foregoing
clauses (i) and (ii) being referred to as the “Fundamental Representations”).
Each covenant and obligation in this Agreement and any certificate or document
delivered pursuant to this Agreement will survive the Closing for the thirty
(30) days following the applicable statute of limitations unless expressly
limited to a certain period. Unless expressly waived pursuant to this Agreement,
no representation, warranty, covenant, right or remedy available to any person
in connection with the Transaction will be deemed waived by any action or
inaction of that person (including consummation of the Transactions, any
inspection or investigation, or the awareness of any fact or matter) at any
time, whether before, on or after the Closing.

13.2 Indemnification Provisions for Buyer’s Benefit. The Seller Parties, jointly
and severally, will indemnify and hold Buyer and its Affiliates, and their
respective officers, directors, managers, employees, agents, Representatives,
controlling persons, stockholders and similarly situated persons, harmless from
and pay any and all Damages resulting from, relating to, arising out of or
attributable to any of the following: (a) any breach of any representation or
warranty made by either Seller Party in this Agreement; (b) any breach,
violation or default by any Seller Party of any obligation or covenant of such
Seller Party in this Agreement; (c) the operation and ownership of, or
conditions first occurring with respect to, the Business or the Assets prior to
12:01 a.m. Eastern Daylight Time on the Closing Date (other than the Assumed
Liabilities relating thereto); and (d) any Excluded Assets or any Excluded
Liabilities.

13.3 Indemnification Provisions for the Seller Parties’ Benefit. Buyer will
indemnify and hold Seller Parties and its Affiliates, and their respective
officers, directors, managers, employees, agents, Representatives, controlling
persons, stockholders and similarly situated persons, harmless from and pay any
and all Damages resulting from, relating to, arising out of or attributable to
any of the following: (a) any breach of any representation or warranty Buyer has
made in this Agreement; (b) any breach, violation or default by Buyer of any
obligation or covenant of Buyer in this Agreement; and (c) except as
contemplated by Section 13.2, any Assumed Liabilities or any Purchased Assets.

 

33



--------------------------------------------------------------------------------

13.4 Indemnification Claim Procedures. If any Action is commenced or threatened
that may give rise to a claim for indemnification (an “Indemnification Claim”)
by any Person entitled to indemnification under this Agreement (each, an
“Indemnified Party”) against any Person obligated to indemnify an Indemnified
Party (an “Indemnitor”), then such Indemnified Party will promptly give notice
to the Indemnitor. Failure to notify the Indemnitor will not relieve the
Indemnitor of any Liability that it may have to the Indemnified Party, except to
the extent the Indemnitor’s ability to remedy, contest, defend or settle such
Indemnification Claim is prejudiced by the Indemnified Party’s failure to give
such notice. The Indemnitor will not approve of the entry of any judgment or
enter into any settlement with respect to the Indemnification Claim without the
Indemnified Party’s prior written approval (which must not be withheld or
delayed unreasonably). Until an Indemnitor assumes the defense of the
Indemnification Claim, the Indemnified Party may defend against the
Indemnification Claim in any manner the Indemnified Party reasonably deems
appropriate. If the Indemnified Party gives an Indemnitor notice of an
Indemnification Claim and the Indemnitor does not, within twenty (20) days after
such notice is given, give notice to the Indemnified Party of its election to
assume the defense of such Indemnification Claim and thereafter promptly assume
such defense, then the Indemnified Party can defend such Indemnification Claim
with the costs to be paid by the Indemnitor in accordance with this Section 13
Upon receipt of the Indemnification Claim, the Indemnitor will have the right to
defend such Indemnification Claim with counsel reasonably satisfactory to the
Indemnified Party; provided, however, that (i) the Indemnitor notifies the
Indemnified Party in writing within fifteen (15) days after receipt of the
Indemnification Claim that the Indemnitor will indemnify the Indemnified Party
from and against the entirety of any indemnifiable Damages the Indemnified Party
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the Indemnification Claim, (ii) the Indemnitor provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnitor will have the financial resources to defend against the
Indemnification Claim and fulfill its indemnification obligations hereunder,
(iii) the Indemnification Claim involves only money Damages and does not seek an
injunction or other equitable relief, (iv) settlement of, or an adverse judgment
with respect to, the Indemnification Claim is not, in the good faith judgment of
the Indemnified Party, likely to establish a precedential custom or practice
adverse to the continuing business interests or the reputation of the
Indemnified Party, and (v) the Indemnitor conducts the defense of the
Indemnification Claim actively and diligently.

13.5 Limitations on Indemnification Liability. Any claims an Indemnified Party
makes under this ARTICLE 5 will be limited as follows.

(i) Cap on Damages. Subject to Section 13.5(c), the aggregate Liability for
money Damages of Buyer, on the one hand, and the Seller Parties, on the other
hand, under this Agreement related to breaches of the representations and
warranties herein will not exceed an amount equal to the Closing Date Payment
other than due to fraud.

(ii) Basket. Subject to Section 13.5(c), neither Buyer, on the one hand, and the
Seller Parties, on the other hand, will have any Liability to the other under
this Agreement for Damages resulting from indemnification claims brought under
Section 13.2 and 13.3, respectively, unless and until the aggregate Liability of
all claims properly made exceeds $25,000 (the “Basket”), in which case, the
Indemnitor will be liable for Damages resulting from such claims in excess of
the Basket and up to an aggregate amount equal to the Closing Date Payment.

(iii) Exclusion from Limitations. The limitations contemplated by
Section 13.5(a) and 13.5(b) will not be applicable with respect to (i) breaches
of the Fundamental Representations or Section 8, for which the aggregate
Liability for money Damages of Buyer, on the one hand, and the Seller Parties,
on the other hand, under this Agreement shall not exceed an amount equal to the
Purchase Price, and (ii) instances of fraud as to any fact represented in the
representations and warranties made in this Agreement, as modified by the Seller
Disclosure Schedules.

 

34



--------------------------------------------------------------------------------

(iv) Method of Determination. For purposes of determining whether there has been
a breach of any representation or warranty set forth in Sections 5 or 6 (with
respect to Seller Parties) or Section 7 (with respect to Buyer) and the amount
of any Damages that are the subject matter of a claim for indemnification
hereunder for breach of any representation or warranty set forth in Sections 5,
6 or 7, each representation and warranty contained in Sections 5, 6 or 7 shall
be read without regard and without giving effect to any terms such as “material”
or “materially”, any clause or phrase containing “material,” “materially,”
“material respects,” “Material Adverse Effect,” “except where the failure to …
has not and would not, individually or in the aggregate, have a Material Adverse
Effect” or “which have not and would not, individually or in the aggregate, have
a Material Adverse Effect” or any similar terms, clauses or phrases contained in
such representation or warranty (as if such word or clause, as applicable, were
deleted from such representation and warranty).

13.6 Other Indemnification Matters. All indemnification payments under this
Section 13 will be deemed adjustments to the Purchase Price. With respect to any
Action seeking Damages for an Indemnification Claim, the prevailing party shall
be entitled to collect from the other party all reasonable attorneys’ fees and
costs incurred by the prevailing party related to such Action. Notwithstanding
anything in this Agreement to the contrary, in no event shall any limit or
restriction on any rights or remedies set forth in this Agreement limit or
restrict the rights or remedies of any Indemnified Party for fraud by a party
hereto relating to the subject matter of this Agreement and the Transaction
contemplated hereby. In the event of any breach of a representation or warranty
by a party hereto that constitutes fraud, the representation or warranty shall
survive consummation of the transactions contemplated in this Agreement and
continue in full force and effect without any time limitation.

13.7 Set-Off. In addition to any other remedies, Buyer shall have the option,
but not the obligation, to set-off or recoup any amounts due to Buyer from the
Seller Parties pursuant to this Section 13 against any amount otherwise payable
by Buyer to the Seller Parties, including against the Deferred Payment,
resulting in a corresponding reduction of the amount owed by Buyer to the Seller
Parties under the Promissory Note.

13.8 Indemnification for Non-Compliance with Bulk Sales Statute. Each party
acknowledges that the other parties will not comply with any bulk transfer Laws
of any jurisdiction in connection with the Transaction. The Seller Parties,
jointly and severally, will indemnify Buyer for any Damages resulting from or
relating to such non-compliance and Section 13.5 will not apply to Damages
incurred as a result thereof.

SECTION 14 GENERAL PROVISIONS.

14.1 Notices. All notices, requests, consents, and other communications required
or permitted hereunder shall be in writing and shall be personally delivered,
mailed using first-class, registered, or certified mail, postage prepaid, faxed
or sent by electronic mail to the following addresses or to such other address
as the parties hereto may designate in writing:

Seller/Stockholder:

EZ Prints, Inc.

c/o CafePress Inc.

6901 Riverport Drive

Louisville, Kentucky 40258

Attention: General Counsel

Email: legal@cafepress.com; rhensley@cafepress.com

 

35



--------------------------------------------------------------------------------

with a copy to, which shall not constitute notice:

Frost Brown Todd LLC

400 West Market Street, 32nd Floor

Louisville, Kentucky 40202

Attention: Scott Dolson

Fax: (502) 581-1087

Email: sdolson@fbtlaw.com

Buyer:

EZ Prints Holdings, Inc.

1890 Beaver Ridge Cir.

Norcross, Georgia 30071

Attn: Vincent Sarrecchia

Email: sarrecchiav@gmail.com

with a copy to, which shall not constitute notice:

Morris, Manning & Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Street, N.E.

Atlanta, Georgia 30326

Attn: Amie Singer

Telephone: (404) 495-3635

Fax: (404) 365-9532

Email: asinger@mmmlaw.com

All such notices, requests, consents and other communications shall be deemed to
be properly given (a) if delivered personally to the address as provided in this
Section, upon delivery, (b) if delivered by facsimile transmission or electronic
mail to the facsimile number or email address as provided for in this
Section 14.1, upon delivery confirmation if sent during normal business hours of
the recipient; if not, then on the next Business Day, (c) if sent by registered
or certified mail, three (3) Business Days after the same has been deposited in
the mail, addressed and postage prepaid as set forth above and (d) if delivered
by overnight courier to the address as provided in this Section 14.1, on the
earlier of the first Business Day following the date sent by such overnight
courier or upon receipt (in each case regardless of whether such notice, request
or other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 14.1). Any party from time to
time may change its address, facsimile number or other information for the
purpose of notices to that party by giving notice specifying such change to the
other party hereto.

14.2 Expenses. Each party will pay for its own legal, accounting, investment
banking or valuation services, and any and all other costs and expenses incurred
with respect to the transactions contemplated hereby and the negotiation and
execution of this Agreement.

14.3 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when executed by the parties hereto and
delivered shall be deemed to be an

 

36



--------------------------------------------------------------------------------

original, and all such counterparts taken together shall be deemed to be but one
and the same instrument. This Agreement may be executed and delivered by
facsimile or .PDF signature, and upon such delivery the facsimile signature or
.PDF signature will be deemed to have the same effect as if the original
signature had been delivered to the other party.

14.4 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware
excluding that body of law pertaining to conflicts of laws.

14.5 Integration and Construction. This Agreement, the Confidentiality Agreement
and the Related Agreements (including in each case all schedules and exhibits
hereto or thereto) shall comprise the complete and integrated agreement of the
parties hereto and shall supersede all prior agreements, written or oral, on the
subject matter hereof. Upon the Closing, the Confidentiality Agreement shall
terminate and be of no further force and effect. Any captions to, or headings
of, the sections of this Agreement are solely for the convenience of the parties
hereto, are not a part of this Agreement, and shall not be used for the
interpretation of this Agreement. Where the context so requires, words used in
any gender shall be deemed to include other genders, and the singular number
shall include the plural and vice versa. Unless the context requires otherwise,
wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed followed by the words “without limitation.” The
Recitals appearing at the beginning of this Agreement, and the Exhibits and
Schedules attached hereto, are hereby incorporated into and are deemed to
constitute a part of the operative text of this Agreement. Each party hereto and
such party’s counsel have had the full opportunity to review and comment upon,
and have reviewed and commented upon, this Agreement, and any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement or any
Exhibits or Schedules attached hereto.

14.6 Waivers and Amendments. No amendment, modification, supplement or waiver of
any provision of this Agreement, and no consent to any departure therefrom, may
in any event be effective unless in writing and signed by the party or parties
affected thereby, and then only in the specific instance and for the specific
purpose given. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

14.7 Injunctive Relief. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to enforce the terms of this Agreement by a decree
of specific performance without the necessity of proving the inadequacy of
monetary Damages as a remedy and to obtain injunctive relief against any breach
or threatened breach, and each party agrees to waive any requirement to post any
bond in connection with obtaining such relief.

14.8 Successors and Assigns. This Agreement may not be assigned by any party
hereto without the prior written consent of the other parties; provided, that
Buyer may, without the prior written consent of Seller Parties, assign any or
all of its rights or obligations under this Agreement to any Affiliate of Buyer.
Subject to the foregoing, this Agreement and the provisions hereof shall be
binding upon and inure to the benefit of each of the parties and their
successors and assigns.

14.9 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.

14.10 Time of Essence. Time is of the essence of each and every term, condition,
obligation, and provision hereof.

 

37



--------------------------------------------------------------------------------

14.11 No Third Party Beneficiaries. Except as expressly provided by this
Agreement, nothing in this Agreement, express or implied, is intended to or
shall (a) confer on any Person other than the parties to this Agreement and
their respective permitted successors or assigns any rights (including, without
limitation, third party beneficiary rights), remedies, obligations or
Liabilities under or by reason of this Agreement or (b) constitute the parties
to this Agreement as partners or as participants in a joint venture. Except as
expressly provided by this Agreement, this Agreement shall not provide third
parties with any remedy, claim, Liability, reimbursement, cause of action or
other right in excess of those existing without reference to the terms of this
Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
has caused this Agreement to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

 

BUYER:

EZ PRINTS HOLDINGS, INC.

a Delaware corporation

By:  

/s/ Vincent Sarrecchia

Name:   Vincent Sarrecchia Title:   Chief Executive Officer STOCKHOLDER:

CAFEPRESS INC.

a Delaware corporation

By:  

/s/ Garett Jackson

Name:   Garett Jackson Title:   Chief Financial Officer SELLER:

EZ PRINTS, INC.

a Delaware corporation

By:  

/s/ Garett Jackson

Name:   Garett Jackson Title:   Chief Financial Officer

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assumption Agreement”) is entered
into as of                 , 2015, by and between EZ Prints Holdings, Inc., a
Delaware corporation (“Buyer”), CafePress Inc., a Delaware corporation
(“Stockholder”) and EZ Prints, Inc., a Delaware corporation (“Seller”, and
together with Stockholder, each a “Seller Party” and together the “Seller
Parties”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement is delivered pursuant to
Sections 4.2 and 9.8 of that certain Asset Purchase Agreement (the “Agreement”)
dated as of August 24, 2015 by and among Buyer and Seller Parties. Unless
otherwise specifically defined herein, all terms used herein and defined in the
Agreement shall have the meanings assigned to them in the Agreement.

WHEREAS, pursuant to the Agreement, Seller Parties have agreed to transfer,
sell, convey, assign and deliver to Buyer the Assets, as more fully described in
Section 2.1 of the Agreement, but not including the Excluded Assets, as more
fully described in Section 2.2 of the Agreement.

WHEREAS, Buyer has agreed to assume the Assumed Liabilities, as more fully
described in Section 2.3 of the Agreement, not including those Excluded
Liabilities, as more fully described in Section 2.4 of the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

1. Seller Parties hereby sell, assign, convey, transfer and deliver unto Buyer,
subject to and pursuant to the terms and conditions of the Agreement, all of the
right, title and interest in and to the Assets, and the Buyer hereby accepts the
foregoing sale, assignment, conveyance, transfer and delivery.

2. Seller Parties hereby sell, assign, convey, transfer and deliver unto Buyer
the Assumed Liabilities, and Buyer hereby assumes and agrees to pay, perform,
fulfill and discharge promptly when due the Assumed Liabilities. Neither Buyer
nor any of its Affiliates assumes or will otherwise become liable for any of the
Excluded Liabilities.

3. Nothing contained in this Assumption Agreement shall be deemed to supersede
any of the obligations, agreements, covenants, representations and warranties of
Seller Parties, or Buyer contained in the Agreement, and this Assumption
Agreement is made and accepted subject to all of the terms, conditions,
representations and warranties set forth in the Agreement, all of which survive
execution and delivery of this Assumption Agreement as set forth in the
Agreement.

4. This Assumption Agreement may be executed in any number of counterparts, each
of which when executed by the parties hereto and delivered shall be deemed to be
an original, and all such counterparts taken together shall be deemed to be but
one and the same instrument. This Agreement may be executed and delivered by
facsimile of .PDF signature, and upon delivery of such facsimile or .PDF
signature will be deemed to have the same effect as if the original signature
had been delivered to the other party.



--------------------------------------------------------------------------------

5. This Assumption Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the state of Delaware, excluding that body
of law pertaining to conflicts of laws.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first above written.

 

BUYER EZ PRINTS HOLDINGS, INC. By:  

 

Name:   Vincent Sarrecchia Title:   Chief Executive Officer STOCKHOLDER
CAFEPRESS INC. By  

 

Name   Garett Jackson Title   Chief Financial Officer SELLER EZ PRINTS, INC. By
 

 

Name   Garett Jackson Title   Chief Financial Officer

[Signature Page to Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BILL OF SALE



--------------------------------------------------------------------------------

BILL OF SALE

THIS BILL OF SALE (this “Bill of Sale”), is entered into as of             
    , 2015, by and between EZ PRINTS HOLDINGS, INC., a Delaware corporation
(“Buyer”), CAFEPRESS INC., a Delaware corporation (“Stockholder”), and EZ
PRINTS, INC., a Delaware corporation (“Seller”, and together with Stockholder,
each a “Seller Party” and together the “Seller Parties”).

W I T N E S S E T H:

WHEREAS, Buyer and Seller Parties have entered into an Asset Purchase Agreement
dated as of August 24, 2015 (the “Agreement”), pursuant to which Seller Parties
have agreed to sell all of the right, title and interest of Seller Parties in
and to the Assets (as defined in the Agreement) to Buyer, and Buyer has agreed
to acquire the Assets from Seller Parties, all subject to the terms and
conditions provided herein and in the Agreement.

NOW, THEREFORE, Buyer and Seller Parties in consideration of the mutual promises
and covenants set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Sale of Assets. For good and valuable consideration, Seller Parties hereby
sell, convey, transfer, assign and deliver to Buyer all of the right, title and
interest of Seller Parties in and to the Assets as more fully described in
Section 2.1 of the Agreement “AS IS”, except as otherwise expressly provided in
the Agreement, but not including the Excluded Assets, as more fully described in
Section 2.2 of the Agreement.

2. Assignment. This Bill of Sale may not be assigned by any party hereto without
the prior written consent of the other parties; provided, that Buyer may,
without the prior written consent of Stockholder or Seller, assign any or all of
its rights or obligations under this Bill of Sale to any Affiliate of Buyer.
Subject to the foregoing, this Bill of Sale and the provisions hereof shall be
binding upon and inure to the benefit of each of the parties and their
successors and assigns.

3. Governing Law. This Bill of Sale shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware, as if
both parties hereto were resident and doing business in such state, excluding
that body of law pertaining to conflicts of laws.

4. Heading; Terms. Any captions to, or headings of, the sections of this Bill of
Sale are solely for the convenience of the parties hereto, are not a part of
this Bill of Sale, and shall not be used for the interpretation of this Bill of
Sale. Unless otherwise specifically defined herein, all terms used herein and
defined in this Bill of Sale shall have the meanings assigned to them in the
Agreement.

5. Counterpart. This Bill of Sale may be executed in any number of counterparts,
each of which when executed by the parties hereto and delivered shall be deemed
to be an original, and all such counterparts taken together shall be deemed to
be but one and the same instrument. This Bill of Sale may be executed and
delivered by facsimile or .PDF signature, and upon delivery of such facsimile
signature or .PDF signature will be deemed to have the same effect as if the
original signature had been delivered to the other party.

[Signature page follows.]

IN WITNESS WHEREOF, the parties have duly executed this Bill of Sale as of the
date set forth above.



--------------------------------------------------------------------------------

BUYER   EZ PRINTS HOLDINGS, INC. By:  

 

Name:   Vincent Sarrecchia Title:   Chief Executive Officer STOCKHOLDER
CAFEPRESS INC. By  

 

Name   Garett Jackson Title   Chief Financial Officer SELLER EZ PRINTS, INC. By
 

 

Name   Garett Jackson Title   Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit C

EXHIBIT C

FORM OF IP ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

This INTELLECTUAL PROPERTY ASSIGNMENT (the “Agreement”) is entered into on this
     day of                 , 2015, by and between EZ Prints, Inc., a Delaware
corporation (the “Assignor”), and EZ Prints Holdings, Inc., a Delaware
corporation (the “Assignee”), pursuant to that certain Asset Purchase Agreement,
dated as of August 24, 2015, by and among the Assignor and EZ Prints, Inc., a
Delaware corporation, on the one hand, and the Assignee on the other (the “Asset
Purchase Agreement”). Capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Asset Purchase Agreement.

WHEREAS, pursuant to the Asset Purchase Agreement, the Assignor has agreed to
sell and the Assignee has agreed to purchase the Assets, including, but not
limited to, the trademarks on Schedule A attached hereto (“Trademarks”), the
copyrights attached hereto on the same Schedule A (“Copyrights”), the patents
and patent applications attached hereto on the same Schedule A (“Patents”), and
the domain names on the same Schedule A hereto (the “Domain Names,”), all other
Seller Proprietary Rights, and all intangible rights and property of Seller,
including goodwill of Seller as a going concern (collectively, all of the
foregoing, including the Trademarks, Copyrights, Patents, Seller Proprietary
Rights, intangible rights, property and goodwill, referred to as the
“Intellectual Property Assets”); and

WHEREAS, the Assignors and the Assignee desire that the assignment of said
rights in Trademarks and Patents be made of record in the United States Patent
and Trademark Office (where applicable), the applicable state trademark offices
(where applicable), and all foreign trademark offices and any other appropriate
governmental or administrative offices as the case may be, and that the
assignment of the Copyrights be made of record in the United States Copyright
Office, all foreign copyright offices and any other appropriate governmental or
administrative office.

NOW, THEREFORE, for good and valuable consideration, the full receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereby agree as follows:

1. Assignment. The Assignor hereby irrevocably sells, assigns, transfers,
conveys, and delivers to the Assignee and its successors and assigns all of the
Assignor’s right, title and interest in and to all of the Assignor’s Trademarks,
Copyrights, Patents and all other Seller Proprietary Rights and Intellectual
Property Assets, including, without limitation, the following assignments:

(a) The Assignor hereby assigns, transfers and delivers to the Assignee, all
right, title and interest in and to Trademarks, including all state and common
law rights and rights in foreign jurisdictions, together with the goodwill of
the business of the Assignor as symbolized by Trademarks, and the registrations
and applications therefor, including all rights to damages and profits, due or
accrued, arising out of past infringements of said Trademarks, and the right to
sue for and recover the same, free and clear of all liens, claims, security
interests and other encumbrances.

(b) The Assignor hereby assigns, transfers and delivers to the Assignee all
right, title, and interest in and to Copyrights including all registrations and
applications therefor, as well as all copyrightable work disclosed or described
in any such copyright registrations or applications, and any and all copyrights
or similar rights, recognized under the laws of the United States of America or
any other jurisdiction in said Copyrights, including all rights to damages and
profits, due or accrued, arising out of past infringements of said Copyrights,
and the right to sue for and recover the same, free and clear of all liens,
claims, security interests and other encumbrances. The Assignor hereby waives
any claim that the Assignor has or may have under any theory of moral or natural
rights or any rights of attribution under the copyright laws of any jurisdiction
with respect to said Copyrights to the extent such waiver is recognizable under
the law of the controlling jurisdiction.



--------------------------------------------------------------------------------

(c) The Assignor hereby assigns, transfers and delivers to the Assignee the
full, exclusive, and entire right, title, and interest in and to Patents,
including any provisional rights therein, in and to any divisions,
continuations, and reissues thereof, and in and to all inventions disclosed and
described in said application and improvements thereof, preparatory to obtaining
Letters Patent of the United States therefor, including all rights to damages
and profits, due or accrued, arising out of past infringements of said Patents,
and the right to sue for and recover the same, free and clear of all liens,
claims, security interests and other encumbrances. The Assignors hereby request
the Director of Patents and Trademarks to issue any and all Letters Patent of
the United States resulting from said application, or from a division,
continuation, or reissue thereof, to the Assignee, as the Assignee, for its
interest and for the sole use and benefit of the Assignee and its assigns and
legal representatives.

(d) The Assignor hereby assigns, transfers and delivers unto the Assignee the
full, exclusive and entire right, title, and interest in and to any foreign
patent or application or applications corresponding to said patent or
application, in whole or in part, including any provisional rights therein, in
countries other than the United States in part, in and to any Letters Patent and
similar protective rights granted on said foreign patents or applications,
including all rights to damages and profits, due or accrued, arising out of past
infringements of said foreign patents or applications, and the right to sue for
and recover the same, free and clear of all liens, claims, security interests
and other encumbrances, and in and to the right to claim any applicable priority
rights arising from or required for said foreign applications under the terms of
any applicable conventions, treaties, statutes, or regulations, and hereby
request said foreign applications to be filed and issued in the name of the
Assignee, or its designee insofar as permitted by applicable law.

(e) The Assignor hereby assigns to the Assignee all right, title and interest in
and to the Domain Names.

2. Cooperation and Recordation. The Assignor hereby agrees to cooperate with the
Assignee as reasonably necessary to give full effect to and perfect the rights
of the Assignee in the Intellectual Property Assets, and the Assignor agrees to
execute and deliver all documents and to take all such other actions as the
Assignee or its respective successors or assigns, may reasonably request to
effect the terms of this Assignment and to execute and deliver any and all
affidavits, testimonies, declarations, oaths, samples, exhibits, specimens and
other documentation as may be reasonably required to effect the terms of this
Assignment, including, without limitation, cooperating fully with the Assignee
to perfect the transfer of the Intellectual Property Assets hereunder and, if
appropriate, to assure that the transfer of the Intellectual Property Assets is
properly recorded at any appropriate administrative agency or registry,
including but not limited to, the United States Patent and Trademark Office. The
Assignors further agree that all necessary records of the Assignors to establish
priority of invention in any interference or similar proceeding will be made
available at no additional charge to the Assignee, in the event such records are
needed in connection with any of the assigned Letters Patent or applications for
Letters Patent.

3. Governing Law. This Agreement, and all claims relating to or arising out of
the relationship of the parties hereto with respect to the subject matter
hereof, shall be governed by, construed under and interpreted in accordance with
the laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. Any action, suit or other Proceeding, at law
or in equity, arising out of or relating to this Agreement or any agreements or
transactions contemplated hereby shall only be brought in any federal court in
the State of Delaware, and in the event it may not be brought in federal court,
shall be brought in any state court in the



--------------------------------------------------------------------------------

State of Delaware. THE PARTIES AGREE THAT JURISDICTION AND VENUE IN ANY ACTION
BROUGHT BY ANY PARTY PURSUANT TO THIS AGREEMENT SHALL PROPERLY AND EXCLUSIVELY
LIE IN SUCH COURTS.

4. Delivery of Tangible Items. The Assignor shall arrange for prompt delivery of
prosecution files, documents and other tangible embodiments of the Intellectual
Property Assets, if any, that are in the possession or control of the Assignor.

5. Maintenance. The Assignor agrees that it has and shall instruct its attorneys
and agents who maintain and prosecute the Intellectual Property Assets to take
all necessary actions required by the appropriate administrative agency or
registry and take all other necessary actions to keep the Intellectual Property
Assets in force and in effect in the interim until the Assignee takes full
control over the prosecution and maintenance of the Intellectual Property
Assets.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intellectual Property
Assignment Agreement to be executed and delivered as of the date first written
above:

 

ASSIGNOR:

EZ PRINTS, INC.,

a Delaware corporation

By:  

 

Name:   Garett Jackson Title:   Chief Financial Officer ASSIGNEE:

EZ PRINTS HOLDINGS, INC.

a Delaware corporation

By:  

 

Name:   Vincent Sarrecchia Title:   Chief Executive Officer

[Signature page to Intellectual Property Assignment]



--------------------------------------------------------------------------------

SCHEDULE A

Trademarks

[●]

Copyrights

Patents and Patent Applications

[●]

Service Marks

[●]

Trade Names

[●]

Domain Names

[●]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LICENSE AGREEMENT



--------------------------------------------------------------------------------

SOFTWARE LICENSE AGREEMENT

This is a Software License Agreement (this “Agreement”), dated as of
                 , 2015, between (i) EZ Prints Holdings, Inc., (“Licensor”), and
(ii) CafePress Inc. (“Licensee”).

Recitals

A. Pursuant to the terms of an Asset Purchase Agreement dated as of August 24,
2015 (the “Purchase Agreement”), Licensor, or an Affiliate of Licensor, is
acquiring substantially all of the assets used in EZ Prints, Inc.’s business,
including the Software and Source Code (both as defined below).

B. The Purchase Agreement provides that a condition to Licensee’s obligations
under such agreement is the license back by Licensor to Licensee of the Software
and Source Code.

C. This Agreement memorializes the understandings of Licensor and Licensee with
respect to the license of the Software and Source Code.

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

Article 1. Definitions. In addition to terms defined elsewhere in this
Agreement, whenever used in this Agreement with initial letters capitalized, the
following terms shall have the following specified meanings:

“Affiliate” means with respect to either party, any individual or entity that
directly or indirectly controls, is controlled by or is under common control
with that party, or which that party beneficially owns at least thirty percent
(30%) of the equity interests therein.

“Documentation” means any documentation with respect to the Software, whether in
print or machine readable form, as it exists as of the date of this Agreement.

“Object Code” means the fully-executable, machine-readable form of the Software.

“Software” means the most recent version of Licensor’s software program as it
exists as of the date of this Agreement, as identified and more fully described
on the attached Attachment A.

“Source Code” means the human-readable form of the Software, together with all
accompanying programmers’ notes and all Documentation reasonably necessary to
permit a reasonably skilled programmer to compile the Source Code into fully
functioning Object Code and to make effective and efficient use thereof.

Article 2. Grant of License; Hosting; Consideration; Restrictions; Support.

(a) Licensor hereby grants to Licensee a perpetual, worldwide, non-exclusive,
non-terminable, irrevocable, non-sublicensable, non-transferable, royalty-free
license (the “License”) to install, use, reproduce, adapt, modify, and enhance
the Software (including the Source Code and the Documentation) solely for the
purpose of hosting the Software for use by Licensee and third-party customers of
Licensee in accordance with the terms of this Agreement. Licensor will also
allow Licensee to use server generated client code to be used on Licensee
websites and Licensee’s customer partner websites as well as their end-users.

(b) Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee, a nonexclusive, nontransferable, limited right, to access and use the
Software over the Internet, through Licensor’s hosted server and system (the
“Hosting Services”), in conjunction with the use on Licensee’s website and for
the use by third party customers of Licensee in accordance with the terms
hereof. Except as expressly set forth herein, Licensee shall not have the right
to market, sublicense, resell,



--------------------------------------------------------------------------------

redistribute or otherwise provide or allow any party other than Licensee to have
access to or use of the Software. Except as expressly set forth herein, no
express or implied license or right of any kind is granted to Licensee regarding
the Software,

(c) Each of Licensor and Licensee agrees that the mutual covenants of the
parties to the Purchase Agreement constitute full and adequate consideration for
the License and other rights and obligations of the parties set forth in this
Agreement. Licensee shall not be required to pay any additional fees or royalty,
or other consideration, to Licensor.

(d) Except as this Agreement expressly permits, Licensee shall not, and shall
not permit any other person or entity to: (a) copy the Software, in whole or in
part; (b) modify, correct, adapt, translate, enhance or otherwise prepare
derivative works or improvements of any Software; (c) rent, lease, lend, sell,
sublicense, assign, distribute, publish, transfer or otherwise make available
the Software to any other person or entity, including on or in connection with
the internet or any time-sharing, service bureau, software as a service, cloud
or other technology or service; (d) use the Software in any manner or for any
purpose that infringes, misappropriates or otherwise violates any intellectual
property right or other right of any other person or entity, or that violates
any applicable law; (e) install the Software on any third-party server or other
system; or (f) use the Software or Documentation other than for the Permitted
Use or in any manner or for any purpose or application not expressly permitted
by this Agreement.

(e) Solely in connection with the Hosting Services described in Paragraph 2(b)
above, Licensor will provide the support services as set forth in the attached
Exhibit “B” (“Support”). So long as the Hosting Services are not materially
diminished, Licensor reserves the right, in its sole discretion, to modify,
discontinue, add, adapt, or otherwise change (collectively “modify”) any design
or specification of any of the Hosting Services. Licensor will provide notice
that a modification has been made.

Article 3. Retention of Source Code and related Items. Licensor acknowledges
that in connection with consummation of the transactions contemplated by the
Purchase Agreement, Licensee has retained the following to effectuate this
Agreement and the License: a current, complete and accurate copy of the Source
Code, comprised of a backup file of the subversion repository housing the source
code and project files, including (a) a current, complete and accurate copy of
the Source Code; (b) a separate, complete and accurate copy of the fully
executable Object Code; (c) a current, complete and accurate copy of the
Documentation; and (d) all Software maintenance items (including test programs
and program specifications), functional documentation (including Licensor
intranet functional specifications), information about utilities and compilers,
programs and instructions for generating the system, database, and compilers,
assemblers and linkers necessary to build the Software.

Article 4. Reservation of Rights. Except as otherwise provided in this
Agreement, Licensor reserves all right, title and interest in the Software,
subject only to the license granted to Licensee under Article 2.

Article 5. Representations and Warranties

5.1 Representations and Warranties of Licensee. Licensee represents and warrants
to Licensor that:

(a) it has the right, power and authority to enter into this Agreement and to
perform the acts of it required hereunder; and

(b) when executed and delivered, this Agreement shall constitute the legal,
valid and binding obligation of Licensee enforceable against it in accordance
with its terms.



--------------------------------------------------------------------------------

5.2 Disclaimer of Warranty. LICENSEE ACKNOWLEDGES THAT THE SOFTWARE IS LICENSED
AND PROVIDED “AS IS”. LICENSOR DOES NOT WARRANT THAT THE OPERATION OF THE
SOFTWARE WILL BE UNINTERRUPTED, FAULT-TOLERANT, OR ERROR-FREE, THAT ANY ERRORS
OF THE SOFTWARE WILL BE CORRECTED, THAT THE SOFTWARE WILL SATISFY LICENSEE’S
REQUIREMENTS OR THAT THE SOFTWARE WILL OPERATE IN COMBINATION WITH OTHER
SOFTWARE. IN ADDITION, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
PROVIDED IN THIS LICENSE, LICENSOR DISCLAIMS ALL OTHER WARRANTIES WHETHER
EXPRESS OR IMPLIED INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.

Article 6. Indemnification. Licensee shall defend Licensor and its Affiliates
and their respective directors, employees and agents (the “Licensor Indemnified
Parties”) from and against any third party claim and indemnify and hold harmless
the Licensor Indemnified Parties from any damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees) arising out of a
material breach of the License Grant in Article 2.

Article 7. Copies of Software. Licensee shall have the right to reproduce for
internal use and the other uses permitted in this Agreement, all of the Software
and Documentation.

Article 8. Improvements and Program Changes. Neither Licensor nor Licensee shall
be required to provide the other party with any improvements made by such party
in or to the Software (which shall mean any additions or modifications made to
or in the Software at any time after the date of this Agreement) after the date
of this Agreement. Each of Licensor and Licensee agrees that the party that
develops an improvement to the Software after the date of this Agreement shall
have all ownership rights to such improvements.

Article 9. Termination; Material Breach; Effect of Termination

(a) This Agreement, including without limitation the License granted hereunder,
may be terminated (i) at any time at the election of Licensee, or (ii) upon the
mutual written consent of Licensor and Licensee.

(b) In the event of a material breach of this Agreement, the breaching party
shall, upon written notice of such material breach from the other party, have 30
days in which to cure its material breach. In the event a breaching party fails
to cure its material breach within the cure period provided in the previous
sentence, the other party may pursue a claim for damages against the breaching
party in accordance with this Agreement, but Licensor shall not have the right
to terminate this Agreement or the License granted hereunder other than pursuant
to Section 9(c).

(c) Licensor may terminate this Agreement in the event of a breach of
Section 2(d), provided that Licensee does not cure such breach within 30 days of
written notice of the breach from Licensor.

(d) In the event that this Agreement is terminated, each party shall promptly
return to the other party all papers, materials, and other properties of the
other party then in its possession, including, in the case of Licensee as the
returning party, the Software and Source Code provided to Licensee under this
Agreement. Upon termination of the Agreement, all rights and licenses granted to
Licensee shall be of no further force or effect. Notwithstanding any language to
the contrary, the termination of this this Agreement pursuant to Paragraph 9
(c), shall not have any impact on any existing Customer of Licensee using the
Software pursuant to this Agreement until the expiration of such Customer’s then
current term.



--------------------------------------------------------------------------------

Article 10. Proprietary Information. Each party acknowledges that all
information concerning the other party that is of value to its owner and is
treated as confidential is “Confidential and Proprietary Information”. Without
limiting the foregoing, the Software is the Confidential and Proprietary
Information of Licensor. Each party agrees that it will not permit the
duplication, use or disclosure of any such Confidential and Proprietary
Information to any person (other than its own employees, contractors and
consultants who must have such information for the performance of such party’s
obligations and exercise of such party’s rights under this Agreement), unless
authorized by this Agreement or otherwise in writing by the other party. Each
party will protect the other’s Confidential and Proprietary Information from
unauthorized dissemination and use with the same degree of care that each such
party uses to protect its own confidential information, but in no event less
than a reasonable amount of care. Confidential and Proprietary Information is
not meant to include any information which, at the time of disclosure, is
generally known by the public.

Article 11. Miscellaneous.

11.1 Effect of Licensor Bankruptcy. All rights and licenses granted by Licensor
under this Agreement are and shall be deemed to be rights and licenses to
“intellectual property,” and the subject matter of this agreement, including all
Software, Source Code and Documentation is and shall be deemed to be
“embodiments” of “intellectual property”, for purposes of and as such terms are
used in and interpreted under section 365(n) of the United States Bankruptcy
Code (the “Code”) (11 U.S.C. § 365(n)). Licensee shall have the right to
exercise all rights and elections under the Code and all other applicable
bankruptcy, insolvency and similar laws with respect to this Agreement and the
subject matter hereof. Without limiting the generality of the foregoing,
Licensor acknowledges and agrees that, if Licensor or its estate shall become
subject to any bankruptcy or similar proceeding:

(a) subject to Licensee’s rights of election, all rights and licenses granted to
Licensee under this Agreement will continue subject to the terms and conditions
hereof, and will not be affected, even by Licensor’s rejection of this
Agreement; and

(b) Licensee shall be entitled to a complete duplicate of (or complete access
to, as appropriate) all such intellectual property and embodiments of
intellectual property, and the same, if not already in Licensee’s possession,
shall be promptly delivered to Licensee, unless Licensor elects to and does in
fact continue to perform all of its obligations under this Agreement.

11.2 Entire Agreement. This Agreement, together with the attachments that are
attached hereto, constitutes the entire agreement between Licensee and Licensor
with respect to the subject matter hereof and thereof and supersedes any and all
prior or contemporaneous agreements of the parties with respect to the subject
matter hereof and thereof.

11.3 Independent Contractors. The parties acknowledge and agree that they are
dealing with each other hereunder as independent contractors. Nothing contained
in this Agreement shall be interpreted as constituting either party as the joint
venturer, agent, franchisee, employee or partner of the other party or as
conferring upon either party the power of authority to bind the other party in
any transaction with third parties.

11.4 Amendments; Attachments. No amendment, change, waiver or discharge hereof
shall be valid unless in writing and signed by the authorized representative of
both parties. All attachments hereto are incorporated herein by this reference.

11.5 Assignment. Neither party assign its rights, duties or obligations under
this Agreement to any person or entity without the prior written consent of the
other party. This Agreement shall be fully binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.



--------------------------------------------------------------------------------

11.6 Notice. Any notice provided pursuant to this Agreement, if specified to be
in writing, shall be in writing and shall be deemed given (i) if by hand
delivery, upon receipt thereof, (ii) if by mail, five (5) days after deposit in
the United States mails, postage prepaid, certified mail, return receipt
requested, (iii) if by facsimile transmission, upon electronic confirmation
thereof, or (iv) if by next day delivery service, upon such delivery. All
notices shall be addressed as follows (or such other address as either party may
in the future specify in writing to the other):

Licensee:

CafePress, Inc.

6901 Riverport Drive

Louisville, Kentucky 40258

Attention : Legal Department

Email: legal@cafepress.com

Licensor:

EZ Prints Holdings, Inc.

1890 Beaver Ridge Cir.

Norcross, Georgia 30071

Attn: Vincent Sarrecchia

Email: sarrecchiav@gmail.com

11.7 Nonwaiver. The failure of either party to insist upon or enforce strict
performance by the other of any provision of this Agreement, or to exercise any
right or remedy under this Agreement, shall not be interpreted or construed as a
waiver or relinquishment to any extent of that party’s right to assert or rely
upon any such provision, right or remedy in that or any other instance; rather,
the same shall be and remain in full force and effect.

11.8 Severability. If any provision of this Agreement is determined to be
invalid under any applicable statute or rule of law, it is to that extent to be
deemed omitted, and the balance of the Agreement shall remain enforceable.

11.9 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

11.10 Headings. The article and paragraph headings used herein are for reference
and convenience only and shall not enter into the interpretation hereof.

11.11 Attorneys’ Fees. In any action, suit or other proceeding to enforce any
right or remedy under this Agreement or to interpret any provision of this
Agreement, the prevailing party shall be entitled to recover its costs and
expenses (including, without limitation, reasonable attorneys’ fees) reasonably
incurred in connection with such proceeding, or any appeal thereof.

11.12 Costs and Expenses. Except as otherwise specified in this Agreement, each
party shall pay its own costs and expenses associated with undertaking its
activities under this Agreement, including, but not limited to, all taxes
applicable to or arising from the performance of, or the compensation paid to it
under, this Agreement.

11.13 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed under the laws of the Commonwealth of Kentucky without
regard to principles of conflict of laws. Any legal suit, action or proceeding
arising out of or related to this Agreement or the licenses



--------------------------------------------------------------------------------

granted hereunder shall be instituted exclusively in the federal courts of the
United States or the courts of the Commonwealth of Kentucky in each case located
in the city of Louisville and County of Jefferson, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court.

11.14 Waiver of Jury Trial. Each party irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any legal action arising
out of or relating to this Agreement or the transactions contemplated hereby.

11.15 Equitable Relief. Each party acknowledges and agrees that a breach or
threatened breach by such party of any of its obligations under this Agreement
would cause the other party irreparable harm for which monetary damages would
not be an adequate remedy and agrees that, in the event of such breach or
threatened breach, the other party will be entitled to equitable relief,
including a restraining order, an injunction, specific performance and any other
relief that may be available from any court, without any requirement to post a
bond or other security, or to prove actual damages or that monetary damages are
not an adequate remedy. Such remedies are not exclusive and are in addition to
all other remedies that may be available at law, in equity or otherwise.

11.16 Interpretation. This Agreement shall be construed without regard to any
presumption or other rule regarding construction against the party causing this
Agreement to be drafted.

11.17 Confidentiality of Agreement. Neither party may disclose the terms of this
Agreement except (a) as required to do so by law, regulation or generally
accepted accounting principles, (b) as required to assert or preserve its rights
hereunder, and (c) to majority owned Affiliates to its own directors, employees,
attorneys, accountants, and other advisors on a “need to know” basis and under
an obligation of confidentiality no less stringent than set forth herein;
provided, however, that this paragraph shall not restrict either party from
issuing a press release concerning this Agreement, provided that the form and
substance of such release have been consented to by the other party, such
consent not to be unreasonably withheld.

11.18 Survival. The obligations of the parties shall survive any termination of
this Agreement.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

 

  CAFEPRESS INC.   By  

 

  Name:   Garett Jackson   Title:   Chief Financial Officer EZ Prints Holdings,
Inc.   By  

 

  Name:   Vincent Sarrecchia   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ATTACHMENT A

TO

SOFTWARE LICENSE AGREEMENT

Description of Software, Source Code, Documentation

EZP Builder – An application allowing an end user to create, view, and order a
customized product.

Valkyrie – An order management system that takes orders from a specified entity
submitted for fulfillment and routes those orders for processing by a producer.



--------------------------------------------------------------------------------

EXHIBIT B

Hosting Services Support

 

(a) Term: Licensor shall provide the following support from the Effective Date
of the Agreement until, unless earlier terminated pursuant to the terms of the
Agreement or this Exhibit, December 31, 2018 and shall only be extended upon
agreement of the Parties.

 

(b) Termination: This support agreement may only be terminated as follows:
(a) at any time by Licensee; (b) upon mutual agreement of the Parties; or
(c) pursuant to Paragraph 9(c) of the Agreement.

 

(c) Availability of Hosting Services. Except as otherwise set forth herein,
Licensor will use commercially reasonable efforts to make the Hosting Services
available to Licensee with an uptime percentage of at least 99.8%, not including
Scheduled Maintenance. The percentage availability will be measured monthly and
be calculated using the amount of time, measured in minutes, in a given calendar
month that the Hosting Services are not available as a result of a Service
Interruption. For the purpose of measuring downtime, a Service Interruption
(i) begins upon the earliest of an automated alert, Licensor personnel
discovering a Service Interruption, or the creation of a trouble ticket and
(ii) ends when an authorized Company representative agrees that the Service
Interruption has been Resolved.

 

(d) Unavailability of Technology Services – Response and Resolution. If the
Technology Services become unavailable, Licensor will use commercially
reasonable efforts to respond to and resolve such unavailability within the
applicable Response Time Standards and the Resolution Time Standards (as such
terms are defined below). If a Severity Level “1-Critical” or “2-High” Service
Interruption occurs with respect to the Licensor Builder and remains for five
(5) minutes or longer, Licensor will make reasonable commercial efforts to
display a message page for Guests who attempt to visit the Licensee (or third
party Customer of Licensee) website with appropriate look, feel and language to
describe the situation (a “Maintenance Page”). A Maintenance Page will not be
displayed in the case of any Severity Level “3-Medium” or “4-Low” Service
Interruptions.

 

(e) Definitions.

 

  (i) “Resolved” means, with respect to any reported Service Interruption,
ending the Service Interruption with a temporary or permanent solution.

 

  (ii) “Scheduled Maintenance” means maintenance of the Technology Services, so
long as (i) such maintenance is performed between 1:00 AM and 6:00 AM on any
given Sunday, (ii) the maintenance is specifically agreed to by both parties in
a statement of work or (iii) the maintenance is otherwise consented to in
writing by Company.

 

  (iii) “Service Interruption” shall mean the unavailability, intermittent
accessibility, slow down in response or data integrity issues of the Technology
Services, or any material portion thereof, caused by, resulting from or
attributable to software, hardware or equipment wholly owned or controlled by
Licensoror its agents, except to the extent attributable to Scheduled
Maintenance.

 

(f) Severity Classifications and Standards. Licensor will respond and take
corrective action for Service Interruptions within the timeframes set forth
below according to the Severity Level (described below) of such Service
Interruption.



--------------------------------------------------------------------------------

Service Interruption Response and Resolution Timeframes, by Severity Level

 

Severity Level

  

Description

  

Response Time

Standard

  

Resolution
Time

Standard

1-Critical   

•       Total e-commerce, Hosting Services failure

 

•       Total failure of the ability to produce for Licensee - no workarounds
exist

   30 minutes, with updates provided by Licensor to Licensee as needed until
Resolved    2 hours 2-High   

•       Total failure of the ability to produce for Licensee or a product -
workaround exists but is only temporary

 

•       Issue directly affecting the Hosting Services that results in fewer
conversions to product orders on the Licensee website or those websites of a
third party Licensee customer using the Builder Software.

 

•       Any production issue that is clearly repeatable and proportional to
volume (i.e., every product order with a certain characteristic)

   4 hours, with updates provided by Licensorto Company as needed until Resolved
   2 weeks 3-Medium   

•       Issues that do not affect e-commerce or production

 

•       Issues that occur infrequently or cannot be reproduced

   1 day    3 weeks 4-Low   

•       Production level “bugs” for which Licensor is waiting on information or
conditions outside its control (i.e., Company approval)

 

Company to send high priority email to tech@ezprints-inc.com with all pertinent
details listed, including a description of the issue.

   3 days    Subject to EZ Prints’ availability

In any event, within one (1) week of a “1-Critical” Service Interruption or
within two (2) weeks of a “2-High” Service Interruption, Licensor will provide
Company with information identifying the root cause of the problem and shall
devise a plan to eliminate future occurrences of the same Service
Interruption(s) (i.e., find a permanent solution).



--------------------------------------------------------------------------------

(g) Scheduled Maintenance. Licensor will work closely with Company to ensure
that no more than one Scheduled Maintenance will be scheduled for each component
of the Technology Services within a six (6)-week period. Licensor will notify
Company of the Scheduled Maintenance at least two (2) weeks prior to such
maintenance, with such notice specifying the nature of such maintenance and the
anticipated impact of such maintenance upon availability and performance of the
Website. On the day of the Scheduled Maintenance, Licensor will, immediately
prior to the start of such maintenance, contact Company via email signaling the
start of the Scheduled Maintenance; upon successful completion of the Scheduled
Maintenance, Licensor will email Company notifying it thereof. During Scheduled
Maintenance, Licensor will make reasonable commercial efforts to display a
Maintenance Page.

 

(h) Image Storage. Licensor shall not be responsible for retaining Image files
beyond thirty (30) days from the date an order is submitted to Licensor (through
the Software). However, Licensee may request and the parties may agree that
Licensor will provide longer term storage solutions to Licensee upon such terms
(including a fee structure) as are mutually agreed to be the parties.

 

(i) Exceptions to Provision of Support. Notwithstanding anything in the
Agreement to the contrary, Licensor shall have no responsibility or liability of
any kind, whether for breach of these support obligations, warranty, contract or
otherwise, arising or resulting from: (i) factors outside of Licensor’s
reasonable control; (ii) Licensee’s failure to comply with the Agreement, or any
actions or inactions by third parties; (iii) problems caused by failed Internet
connections or other hardware, software or equipment which is not owned,
controlled or operated by Licensor, or caused by failure of Company to provide
and maintain the supported environment or security authorization;
(iv) nonconformities resulting from misuse, abuse, negligence, revision,
modification, or improper or unauthorized use of all or any part of the Hosting
Services by Licensee or any party other than Licensor or any other authorized
representatives, or any other causes external to the Hosting Services or
Licensor, including problems to or caused by Licensor’s or other third party
products, services or equipment; or (v) data or data input, output or integrity,
all of which shall be deemed under Licensor’s exclusive control. Any use of or
reliance on data or data output are Licensor’s sole responsibility.



--------------------------------------------------------------------------------

Exhibit E

EXHIBIT E

FORM OF TRANSITION SERVICES AGREEMENT



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of                  , 2015 (the “Closing Date”), by and between EZ Prints
Holdings, Inc., a Delaware corporation (“Buyer”), CafePress Inc., a Delaware
corporation (“Seller”), and EZ Prints, Inc., a Delaware corporation (“Company”,
and together with Seller, each a “Seller Party” and together the “Seller
Parties”). The Buyer and the Seller are referred to herein as the “Parties”.
Capitalized terms set forth herein but not otherwise defined herein shall have
the meanings assigned to them in the Asset Purchase Agreement (as defined
below).

RECITALS

WHEREAS, Buyer and Seller Parties have entered into an Asset Purchase Agreement,
dated as of August 24, 2015 (the “Asset Purchase Agreement”), and the execution
and delivery of this Agreement is a condition to consummating the transactions
contemplated by the Asset Purchase Agreement;

WHEREAS, in connection with the transactions contemplated by the Asset Purchase
Agreement, the Buyer and Seller Parties desire that the Seller provide certain
transition services relating to the Business as set forth in this Agreement; and

WHEREAS, the Parties recognize that in the transition process the performance of
Seller will be dependent, in part, on the performance of the Buyer and certain
external parties such as governmental agencies, vendors and others;

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, each intending to be legally bound, agree as
follows:

1. TRANSITION SERVICES.

(a) During the term of this Agreement as set forth in Section 8 (the “Transition
Period”), and subject to the terms and conditions set forth herein, the
Providing Party (defined below) shall provide to the Receiving Party, on a
commercially reasonable efforts basis, the services specified on Annex A hereto
(each of the categories described on Annex A, a “Service” and, collectively, the
“Services”) from the Closing Date and for the periods after the Closing Date
with respect to each such Service as set forth in Annex A, which shall be
provided in a manner consistent in all material respects with that provided by
Seller or one or more of its Affiliates to the Business immediately prior to the
Closing Date. Buyer shall purchase and pay for such Services pursuant to this
Section 1(a) as provided for herein. The Services provided by Seller hereunder
shall only be made available for, and Buyer shall only be entitled to utilize
such Services for, the benefit of the Business.

(b) The fees payable for each Service shall be as set forth on Annex A;
provided, however, that in the event any fees for Services are not set forth on
Annex A, such Services shall be provided on a Cost Recovery Basis, which shall
include all expenses, costs, fees, penalties and assessments from the provision
of such Services. As used herein, “Cost Recovery Basis” means the aggregate sum
(such aggregate sum as determined and calculated by the Providing Party in its
reasonable discretion) of all expenses, costs, fees, penalties and assessments
resulting from the provision of Services to the Receiving Party by the Providing
Party (other than such expenses, costs, fees, penalties and assessments
resulting from a breach of (a) this Agreement or any other agreement related to
the Services or (b) applicable Legal Requirements, in each case, by the
Providing Party), and charges on a “fully loaded basis” directly incurred in
connection with performing the Services, including, but not limited to (i)



--------------------------------------------------------------------------------

variable and fixed expenses and (ii) any goods and services taxes payable with
respect to the applicable Services provided. The Parties acknowledge that some
of the Services that may be provided hereunder require instructions and
information from the Party receiving such Services (the “Receiving Party”),
which shall be provided in sufficient time for the Party providing such Services
(the “Providing Party”) or its Affiliates to provide or procure such Services.
The Receiving Party shall pay any additional costs or expenses resulting from
any failure of the Receiving Party to provide such instructions or information.

(c) The Parties shall cooperate and use commercially reasonable efforts to
obtain the consent of any licensors of Software or any other third party that
may be required in connection with the provision of any of the Services
hereunder; provided, however, that the Providing Party shall have no obligation
to pay money or grant any accommodation to any third party in order to obtain
any such consents, except to the extent the Receiving Party agrees to reimburse
the Providing Party for any such payment made by the Providing Party at the
request of the Receiving Party. If any such third party requires a payment in
order to make the Services available to the Receiving Party hereunder, each
Party shall promptly notify the other Party of this additional cost and the
Parties shall use all reasonable best efforts to provide an alternative
arrangement to achieve the results intended (and the Parties shall cooperate
with respect thereto). In any such case, the Receiving Party shall have the
option to elect (i) to pay any amounts that are required to be paid to any third
party to obtain the consent of such third party in order to receive the Services
hereunder or (ii) to terminate any of the Services associated with the required
consent.

(d) The Providing Party shall use commercially reasonable efforts to provide the
Services in a manner consistent in all material respects with the degree of
care, diligence, priority, frequency and volume provided by Seller prior to the
Closing Date (unless expressly specified otherwise in Annex A).

2. Representatives. Buyer and Seller shall each designate one representative to
act as a contact person with respect to all issues relating to the provision of
Services under this Agreement. The initial Buyer representative shall be Vincent
Sarrecchia and the initial Seller representative shall be Garett Jackson. Each
representative’s contact information is set forth on Annex B hereto.

3. Limitation on Services. Except as set forth on Annex A, the Providing Party
shall have no obligation to upgrade, enhance or otherwise modify any computer
hardware, Software or network environment currently used in the Business or to
provide any support or maintenance services for any computer hardware, Software
or network environment that has been upgraded, enhanced or otherwise modified
from the computer hardware, Software or network environments that is currently
used in the Business.

4. Additional Services. If the Receiving Party reasonably determines that
additional transition services (“Additional Services”) are necessary to complete
the transition, the Providing Party will consider in good faith providing such
services to the Receiving Party. Representatives of the Providing Party and the
Receiving Party will meet to discuss the terms and conditions (including cost)
upon which such Additional Services will be provided. Any such Additional
Services mutually agreed to and the fees thereof shall be effective as of the
date of execution of an amendment to this Agreement by duly authorized
representatives of the Parties hereto. It is understood and agreed that the
Providing Party shall be under no obligation to provide or procure any such
Additional Services requested by the Receiving Party.

5. Subcontractors. The Providing Party may, directly or through one or more of
its Affiliates, hire or engage (and/or continue to engage) one or more
subcontractors or other third parties (each, a “Subcontractor”) to perform any
or all of its obligations under this Agreement; provided, that: (i)



--------------------------------------------------------------------------------

the Providing Party remains ultimately responsible for ensuring that the
obligations with respect to the nature, quality and standards of care set forth
in Section 1 are satisfied with respect to any Service provided by any
Subcontractor; (ii) the use of any Subcontractor will not increase any costs,
fees or expenses payable by the Receiving Party hereunder; and (iii) the use of
any Subcontractor will not adversely affect the quality or timeliness of
delivery of any Service provided to the Receiving Party.

6. Title to The Providing Party’s Equipment; Management and Control.

(a) All procedures, methods, systems, strategies, tools, equipment, facilities
and other resources owned and used by a Providing Party, any of its Affiliates
or any Subcontractor in connection with the provision of Services hereunder
(collectively, the “Provider’s Equipment”) shall remain the property of such
Providing Party, its Affiliates or such Subcontractor, and, except as otherwise
provided herein, shall at all times be under the sole direction and control of
such Providing Party, its Affiliates or such Subcontractor.

(b) Except as otherwise provided herein, management of, and control over, the
provision of the Services (including the determination or designation at any
time of the Provider’s Equipment, employees and other resources of the Providing
Party, its Affiliates or any Subcontractor to be used in connection with the
provision of the Services) shall reside solely with such Providing Party.
Without limiting the generality of the foregoing, all labor matters relating to
any employees of the Providing Party, its Affiliates and any Subcontractor shall
be within the exclusive control of such parties, and the Receiving Party shall
take no action affecting, or have any rights with respect to, such matters. The
Providing Party shall be solely responsible for the payment of all salary and
benefits and all income tax, social security taxes, unemployment compensation,
tax, workers’ compensation tax, other employment taxes or withholdings and
premiums and remittances with respect to employees of the Providing Party and
its Affiliates used to provide such Services.

7. Billing and Payment.

(a) The Receiving Party shall promptly pay any bills and invoices that it
receives from the Providing Party or any of its Affiliates for Services provided
under this Agreement, subject to receiving, if requested, any appropriate
support documentation for such bills and invoices. Such charges shall be billed
at the end of each calendar month. Unless otherwise provided herein or on
Annex A, the Receiving Party shall pay all invoices by wire transfer of
immediately available funds in accordance with the instructions provided by the
Providing Party or any of its Affiliates (in writing to the Receiving Party), as
applicable, not later than thirty (30) days following receipt by the Receiving
Party of an invoice from the Providing Party or any of its Affiliates. The
Receiving Party shall not offset any amounts owing to it by the Providing Party
or any of the Providing Party’s Affiliates against amounts payable by the
Receiving Party hereunder or under any other agreement or arrangement. Should
the Receiving Party dispute any portion of any invoice, the Receiving Party
shall promptly notify the Providing Party in writing of the nature and basis of
the dispute.

(b) All charges and fees to be paid by the Receiving Party to the Providing
Party and its Affiliates under this Agreement are exclusive of any applicable
taxes required by law to be collected from the Receiving Party (including
withholding, sales, use, excise or services taxes, which may be assessed on the
provision of the Services hereunder). If a withholding, sales, use, excise or
services tax is assessed on the provision of any of the Services provided under
this Agreement, the Receiving Party shall pay directly, reimburse or indemnify
the Providing Party and its Affiliates for such tax. The Parties shall cooperate
with each other in determining the extent to which any tax is due and owing
under the circumstances, and shall provide and make available to each other any
resale certificate, information regarding out-of-state use of materials,
services or sale, and other exemption certificates or information reasonably
requested by the other Party.



--------------------------------------------------------------------------------

8. Term of Agreement; Termination.

(a) Unless earlier terminated under the terms hereof or extended in accordance
with this Section 8(a) or by written agreement of the Parties hereto, this
Agreement will expire with respect to each Service on the date on which the
Receiving Party commences such Service (or a substitute therefore) on its own
behalf (the “Transition Date”), which shall be a date no later than the date on
which the maximum duration specified in the Annex A for such Service has
expired, unless otherwise mutually agreed by the Parties in writing. Neither the
Providing Party nor any of its Affiliates shall be obligated to provide Services
on behalf of the Receiving Party following the expiration or earlier termination
of this Agreement or any particular Service.

(b) Upon the occurrence of the final Transition Date (whether by actual transfer
of relevant Services to the Receiving Party or its agent or expiration of the
maximum duration specified for such Service) for the last remaining Service to
be provided hereunder, this Agreement shall automatically terminate.

(c) The Providing Party may terminate this Agreement with respect to one or more
Services immediately upon notice to the Receiving Party in the event of the
failure of the Receiving Party to make undisputed payments within fifteen
(15) days of when due provided that such termination shall be limited solely to
the portion of the individual Service affected by such non-payment.

(d) Either the Receiving Party or the Providing Party may terminate this
Agreement in whole (except as set forth below) or with respect to one or more
Services immediately upon notice to the other Party:

(i) if the other Party files a petition of bankruptcy or the equivalent thereof
or is the subject of an involuntary petition in bankruptcy that is not dismissed
within sixty (60) days after the filing date thereof, or is or becomes
insolvent, or admits of a general inability to pay its debts as they become due
(except where the Party in question is still able to pay fees due under this
Agreement as they become due); or

(ii) upon the material breach of this Agreement by another Party where such
breach is not remedied to the reasonable satisfaction of the Party wishing to
terminate this Agreement within thirty (30) days after written notice thereof
has been given by such Party; or

(iii) upon the material breach by the other Party of any of its representations,
warranties, covenants or agreements under the Asset Purchase Agreement, and the
failure to cure such breach prior to the expiration of the applicable cure
period set forth therein, if any.

(e) Notwithstanding any other provision in this Agreement to the contrary, if
this Agreement is terminated for any reason, the Receiving Party shall remain
liable for the payment of fees and expenses accruing for the period prior to
termination even though such fees may not become due until after termination.
Further, in the event of termination of this Agreement pursuant to this
Section 8, Sections 6(a), 7(a), 8, 9, 13, 14, 16, and 19 through 25 shall
continue in full force and effect.

(f) Provided that the Receiving Party has met and continues to meet its
obligations set forth in Section 7, prior to the termination of this Agreement,
the Providing Party shall cooperate with the Receiving Party as reasonably
requested by the Receiving Party to effect an orderly transition of the



--------------------------------------------------------------------------------

Services provided hereunder and shall use commercially reasonable efforts to
assist the Receiving Party to complete the transition as promptly as
practicable. In addition, the Providing Party will facilitate and support the
Receiving Party in the conversion of all necessary systems from the Providing
Party’s systems to the Receiving Party’s systems, including support of the
mapping and transferring of files. The Parties agree to cooperate in good faith
and to use their commercially reasonable efforts to mutually develop a
conversion plan to effect the orderly transition of the Services from the
Providing Party’s systems to the Receiving Party’s systems. In connection
therewith, the Parties will in good faith consider modifications to the initial
service periods. The Receiving Party agrees to pay the Providing Party for such
conversion services on the basis of the Providing Party’s direct costs,
administrative support costs and costs associated with special requests.

9. Partial Termination. Subject to Section 8(f), the Receiving Party may
terminate any or all of the Services at any time prior to the expiration of the
period specified on Annex A (including any renewal period) upon at least thirty
(30) days’ prior written notice to the Providing Party. As soon as reasonably
practicable following receipt of any such notice, the Providing Party shall
advise the Receiving Party in writing as to whether termination of such Services
shall reasonably require the termination or partial termination of, or otherwise
affect the provision of, any other Services. If such is the case, the Receiving
Party may withdraw its termination notice in writing within five (5) days of
being so advised by the Providing Party. Otherwise, such termination shall be
final.

10. Personnel.

(a) From the Closing Date until the termination of this Agreement, each Party
shall employ or retain all employees and other personnel and resources
necessary, as determined by the Providing Party in its sole discretion, to
enable it to perform the Services and its other obligations hereunder; provided,
however, that nothing set forth in this Section 10 shall limit the standards of
performance required under this Agreement, including, but not limited to, the
requirements set forth in Section 12 of this Agreement.

(b) If the employment of any Transferred Employee or employee of Seller
(collectively, the “Service Employees”) who is primarily dedicated to the
Services under this Agreement is terminated (each such Service Employee whose
employment is so terminated, a “Former Employee”), whether voluntarily or
involuntarily, the Party with whom such Former Employee was employed at the time
of termination shall use commercially reasonable efforts to replace such Former
Employee with an employee or independent contractor having like competence and
qualifications (taking into account the original job description for the
relevant position). Nothing herein shall prevent a Party from terminating the
employment of any Service Employee.

11. Covenants of the Parties.

(a) The information that each Party provides to the other under this Agreement
shall be, to the best of that Party’s knowledge, complete and accurate as of the
date that it is delivered.

(b) Each Party shall comply with all applicable Legal Requirements in all
material respects.

(c) The Receiving Party shall take all steps reasonably necessary to permit the
Providing Party to provide its Services hereunder on a timely basis and in
accordance with the service standards set forth in this Agreement and the Annex
hereto, including, but not limited to, responding to all correspondence and
communications of any Party within a reasonable period of time.

(d) Each Party may request of another Party reports and information as they
relate to the Services provided under this Agreement, subject to the
confidentiality requirements of Section 14 hereof, with such reports and
information being delivered within a reasonable time following such request.
Access to reports and information will be provided by each Party to any other
Party as is reasonably required to enable each Party to perform any Service
required hereunder.



--------------------------------------------------------------------------------

12. Standards of Performance.

(a) The Seller shall provide all Services hereunder in accordance with the
standards set forth herein and Annex A and in a professional, ethical and
businesslike manner consistent with general industry standards.

(b) The Parties hereby agree that in every instance they shall protect, enhance
and promote the good name and reputation of the other Parties hereto, and
refrain from any activity that could harm the name or reputation of any of the
Parties hereto.

(c) The Seller shall use commercially reasonable efforts in the performance of
the Services and its respective duties hereunder. Furthermore, Seller shall use
commercially reasonable efforts to avoid commingling any of the Buyer’s business
records, material, Confidential Information and other data with its own such
business records, material, Confidential Information and other data.

(d) Each Party shall inform the other Parties of all material developments,
issues or problems related to the Services in a timely manner as soon as
reasonably practicable following the occurrence thereof.

(e) Nothing in this Agreement shall require or be interpreted to require the
Providing Party to provide to the Receiving Party any Service beyond the scope
and content of this Agreement, except as otherwise mutually agreed by the
Parties in writing and pursuant to the applicable provisions hereof.

13. Relationship of the Parties.

(a) It is expressly understood and agreed that the Parties are independent
contractors of each other for all and any purposes whatsoever.

(b) Nothing contained in this Agreement nor the consummation of the transactions
contemplated herein shall be construed to create a partnership, association,
joint venture, agency relationship or the relationship of employer and employee
between the Parties, nor shall their officers, directors, or employees be
considered employees of another Party for any purpose. Nothing in this Agreement
shall permit any Party to create or assume any obligation on behalf of, or
otherwise bind, another Party for any purpose. No Party shall have any power to
act for or represent another Party, except as expressly set forth herein, and
shall not hold itself out as the agent of another Party.

(c) No Party, nor its employees, contractors or subcontractors shall be deemed
to be employees, contractors or subcontractors of any other Party, it being
fully understood and agreed that no employees of any Party are entitled to
benefits or compensation from any other Party. Each Party is wholly responsible
for withholding and payment of all applicable federal, state and local and other
payroll taxes with respect to its own employees, including any contributions
from them as required by law.

14. Confidentiality. The Parties acknowledge that Buyer and Seller have
previously executed the Confidentiality Agreement (as defined in the Asset
Purchase Agreement), which Confidentiality



--------------------------------------------------------------------------------

Agreement shall continue in full force and effect in accordance with its terms.
Without limiting the foregoing, all information furnished to Buyer and its
officers, employees, accountants and counsel by the Seller in connection with
this Agreement, and all information furnished to the Seller by Buyer and its
officers, employees, accountants and counsel pursuant to this Agreement, shall
be covered by the Confidentiality Agreement, and Buyer and Seller shall be fully
liable and responsible under the Confidentiality Agreement for any breach of the
terms and conditions thereof by their respective subsidiaries, officers,
employees, accountants, counsel and other Representatives. Furthermore, without
limiting the foregoing, each of the Parties hereto hereby agrees to keep the
subject matter of, and the terms and conditions of, this Agreement (except to
the extent contemplated hereby) or pursuant to the negotiation and execution of
this Agreement or the effectuation of the transactions contemplated hereby,
confidential; provided, however, that the foregoing shall not apply to
information or knowledge which (a) a Party can demonstrate was already lawfully
in its possession prior to the disclosure thereof by the other Party, (b) is
generally known to the public and did not become so known through any violation
of applicable Legal Requirements, (c) became known to the public through no
fault of such Party, (d) is later lawfully acquired by such Party without
confidentiality restrictions from other sources not bound by applicable
confidentiality restrictions, (e) is required to be disclosed by Legal
Requirements (including federal and state securities laws and the rules and
regulations of any national securities exchange applicable to either Buyer or
Seller), or by order of court or Governmental Authority with subpoena powers
(provided that such Party shall have provided the other Party with prior notice
of such disclosure and an opportunity to object or seek a protective order and
take any other available action) or (f) which is disclosed in the course of any
action or proceeding between the Parties.

15. Third Party Non-Disclosure Agreements. To the extent that any third party
proprietor of information or Software to be disclosed or made available to the
Receiving Party in connection with performance of the Services hereunder
requires a specific form of non-disclosure agreement as a condition of its
consent to use of the same for the benefit of the Receiving Party or to permit
the Receiving Party access to such information or Software, the Receiving Party
shall execute (and shall cause the Receiving Party’s employees to execute, if
required) any such form in substantially the same form executed by the Providing
Party (if required).

16. Indemnification; Limitation of Liability; Disclaimer of Warranty.

(a) Buyer shall indemnify, defend and hold harmless Seller, Seller’s Affiliates
and Subcontractors, and their respective agents, officers, directors, employees,
successors and assigns (collectively, the “Seller Group Members”) from and
against any and all Damages which are now or hereafter asserted against or
incurred, sustained or suffered by any of the Seller Group Members relating to,
arising out of or resulting from (i) the performance or non-performance of any
of the Services by any of the Seller Group Members, (ii) any information, data,
documents or other materials delivered in connection with any of the Services or
this Agreement (the “Deliverables”), (iii) any equipment, programs, systems, or
other tangible or intangible property, of any kind used in connection with any
of the Services (the “Tools”), or (iv) the breach of any covenant or obligation
of Buyer hereunder, regardless of whether or not such Damages relate to any
third party claim, except to the extent such Damages are caused by the gross
negligence or willful misconduct of any Seller Group Member in providing the
Services hereunder.

(b) Neither Party nor any of its Affiliates shall be liable to the other Party,
its Affiliates or any third party for, and each Party irrevocably waives any
claim to (i) any special, incidental, punitive, exemplary, multiplied, indirect,
or consequential (including loss of revenues or profits) damages of any kind and
(ii) any attorney fees, costs and prejudgment interest, in each case arising
from any claim relating to this Agreement or any of the Services to be provided
hereunder or the performance of or failure to perform such Party’s obligations
under this Agreement, whether such claim is based on warranty, contract, tort
(including negligence or strict liability) or otherwise, all of which are hereby



--------------------------------------------------------------------------------

excluded by agreement of the Parties regardless of whether or not any Party to
this Agreement has been advised of the possibility of such damages; provided,
however, that notwithstanding the foregoing, Buyer shall be liable to the Seller
Group Members under Section 16(a) above for any such damages, attorney fees,
costs or prejudgment interest described in clauses (i) or (ii) above which are
incurred, suffered or sustained by or paid to a third party, to the extent the
third party claim is indemnifiable under such Section 16(a).

(c) Notwithstanding any contrary provision hereof, Buyer’s cumulative aggregate
liability to the Seller Group Members arising out of or in connection with this
Agreement, from any and all causes, whether based on contract, tort or any other
legal theory, or other cause of action, shall not exceed the amount of fees paid
by Seller to Buyer pursuant to this Agreement during the six (6) months prior to
the date such cause of action arose.

(d) All Services and Deliverables are provided by the Providing Party “AS-IS.”
THE RECEIVING PARTY SPECIFICALLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE SERVICES, THE DELIVERABLES OR THE TOOLS, INCLUDING WITHOUT
LIMITATION, THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR PURPOSE AND
NON-INFRINGEMENT.

17. Force Majeure. If the Providing Party, any of its Affiliates or any
Subcontractor is prevented from or delayed in complying, either totally or in
part, with any of the terms or provisions of this Agreement by reason of fire,
flood, storm, strike, walkout, lockout or other labor trouble or shortage,
delays by unaffiliated suppliers or carriers, shortages of fuel, power, raw
materials or components, any law, order, proclamation, regulation, ordinance,
demand, seizure or requirement of any governmental authority, riot, civil
commotion, war, rebellion, acts of terrorism, nuclear accident or other causes
beyond the reasonable control of any such Person or other acts of God, or acts,
omissions or delays in acting by any governmental or military authority or the
Receiving Party, then upon notice to the Receiving Party, the affected
provisions and/or other requirements of this Agreement shall be suspended during
the period of such disability and the Providing Party shall have no liability to
the Receiving Party, its Affiliates or any other Person in connection therewith.
The Providing Party and the Receiving Party shall make commercially reasonable
efforts to remove such disability within thirty (30) days after giving notice of
such disability; provided, however, that nothing in this Section 17 will be
construed to require the settlement of any strike, walkout, lockout or other
labor dispute on terms which, in the reasonable judgment of the Providing Party,
are contrary to its interest. It is understood that the settlement of a strike,
walkout, lockout or other labor dispute will be entirely within the discretion
of the Providing Party. If the Providing Party is unable to provide any of the
Services due to such a disability, each Party shall use its commercially
reasonable efforts to cooperatively seek a solution that is mutually
satisfactory to the other Parties. In addition, upon becoming aware of a
disability causing a delay in performance or preventing performance of any
obligations of the Providing Party under this Agreement, the Receiving Party
shall have the right, but not the obligation, to engage subcontractors to
perform such obligations for the duration of the period during which such
disability delays or prevents the performance of such obligation by the
Providing Party.



--------------------------------------------------------------------------------

18. Notices. be in writing and shall be personally delivered, mailed using
first-class, registered, or certified mail, postage prepaid, faxed or sent by
electronic mail to the following addresses or to such other address as the
Parties hereto may designate in writing:

Seller:

CafePress Inc.

6901 Riverport Drive

Louisville, Kentucky 40258

Attn: Chief Financial Officer

         General Counsel

Email: legal@cafepress.com

with a copy to, which shall not constitute notice:

Frost Brown Todd LLC

400 West Market Street, 32nd Floor

Louisville, Kentucky 40202-3363

Attention: Scott W. Dolson

Sdolson@fbtlaw.com

Buyer:

EZ Prints Holdings, Inc.

1890 Beaver Ridge Cir.

Norcross, Georgia 30071

Attn: Vincent Sarrecchia

Email: sarrecchiav@gmail.com

with a copy to, which shall not constitute notice:

Morris, Manning & Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Street, N.E.

Atlanta, Georgia 30326

Attn: Amie Singer

Telephone: (404) 495-3635

Fax: (404) 365-9532

Email: asinger@mmmlaw.com

All such notices, requests, consents and other communications shall be deemed to
be properly given (a) if delivered personally to the address as provided in this
Section, upon delivery, (b) if delivered by facsimile transmission or electronic
mail to the facsimile number or email address as provided for in this
Section 18, upon delivery confirmation if sent during normal business hours of
the recipient; if not, then on the next Business Day, (c) if sent by registered
or certified mail, three (3) Business Days after the same has been deposited in
the mail, addressed and postage prepaid as set forth above and (d) if delivered
by overnight courier to the address as provided in this Section 18, on the
earlier of the first Business Day following the date sent by such overnight
courier or upon receipt (in each case regardless of whether such notice, request
or other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 18). Any Party from time to
time may change its address, facsimile number or other information for the
purpose of notices to that Party by giving notice specifying such change to the
other Party hereto.

19. Successors and Assigns. The rights of either Party under this Agreement
shall not be assignable by such Party hereto, other than to an Affiliate of such
Party, without the prior written consent



--------------------------------------------------------------------------------

of the other Party; provided that any such assignment shall not relieve such
Party from its obligations hereunder. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their successors and permitted
assigns. Nothing in this Agreement, expressed or implied, is intended or shall
be construed to confer upon any Person other than the Parties and successors and
assigns permitted by this Section 19 any right, remedy or claim under or by
reason of this Agreement.

20. Entire Agreement; Amendments. This Agreement and the agreements and annexes
referred to herein and the documents delivered pursuant hereto contain the
entire understanding of the Parties hereto with regard to the subject matter
contained herein or therein, and supersede all other prior representations,
warranties, agreements, understandings or letters of intent between or among any
of the Parties hereto (it being understood, however, that the Asset Purchase
Agreement and agreements contemplated thereby, including the Confidentiality
Agreement, set forth certain additional understandings between Seller and Buyer
regarding their relationship after the Closing Date). This Agreement shall not
be amended, modified or supplemented except by a written instrument signed by an
authorized representative of each of the Parties hereto.

21. Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

22. Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if, as to any Party, it is authorized in
writing by an authorized representative of such Party. The failure of any Party
hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any Party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

23. Execution in Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile or other electronic transmission), each of
which shall be considered an original instrument, but all of which shall be
considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the Parties hereto and delivered to
Seller and Buyer.

24. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the state of Delaware,
excluding that body of law pertaining to conflicts of laws.

25. Interpretation. For purposes of this Agreement: (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein (i) to Sections mean
the Sections of this Agreement and (ii) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and by this Agreement. Headings of Sections are inserted for
convenience of reference only and shall not be deemed a part of or to affect the
meaning or interpretation of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted.



--------------------------------------------------------------------------------

26. Annexes. Annex A and B shall be construed with and as an integral part of
this Agreement to the same extent as if it was set forth verbatim herein.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date set forth above, all effective as of the Closing Date.

 

BUYER EZ Prints Holdings, Inc. By:  

 

Name:   Vincent Sarrecchia Title:   Chief Executive Officer SELLER CafePress
Inc. By  

 

Name:   Garet Jackson Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Annex A

The following Services, in each case relating to the Business, will be provided
following Closing for the fees and term as set forth below; provided, however,
in the event Buyer requires any of the Services following the date, as defined
by the Term below, following the Closing, all monthly service fees and listed
below shall increase by 10% for each month such Services are used thereafter.

 

          Service Description

   Fees    Term

A. General Ledger and Accounting1

 

Seller shall provide the following Services related to the General Ledger for a
monthly service fee of $5,000 per month and the additional fees as listed below.

 

For the sake of clarity, the following items will be the responsibility of Buyer
following Closing:

   Up to 6 months   •   Any adjustments related to Buyer’s month-end closing, if
necessary      •   Updating the sales / receivables and vendor / payables master
data files      •   Compliance with the law and accounting principles      •  
Capitalization of time and effort for web capitalization      •   Completion of
the account reconciliations (accounts receivable, inventory, accounts payable,
etc.) on the new company ledger    1   Seller will continue to host, provide
access, support & maintenance for the general ledger and all associated modules,
including Accounts Receivable, Inventory, Accounts Payable, Purchasing, etc. The
employees and contractors of Buyer will continue to have access to reports
existing at time of closing. Seller will continue to provide the same level of
functional support for the general ledger and reporting in place for the
remainder of the Company.    No additional one-
time fee    Up to 6 months 2   Set up a new company ledger for the Business for
utilization by Buyer following the Closing.    Actual third party
costs to be paid
directly by Buyer    3   Migrate beginning balances for the Purchased Assets and
Assumed Liabilities from Seller’s books to the new company ledger.    One-time
fee of
$1,500    4   Seller assumes no responsibility for purchase accounting
adjustments.    No additional one-
time fee    Up to 6 months

 

1  Buyer may only terminate the Services included under “General Ledger” during
the Term upon at least twenty-one (21) days’ prior written notice to Seller. In
case of termination, service fees will be pro-rated based on daily services used
in the month of termination.



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

5   Seller will ensure general ledger access and capability is provided to Buyer
employees and contractors in a manner consistent with the environment that
Seller company employees    No additional one-time fee    Up to 6 months 6  
System interfaces to the general ledger for items like banking transactions,
sales, etc. will continue during the transition service period.    No additional
one-time fee    Up to 6 months 7   Monthly closing schedule will be consistent
with the Seller’s standard processes. Ledger cycles during closing will remain
consistent with Seller’s practice. Buyer will be responsible for any adjustments
related to Buyer’s month-end closing, if necessary.    No additional one-time
fee    Up to 6 months 8   Seller will make available the current master files
during the transition services period. Buyer will be responsible to update the
sales / receivables and vendor / payables master data files. After Closing, one
copy of the master files will be provided when requested by the Buyer.    No
additional one-time fee    Up to 6 months 9   Seller to provide General
Accounting support during Closing.    No additional one-time fee    Up to 6
months 10   Ongoing use of foreign exchange rate data service.    No additional
one-time fee    Up to 6 months 11   Provide bank statements and statements of
accounts for items like Chase Paymentech, Suntrust Merchant, Comerica American
Express Merchant and PayPal, etc. after Closing.    No additional one-time fee
   Up to 6 months 12   Provide access and use of Chase Paymentech, Suntrust
Merchant, Comerica, , American Express Merchant and PayPal Accounts after
Closing    No additional one-time fee    Up to 6 months 13   Compliance with the
law and accounting principles after Closing is Buyer’s responsibility.    No
additional one-time fee    Up to 6 months 14   Capitalization of time and effort
for Web Capitalization will be the responsibility of the Buyer after Closing.   
No additional one-time fee    Up to 6 months 15   Completion of the account
reconciliations (accounts receivable, inventory, accounts payable, etc.) on the
newly created Buyer ledger will be the responsibility of the Buyer.    No
additional one-time fee    Up to 6 months



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

B. Inbound and Outbound Freight

 

Seller shall provide the following Services related to Inbound and Outbound
Freight for a monthly service fee of $1,500 per month.

 

For the sake of clarity, the following items will be the responsibility of Buyer
following Closing:

   Up to 6 months   •   Selecting the carrier and determining the level of
service to be used for each individual shipment.      •   Reimbursing Seller for
shipping costs incurred on a weekly basis     

•

  All freight charges associated with returned and/or undeliverable packages
consistent with the amounts charged prior to Closing. This also includes Return
to Vendor charges and/or 3rd party charges associated with designers/vendors   
1   Buyer to be permitted to continue to use UPS, FedEx, DHL, or any other
carrier on Seller’s accounts post close. If any of Seller’s shipping rates (fuel
surcharge, base rate, etc.) increase or decrease during the term of this service
they will be adjusted for Buyer accordingly.    Actual costs to be billed
weekly.    Up to 6 months 2   Buyer will be responsible for selecting the
carrier and determining the level of service to be used for each individual
shipment after Closing.    No additional one-time fee    Up to 6 months 3  
Seller will continue to manage the relationship with UPS, FedEx, DHL, or any
other carrier on Seller’s accounts during the transition service for packages
shipped under Seller’s contracts, including negotiating terms with carriers.
This does not restrict Buyer’s ability to negotiate with shippers for their
individual contracts after the TSA period.    No additional one-time fee    Up
to 6 months 4   Account numbers for UPS, FedEx, DHL, or any other carrier on
Seller’s accounts shall remain the same post close unless Seller determines it
is in the best interest to change the account numbers.    No additional one-time
fee    Up to 6 months 5   Audits will continue to be performed by Seller post
close. Any benefit for an audit that specifically relates to Buyer’s post close
activity or account will be reimbursed to Buyer.    No additional one-time fee
   Up to 6 months 6   Buyer will reimburse Seller for shipping costs incurred on
a weekly basis    Actual costs to be billed weekly.    Up to 6 months



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

7   Seller will provide reports to Buyer in a manner similar to that prior to
closing. Standard or previously issued reports required to Buyer for Buyer’s
negotiation of a new contract will be provided, to the extent possible, upon
request.    No additional one-time fee    Up to 6 months 8   Consistent with
prior to Close, Buyer is responsible for all freight charges associated with
returned and/or undeliverable packages. This also includes Return to Vendor
charges and/or 3rd party charges associated with designers/vendors    Actual
costs to be billed weekly    Up to 6 months 9   Buyer will continue to receive a
shipping detail with billing, and via carrier on-line reporting in the same
manner as prior to Closing. All reporting via carrier on-line services will be
made available to Buyer until TSA termination.    No additional one-time fee   
Up to 6 months

C. Accounts Receivables and Cash Receipts

 

Seller shall provide the following Services related to Accounts Receivable and
Cash Receipts for a monthly service fee of $0 per month.

 

For the sake of clarity, the following items will be the responsibility of Buyer
following Closing:

   Up to 6 months   •   Reimbursing Seller for all charges to the credit cards
on a weekly basis. Buyer shall use best efforts to obtain replacement cards
after Closing.    1   Accounts receivable collection efforts will be the sole
responsibility of the Buyer after closing.    No additional one-time fee    Up
to 6 months 2   Buyer will perform cash application of accounts receivable after
Closing.    No additional one-time fee    Up to 6 months 3   Seller will
continue to host, provide support & maintenance for the accounts receivable
application. Seller will also provide access to the application for employees
transferred to Buyer.    No additional one-time fee    Up to 6 months 4   Credit
risk assessment including, assignment of credit to new customers, reevaluation
of credit with current customers and placing customers on hold, will be
determined by Buyer, in its sole discretion, after Closing    No additional
one-time fee    Up to 6 months 5   Set up of new customers will be performed by
Buyer.    No additional one-time fee    Up to 6 months



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

6   Invoice terms established for any shared customers to remain consistent with
Seller terms while TSA services are provided. For customers not shared, all
change in terms during the TSA period shall be the responsibility of the Buyer.
   No additional one-time fee    Up to 6 months 7   Seller may not write-off any
of Buyer’s accounts receivable.    No additional one-time fee    Up to 6 months
8   All bad debt calculations and the related bad debt reserve accounting are
the responsibility of the Buyer.    No additional one-time fee    Up to 6 months
9   Buyer shall be responsible for communicating, in writing, new bank account
information to Seller before any system, cash application or other migration.   
No additional one-time fee    Up to 6 months 10   Seller will keep cash lockbox
operational until Buyer has established new cash lockbox. Buyer will have access
to lockbox site to record receipts on Buyer’s books and Seller will authorize
transfer of the funds to new bank operating accounts weekly to allow Buyer to
clear the AR suspense accounts and apply collections against the AR agings.   
No additional one-time fee    Up to 3 months 11   Seller cash collections of
Buyer’s post-closing sales and accounts receivable will be settled weekly.    No
additional one-time fee    Up to 3 months

D. Payroll

 

Seller shall provide no payroll Services

   1   Buyer is responsible to book month end closing payroll accrual during
transition period.       2   Seller is not responsible for any costs related to
the recruitment or replacement of Buyer’s employees. At Seller’s discretion,
they may provide assistance to Buyer in recruitment and replacement.      

E. Accounts Payable

 

Seller shall provide the following Services related to Accounts Payable for a
monthly service fee of $0 per month plus the per transaction costs identified
below.

   Up to 3 months



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

1   Seller will pay accounts payable amounts identified and processed by Buyer
after Closing.    No additional one-time fee    Up to 3 months 2   Seller with
provide a list of checks to be paid to vendors and Buyer will authorize all
payments prior payments being made.    No additional one-time fee    Up to 3
months 3   Seller will continue to host, provide support & maintenance for the
accounts payable application. Seller will also provide access to the application
for employees transferred to Buyer.    No additional one-time fee    Up to 3
months 4   Buyer will reimburse Seller weekly for all payments made for Buyer,
this excludes the costs mentioned below for TSA services.    No additional
one-time fee    Up to 3 months 5   Set up of new vendors will be performed by
Buyer.    No additional one-time fee    Up to 3 months 6   Entry / submission of
data required to process / generate a payable in the Seller’s system shall be
the responsibility of the Buyer after Closing.    No additional one-time fee   
Up to 3 months 7   Charges on a per transaction basis    Invoice Type    Rate
Per Transaction 7a        Check    $2.50 7b        Wire (Domestic)    $18.00 7c
       Wire (International)    $32.00

F. Credit and Purchasing Cards2

 

Seller shall provide the following Services related to Credit and Purchasing
Cards for a monthly service fee of $1,000 per month.

 

For the sake of clarity, the following items will be the responsibility of Buyer
following Closing:

   Up to 60 days  

•

  Reimbursing Seller for all charges to the credit cards on a weekly basis.
Buyer shall use best efforts to obtain replacement cards after Closing.   

 

2  Buyer may only terminate the Services included under “Credit and Purchasing
Cards” during the Term upon at least fourteen (14) days’ prior written notice to
Seller. In case of termination, service fees will be pro-rated based on daily
services used in the month of termination.



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

1   Seller to continue to provide access to credit cards for employees in
possession of a card at time of Closing. All expenses charged to the cards will
be reimbursed Buyer. Buyer shall use best efforts to obtain replacement cards
after Closing. Buyer is responsible to reimburse Seller for all charges incurred
after Closing charged by Target, Transferred or contractor employees included in
this transaction..    No additional one-time fee    Up to 60 days 2   Seller to
provide expenses reimbursement to Buyer employees and contractors consistent
with past practices.    No additional one-time fee    Up to 60 days 3   Seller
to download credit card transactions statement and provide files to Buyer to
Buyer can book transactions into their ledger. Transactions and associated files
will be provided in a manner consistent with Seller past practices.    No
additional one-time fee    Up to 60 days 4   Amounts due to Seller related to
the use of credit cards, etc. will be settled weekly.    Actual costs to be
billed weekly.    Up to 60 days 5   Weekly files and at each month end files
will be sent to Buyer to permit Buyer to book the weekly activity and month end
accrual required for credit card activity.    No additional one-time fee   
Up to 3 months

G. Audit and Tax Cooperation

 

Seller shall provide the following Services related to Audit and Tax
Cooperation.

   N/A 1   Provide historical data and information and access to personnel to
assist Buyer in the preparation and completion of tax returns and/or audits.   
One-time fee of $3,125 paid by Buyer to Seller.    N/A 2   Buyer will provide
Seller with assistance in closing Seller’s books for the period ending on
Closing Date.    One-time fee of $6,250 paid by Seller to Buyer.    N/A



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

H. General3

 

Seller shall provide the following General Services for a monthly service fee of
$1,000 per month.

   Up to 3 months 1   Provide general Transition Services support including: IT
and phone system migrations, credit cards, purchasing cards, assistance in
resolving questions/concerns arising from monthly billing, ad-hoc analysis, and
general accounting activity, etc.    No additional one-time fee    Up to 3
months 2   In the event system upgrade or enhancements are made to Seller
applications which the Buyer utilizes, the Buyer will be included in the upgrade
or enhancement. There will be no additional charge for an upgrade or enhancement
unless the upgrade or enhancement was performed at the request of Buyer.    No
additional one-time fee    Up to 3 months 3   Provide support associated with
Transitional Services including but not limited to Seller’s accounts payables,
accounts receivable, and ledger systems, which shall be billed until such time
as Buyer no longer requires Transition Services from Seller.    No additional
one-time fee    Up to 3 months 4   Provide pre-close levels of support services
and treat Buyer the same as other Seller’s parties pre-close.    No additional
one-time fee    Up to 3 months 5   Buyer shall and shall cause its employees to
destroy or delete any and all information that relates to Seller and / or any of
the sub-businesses, other than the Business in this transaction, in electronic
or paper format as soon as possible after Closing but no later than 60 days
after Closing.    No additional one-time fee    N/A 6   The following is a list
of services that Buyer does not require and which Seller will not be providing
services: Sarbanes Oxley / Compliance Support, Fixed Assets Support, Tax Support
(Income, Sales and Use, Property, etc.), Insurance Support, Banking Support
(Overdraft protection, Credit Lines, Bank Account Administration, etc.),
Operations Support, etc.    No additional one-time fee    N/A

 

3  Buyer may only terminate the Services included under “General” during the
Term upon at least twenty-one (21) days’ prior written notice to Seller. In case
of termination, service fees will be pro-rated based on daily services used in
the month of termination.



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

I. IT/Technology

   Up to 365 days Seller shall provide the following Services related to
IT/Technology for the fees as listed below.    For the sake of clarity, the
following items will be the responsibility of Buyer following Closing:      •  
Reimbursing Seller for travel expenses associated with supporting IT and other
related separation activities.      •   Maintaining usage of MPLS connection
until all transition and separation activities are completed and paying monthly
fees for service.      •   Mutually agree upon best methodology for migration of
accounts receivable to Buyer’s new system.    1   Either Buyer or Seller to pay
the other party hourly rate for support from development, architect, IT
Management, and Project management support for time spent during transition and
separation activities. For development and architect support hours are not to
exceed 10 hours/week or go beyond 90 days. Hours will be tracked by resource and
compiled for monthly billing   

Developer: $80/hr;

Architect: $100/hr;

IT Mgmt: $100/hr; and

Project Mgmt: $125/hr Third party contractor: Pass-through costs

 

To be billed monthly.

   Up to 365 days 2   Either Buyer or Seller to cover other party’s travel
expenses associated with supporting IT and other related separation activities;
will provide receipts of travel.    Actual costs to be billed as needed.    Up
to 365 days 3   Intentionally blank       4   Intentionally Blank       5  
Seller to pay credit card processing fee of 2.3% of sales price for all sales
transactions processed by Buyer during TSA period.    2.3% of sales price to be
billed to buyer monthly    Up to 90 days



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

6   Seller to support export of all existing emails to PST file for set up in
Buyer’s email system and to forward email addresses for 365 days; Buyer has
hosted account and would like to set up new accounts in there to forward to.   
No additional one-time fee    Up to 365 days 7   Intentionally blank       8  
Seller to provide access to all accounts; subscriptions, and licenses until they
can be separated and assigned to Buyer’s billing up to 30 days after Closing   
No additional one-time fee    Up to 60 days 9   Intentionally blank       10  
Seller to provide access to Buyer of all domains and IT related systems
including support for issues up to 60 days while new domains are established.   
No additional one-time fee    Up to 60 days 11   Seller to provide VPN access
until new VPN is established. Will be necessary for continued access to CP
domains until finance is fully transitioned- up to 90 days.    No additional
one-time fee    Up to 90 days 12   Buyer to maintain usage of MPLS connection
until all transition and separation activities are completed and pay monthly
fees for service. This allows facilitation of those activities. When separation
and transition activities are completed Seller to coordinate disconnect of MPLS
service unless Buyer as decided to assume the service.    Actual costs billed by
AT&T    Up to 365 days 13   Intentionally blank       14   Upon request Seller
will provide one copy of database tables (or excel format equivalents) necessary
for migration of data to Buyers ERP system.    No additional one-time fee    N/A
15   Buyer to provide seller support for snoopystore.com website for 60 days to
enable buyer time to migrate site   

Hosting: $600/month

 

Developer support: Rate card listed above

   60 days 16   Seller will continue to support Jardin/Crockpots order flow
until Jardin can migrate the solution to their own ecommerce    Developer Rate
Card listed above    120 days



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

 

J. Customer Care/Call Center

 

      Up to March 31, 2016 Seller shall provide the following Services related
to the Customer Care/Call Center for a monthly service fee of the following:   
$800 per representative per calendar week, billed monthly     

 

•

 

 

Starting with 3 representatives.

    

 

•

 

 

Buyer must give two week notice if more representatives are requested.

    

 

•

 

 

Seller will not add representatives without authorization from Buyer.

    

 

•

 

 

Representatives working more than 40 hours in a week will count as an additional
representative.

    

 

•

 

 

Seller will not authorize overtime unless Buyer requests it in writing or email.
Seller makes no guarantees that overtime can be provided.

   Emergency Staffing $1,000 per week:     

 

•

 

 

If less than two weeks’ notice is given, then Buyer will pay $1,000 to add a
representative for the week requested if and only if a representative can be
procured during that period.

    

 

•

 

 

Seller makes no promises that staffing can be maintained with less than two
weeks’ notice.

   Minimum Representatives:     

 

•

 

 

A minimum of 3 trained representatives will be charged each week or service will
end.

   1   Seller to provide Tier 1 email support for Target and ezprints.com    No
additional one-time fee    Up to March 31, 2016 2   Seller to provide phone
support for Target and ezprints.com    No additional one-time fee    Up to March
31, 2016 3   Seller will continue to use CRM tool to log contacts and Buyer will
continue to forward contacts from customer service links on Target and ezprints
   No additional one-time fee    Up to March 31, 2016



--------------------------------------------------------------------------------

          Service Description

  

Fees

  

Term

4     Seller will continue to have same SLA and response times based on data
over same time period in 2014    No additional one-time fee    Up to March 31,
2016 5     Seller will allow Buyer access to Seller CRM reporting tool and the
ability to listen to recorded calls    No additional one-time fee    Up to March
31, 2016

 

4  Buyer may only terminate the Services included under “Customer Care/Call
Center” during the Term upon at least twenty-one (21) days’ prior written notice
to Seller. In case of termination, service fees will be pro-rated based on daily
services used in the month of termination.



--------------------------------------------------------------------------------

Annex B

Representative Contact Information

Representative for Buyer:

EZ Prints Holdings, Inc.

1890 Beaver Ridge Cir.

Norcross, Georgia 30071

Attn: Vincent Sarrecchia

Email: sarrecchiav@gmail.com

Representative for Seller:

CafePress Inc.

6901 Riverport Drive

Louisville, Kentucky 40258

Attn: Garett Jackson

Email: gjackson@cafepress.com



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF FULFILLMENT AGREEMENTS



--------------------------------------------------------------------------------

FULFILLMENT AGREEMENT

This Fulfillment Agreement (the “Agreement”), which shall be effective on the
date that it is executed by the last party to sign below (the “Effective Date”),
is by and between EZ Prints Holdings, Inc., a Delaware corporation, having a
place of business at 1890 Beaver Ridge Circle, Suite A, Norcross, GA 30071 (“EZ
Prints”) on the one hand, and CafePress Inc. a Delaware corporation, having a
place of business at 6901 Riverport Drive, Louisville, Kentucky 40258(“Company”)
on the other hand (each a “party” and collectively the “parties”).

RECITALS

WHEREAS, EZ Prints owns and operates an e-commerce Service through its websites
known as the EZ Prints Service (all capitalized terms are defined below);

WHEREAS, Company offers the Products set forth in Exhibit A; and

WHEREAS, EZ Prints and Company mutually desire to make the Products available
for customization and purchase through the EZ Prints Service.

NOW THEREFORE, in consideration of the mutual promises and undertakings herein
contained and for other good and valuable consideration, intending to be legally
bound, the parties agree as follows:

1. DEFINITIONS

1.1 “EZ Prints Cost” shall have the meaning ascribed to such term in
Section 9.1.

1.2 “EZ Prints Customers” shall mean individuals or entities that purchase
products (including the Products) through the EZ Prints Website. Any reference
to “Customer” shall include any one of the Customers.

1.3 “EZ Prints Users” shall mean individuals or entities that create and upload
User Content intended to be featured on products available for sale in the EZ
Prints Product Assortment, including the Products.

1.4 “EZ Prints Customer Service” shall mean the payment processing and customer
service support related to Products sold through the EZ Prints Service.

1.5 “EZ Prints Product Assortment” shall mean the EZ Prints product assortment
available generally through the EZ Prints Service for user customizatigon and/or
purchase.

1.6 “EZ Prints Service” shall mean the Internet-based services offered by EZ
Prints available through the EZ Prints Websites to allow for customization and
purchase by Customers of the Products.

1.7 “Content” shall mean User Content and Company Content.

1.8 “Company Marks” shall mean those Marks that are owned by or licensed to
Company. Any reference to “Company Mark” shall include any one of the Company
Marks.

1.9 “Inventory” shall mean the items intended to serve as Products under this
Agreement to be held at Company’s warehouse.

1.10 “Company Content” shall mean have the meaning set forth in Section 5.



--------------------------------------------------------------------------------

1.11 “Company Shipping Materials” shall mean the shipping and packing materials
that will be used by Company to ship the Products to Customers.

1.12 “Marks” shall mean trademarks, trade names, service marks, website
addresses, logos and/or trade dress. Any reference to “Mark” shall include any
one of the Marks.

1.13 “Products” shall mean the products set forth on Exhibit A which will be
available for customization by, and printing, purchase and sale through, the EZ
Prints Service. Additional Products may be added from time to time, subject to
the parties’ mutual agreement. Any reference to “Product” shall include any one
of the Products.

1.14 “Purchase Order” shall have the meaning set forth in Section 7.

1.15 “Shipping Costs” shall mean the costs relating to shipments of the Products
by Company to Customers pursuant to the applicable standard shipping rates
without markup as and when a Product is shipped pursuant to this Agreement.

1.16 “Branded Shipping Materials” shall mean the EZ Prints shipping materials
(i.e. EZ Prints stickers and/or inserts) that EZ Prints provides to Company for
use on and with the shipping materials for Products purchased and shipped to
Customers.

1.17 “Shipping Account” shall mean the shipping account number that EZ Prints
provides to Company for shipping of Products to Customers.

1.18 “User Content” shall mean the content uploaded to the EZ Prints Service by
EZ Prints Users intended for use or available for use with the Products.

1.19 “Website” shall mean the Internet website owned and operated by EZ Prints
located at www.ezprints.com.

2. TERM.

2.1 This Agreement shall remain in effect for one (1) year from the Effective
Date (the “Initial Term”) and shall automatically renew for additional one
(1) year terms (each a “Renewal Term”) unless either party provides written
notice to the other party of its intent not to renew the agreement no later than
30 days prior to the end of the Initial Term or the current Renewal Period, as
applicable. The Initial Term and any and all Renewal Terms shall be collectively
referred to herein as the “Term.”

2.2 Either party may immediately terminate this Agreement if the other party:
(i) breaches a material provision of this Agreement and fails to cure such
breach within thirty (30) days following receipt of written notice; or
(ii) becomes insolvent or seeks protection under any bankruptcy or comparable
proceeding. Either party may terminate this Agreement anytime after the
commencement of the second Renewal Term upon thirty (30) days prior written
notice to the other party.

2.3 EZ Prints may terminate this Agreement at anytime for any reason upon thirty
(30) days’ written notice.

2.4 Upon expiration or termination of this Agreement, each party shall promptly
(i) cease all use of the other party’s Marks, and (ii) return, or, if agreed to
by the other party, destroy all such other party’s content, Products,
promotional materials and Confidential Information (as defined below) delivered
or disclosed, together with all copies thereof. Notwithstanding the foregoing,
after termination of this Agreement, EZ Prints may retain a copy of any Content
used on Products and images of Products for accounting and archival purposes.
Termination or expiration of this Agreement shall not prejudice any claim of
either party accrued on account of any default or breach of the other.

2.5 The following Sections will survive the expiration or termination of this
Agreement: 1, 2, 9, 11, 12, 13, 16, 21, 22 and 24.



--------------------------------------------------------------------------------

3. PARTIES OBLIGATIONS.

3.1 EZ Prints Obligations. In addition to obligations set forth elsewhere in
this Agreement, EZ Prints agrees as follows:

3.1.1 EZ Prints shall allow Customers to customize and purchase the Products
through the EZ Prints Service. EZ Prints will provide mechanisms to:

 

  (a) view and display User Content and Company Content on the EZ Prints
Website;

 

  (b) view and display Products and allow for decoration of Products on the EZ
Prints Website using User Content;

 

  (c) support transfer of order details from EZ Prints’ order and checkout
system to Company for fulfillment; and

 

  (d) allow access to order status information once the Products have been
shipped.

3.1.2 EZ Prints shall also feature the availability of the Products in the EZ
Prints Product Assortment which allows EZ Prints Customers to purchase Products
containing EZ Prints User Content uploaded by existing and future EZ Prints
Users.

3.1.3 EZ Prints will purchase Products on an “as needed” basis at the EZ Prints
Cost set forth on Exhibit A annexed hereto.

3.1.4 EZ Prints shall have the right to reproduce the Company Mark on the EZ
Prints Services in order to promote and market the Products for the EZ Prints
Service in accordance with Section 11.2.

3.2 Company Obligations. In addition to obligations set forth elsewhere in this
Agreement, Company agrees as follows:

3.2.1 Company shall be responsible for providing reasonable assistance for
implementation of the EZ Prints Service for the Products through the EZ Prints
Website.

3.2.2 Company shall provide all printing, fulfillment and shipping relating to
orders of Products. Company’s responsibilities shall include, but not be limited
to, procuring and maintaining all facilities and equipment customarily employed
by businesses of its sort, with appropriate amounts of warehousing and loading
dock space and with computer hardware and software to track and control
Inventory records.

3.2.3 Company shall maintain all Inventory, Company Shipping Materials and
Branded Shipping Materials in a safe, dry place that protects such items from
damage, discoloration or deterioration and shall maintain an ERP system that
properly tracks and accounts for Inventory.

3.2.4 Company will manage all Inventory and assure that appropriate levels of
Inventory are available to satisfy orders for the Products. Company will provide
EZ Prints prompt notice with inventory falls below sufficient Product to cover
three (3) weeks’ anticipated demand so that EZ Prints can determine whether to
modify the display of Products on the EZ Prints Service.

3.2.5 Company will meet regularly with EZ Prints to discuss current Inventory
and Product mix, and Company fulfillment performance and Company will promptly
inform EZ Prints regarding any intended changes or discontinuation of any one or
more Products. Any requests to discontinue or change a Product must be made with
no fewer than sixty (60) days written notice unless such change or removal



--------------------------------------------------------------------------------

is (i) required by law or (ii) mutually agreed to by the parties. In the event
that Company requests to remove a Product from the list of available Products
for sale to EZ Prints Customers, it will not continue to sell such Product
through its own website or any third party website or service. Any Products that
Company requests removal of will be promptly listed as out-of-stock on the EZ
Prints Service.

4. PRODUCTS AND PRICING. The Products and corresponding EZ Prints Cost for each
Product are listed on Exhibit A attached hereto. EZ Prints, at its own
discretion, shall determine the retail price for the Products sold through the
EZ Prints Services, including, without limitation, modifications of the price
and variations in pricing between items offered through the EZ Prints Service.
Exhibit A lists the current suggested retail price for the Products from
Company.

5. COMPANY CONTENT. Company shall submit content to EZ Prints for merchandizing
on the EZ Prints Service. Company Content shall include, but not be limited to,
descriptions, SKUs, prices, and other information owned or controlled by
Company, including without limitation text, graphics and photographs, in such
format and according to specifications as may be requested by EZ Prints and
agreed to by Company. Company hereby grants to EZ Prints a non-exclusive,
non-transferable, royalty-free right to use, reproduce and display the Company
Content on the EZ Prints Service; provided that it is acknowledged and agreed
that all Company Content is and shall remain the sole property of Company. EZ
Prints agrees that, except in accordance with the performance of its obligations
hereunder, it shall not otherwise copy, display, modify, create derivative works
based upon, sell, market or sublicense the Company Content.

6. MARKETING PROGRAM SCOPE. EZ Prints may engage in any and all marketing, SEM
and SEO activities, in its sole discretion, designed to drive traffic to
generate sales to the EZ Prints Service.

7. ORDER PROCESSING AND FULFILLMENT.

7.1 EZ Prints shall take and process all orders for the Products from EZ Prints
Customers through an electronic purchase order (“Purchase Order”). A Purchase
Order will be issued by EZ Prints to Company via EDI, TCN or similar electronic
process on a prompt, ongoing basis, but in any event, no more than twelve
(12) hours after each Purchase Order is placed by Customer, excluding regularly
scheduled maintenance of the Website and systems supporting the EZ Prints
Services. Company shall be responsible for all aspects of Purchase Order
fulfillment, including the storage and handling associated with the Products.

7.2 Company shall provide order status and any order issues, with all necessary
details, via email or other process as designated by EZ Prints.

7.3 Company shall provide all manufacturing, printing, shipping and other
fulfillment obligations as provided herein.

8. SHIPPING.

8.1. General. Company shall ship the Products to Customers on its own shipping
accounts. The turnaround time for shipping is set forth on Exhibit A. Shipping
to EZ Prints Customers will occur on or before the ship date required under the
Purchase Order (which will follow the timeframes set forth on Exhibit A). EZ
Prints will ensure that through the order process or at checkout, EZ Prints
Customers will be made aware of the applicable anticipated shipping times for
the Products purchased to the extent they deviate from EZ Prints’ standard
shipping options. Company shall only ship ordered Products and shall not make
any substitutions. Company shall be responsible for all Shipping Materials other
than the Branded Shipping Materials. Branded Shipping Materials provided by EZ
Prints must be used with Company Shipping Materials for shipping Products in
accordance with instructions provided by EZ



--------------------------------------------------------------------------------

Prints. Simultaneous with the shipping of Products to a EZ Prints Customer,
Company shall, via email or other method as designated by EZ Prints, transmit to
EZ Prints a ship notice, which shall include order information and tracking
number. In the event that Company misses any Shipping SLA as set forth in
Exhibit A, it shall be solely responsible for upgrading the shipping method to
ensure on time delivery in accordance with the terms of the Order. All upgraded
shipping shall be at Company’s sole cost and expense. For purposes of clarity,
the failure to confirm transmittal of the ship notice within the prescribed
shipping SLA, shall constitute a breach of that SLA.

8.2 Shipping Costs. Company will be responsible for all Shipping Costs
attributable for Products shipped to Customers. Company will invoice EZ Prints
for the Shipping Costs, for securing the shipping of the Products, for each
individual shipping of the Products. A claim for the Shipping Costs concerning
every Product originates at the moment the respective Products are handed over
for shipping to the person securing the shipping of the Products. Company will
invoice the Shipping Costs as an aggregate amount per each month in which the
Products are handed over for shipping to the person securing their shipping and
EZ Prints will remit payment for any undisputed Shipping Costs in accordance
with this Agreement.

9. PAYMENTS TO COMPANY.

9.1 At the end of each month during the Term, Company will invoice EZ Prints for
the EZ Prints Cost for each Product as set forth in Exhibit A (“EZ Prints Cost”)
sold and shipped to EZ Prints Customers through the EZ Prints Service in the
preceding month and for the Shipping Costs associated with shipped Products.
Company shall provide EZ Prints with a monthly reporting of shipments of
Products sold through the EZ Prints Services along with delivery of the invoice
for sales and shipments of Products occurring in the preceding month. EZ Prints
will remit payment to Company of the EZ Prints Cost and Shipping Costs for such
Products sold for which EZ Prints has received full payment from the EZ Prints
Customer within thirty (30) days of EZ Prints’ receipt of a proper invoice from
Company.

9.2 EZ Prints will be entitled to retain any amount received from EZ Prints
Customers over and above the EZ Prints Cost and Shipping Costs.

9.3 For all Products sold through the EZ Prints Service, EZ Prints will be
solely responsible for determining whether any sales or use tax is payable to
any governmental authority and, if so payable, withholding, collecting and
remitting to the appropriate governmental authority any such tax.

10. CUSTOMER SERVICE AND RETURNED PRODUCTS.

10.1 EZ Prints shall handle all customer service on orders from the EZ Prints
Services, and Company shall provide reasonable support to EZ Prints customer
support in efforts to resolve any shipping issues attributable to Company
performance of its shipping obligations under this Agreement.

10.2 EZ Prints will handle returns of Products by any EZ Prints Customer in
accordance with the Returns policies found in the EZ Prints Service at the time
of the corresponding Purchase Order, provided however that Company shall be
responsible for all returns (including the costs associated therewith)
attributable to Company’s performance of its manufacturing, fulfillment and
shipping obligations as set forth herein. The current return policy for the EZ
Prints Service as of the date hereof, is found on www.ezprints.com.

10.3 EZ Prints shall reimburse each Customer for properly returned Products and,
only with respect to any return, refund or redo attributable to Company’s
performance of its manufacturing, fulfillment and shipping obligations as set
forth herein, to the extent that EZ Prints has paid Company the EZ Prints Cost
relating to a returned Product, Company shall reimburse EZ Prints the



--------------------------------------------------------------------------------

EZ Prints Cost paid. In the event that a Product is properly returned (provided
that such return is attributable to Company’s performance of its manufacturing,
fulfillment and shipping obligations as set forth herein) before EZ Prints is
obligated under Section 9 to make payment to Company of the EZ Prints Cost
relating to such Product, EZ Prints shall not have any obligation to make
payment of the EZ Prints Cost relating to such returned Product.

11. INTELLECTUAL PROPERTY.

11.1 Company and EZ Prints mutually acknowledge that each party owns the
intellectual property rights in its own products, services, Marks, and images,
including without limitation, those rights protected by patent, copyright,
trademark and trade secret laws. Nothing in this Agreement creates, or is
intended to create, and no party shall acquire through the use of the other
party’s intellectual property, any right, title or interest in the intellectual
property of the other, unless expressly provided for in this Agreement.

11.2 Company grants to EZ Prints a worldwide, transferable, nonexclusive, right
and license to use the Company Marks, and to do what EZ Prints deems reasonable:
(i) to permit EZ Prints to design, manufacture, market and sell the Products
through the EZ Prints Service; and (ii) to promote, market and advertise the
Products and the EZ Prints Service as provided for in this Agreement.

11.3 Any use by either party of the other party’s Marks shall not tarnish or
dilute the high-quality image and reputation of the other party and the goodwill
that the other party has established in its Marks. In the event that an owner of
a Mark determines, in its sole discretion, that such tarnishment or dilution has
occurred, or is likely to occur, the owner reserves the right to terminate all
rights to use the Marks granted herein to the other party. Neither during nor
after the termination of this Agreement shall a party assert any claim to the
other party’s Marks or associated goodwill. All uses of a Mark shall inure to
the benefit of the owner of such Mark.

11.4 Except as provided for in this Agreement, neither party shall use the other
party’s Marks in combination with or as part of a composite mark. In no event
shall either party cause any Internet domain names to be registered that
incorporate the other party’s Marks or any marks or names confusingly similar
thereto.

11.5 Notwithstanding anything to the contrary in this Agreement, as between
Company and EZ Prints, EZ Prints shall own any and all rights, including all
intellectual property rights, in and to the EZ Prints Service and business.

12. REPRESENTATIONS AND WARRANTIES.

12.1 Each party represents and warrants to the other party (i) that it has the
full power and authority to enter into and perform under this Agreement;
(ii) the execution and performance by it of its obligations under this Agreement
do not constitute a breach of or conflict with any other agreement or
arrangement by which it is bound; (iii) this Agreement is a legal, valid and
binding obligation of the party executing this Agreement; and (iv) it will
comply with all applicable laws, regulations and rules in its performance of
this Agreement.

12.2 Company hereby represents and warrants that (i) the Products are new and
not used, reconditioned or refurbished, and will comply with all specifications
for the Product order; (ii) the Products shall be delivered in good and
undamaged condition and shall, when delivered, be merchantable and fit and safe
for their intended purpose and use; (iii) the Company Shipping Materials are of
commercially reasonable quality and meet legal and industry standards for their
intended purpose of shipping the Products to Customers; (iv) the Products and
Company Shipping Materials comply with all applicable, laws, rules, regulations,
and ordinances, including state and federal product safety laws and
requirements, and including California Proposition 65; (v) if requested, Company
shall supply EZ Prints



--------------------------------------------------------------------------------

will all necessary certificates of compliance for the Products; and (vi) the
Products shall not infringe upon or violate any copyright, trademark, patent,
trade secret, rights of privacy and publicity or any other legal right of any
third party.

12.3 Company hereby represents and warrants that it does not utilize forced,
prison, or indentured labor, subject workers to any form of compulsion or
coercion, participate in human trafficking, or any other conduct as defined by
The California Transparency in Supply Chains Act of 2010 and/or as prohibited by
any federal, state or international statutes or regulations. Company shall also
ensure that none of its suppliers participate in the activities set forth above.
EZ Prints shall have the right to conduct on-site and/or record audits to ensure
Company’s compliance with its obligations under this Section upon thirty
(30) days written notice.

12.4 EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 12, COMPANY PROVIDES ALL
PRODUCTS AND SERVICES ON AN “AS IS” BASIS. COMPANY MAKES NO WARRANTIES OTHER
THAN THOSE MADE EXPRESSLY IN THIS AGREEMENT, AND HEREBY DISCLAIMS ANY AND ALL
IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE AND MERCHANTABILITY.

13. INDEMNITY. Each party will indemnify and hold the other party, its
affiliates, and their respective employees, representatives, agents, affiliates,
directors, officers, managers and shareholders (the “Indemnified Parties”)
harmless from any damage, loss, cost or expense (including without limitation,
reasonable attorneys’ fees and costs) incurred in connection with any third
party claim, demand or action (“Claim”) brought against any of the Indemnified
Parties insofar as such Claim alleges facts or circumstances that would
constitute a breach of any provision of the other party’s (“Indemnifying Party”)
representations and warranties herein. If the Indemnifying Party is obligated to
provide indemnification hereunder, the Indemnifying Party may in its sole and
absolute discretion, control the disposition of any Claim, provided however,
Indemnifying Party shall not settle, compromise, or in any other manner dispose
of any Claim without the consent of the Indemnified Party.

14. NOTICES. Notices to the parties shall be sent via overnight mail or U.S.
Certified Mail to the parties at the addresses listed above, or at such other
address as a party may provide.

15. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Kentucky, without regard to its
principles of conflict of laws.

16. CONFIDENTIALITY & CUSTOMER INFORMATION.

16.1 During the Term of this Agreement, either party may receive information
that is proprietary and confidential to the other regarding the business and
affairs of the other party, including without limitation, the terms of this
Agreement (“Confidential Information”). Confidential Information will include
identifiable information or contact information relating to EZ Prints Customers.
In no event may Company use any EZ Prints Customer information for any purpose
other than fulfilling Company’s obligations under this Agreement, such as
shipping and processing Product orders.

16.2 Each party shall hold all Confidential Information in confidence (using at
least the same measures as it does to protect its own Confidential Information
of a similar nature) and not disclose the Confidential Information to any third
party except to the extent permitted by the terms of this Agreement. Each party
shall use the other party’s Confidential Information only in the course of
performance of this Agreement and shall have the right to disclose the other
party’s Confidential Information only to its employees, representatives, agents
and contractors that need to know it, and only for the purpose of rendering
assistance to the party performing its obligations under this Agreement. A
disclosing party shall be liable for any breach of its confidentiality
obligations by any such employee, representative, agent or contractor.



--------------------------------------------------------------------------------

16.3 The following shall not be deemed to be Confidential Information:
(i) information that is or becomes public knowledge or enters the public domain
through a source other than the recipient and through no fault of recipient;
(ii) information independently developed by or for the recipient;
(iii) information that was known by a party prior to commencement of discussions
regarding the subject matter of this Agreement; and (iv) information that is
required to be disclosed by applicable law, the laws of a securities market or
exchange or at the direction of a court or governmental body; provided however,
that the disclosing party shall use reasonable efforts to give the other party a
reasonable opportunity to intervene in order to prevent such disclosure or to
obtain a protective order, and that any Confidential Information disclosed
remains subject to the confidentiality obligations set forth in this Section.

16.4 EZ Prints shall own all Customer information that it collects through the
EZ Prints Service. EZ Prints shall have the right to use its EZ Prints Customer
information as it desires, in its sole and absolute discretion, with no
obligation to provide Company with access to such information. Notwithstanding
the foregoing, any uses of Customer information by EZ Prints shall be in
accordance with EZ Prints’ Privacy Policy.

17. NO PARTNERSHIP. The relationship of the parties created hereby shall be that
of independent contractors. Nothing in this Agreement shall be construed to
create a partnership, joint venture or combined entity by or between EZ Prints
and Company or to make either the agent of the other and neither shall have the
authority to bind the other. EZ Prints and Company each agree not to hold itself
out as a partner, joint venturer, combined entity or agent of the other. Each
party is, and is intended to be, engaged in its own and entirely separate
business. Each party shall be solely responsible for determining the
applicability of, and compliance with, any and all present and future federal,
state and local laws, orders, codes, regulations, and ordinances which may be
applicable to each party and their respective businesses and employees.

18. FORCE MAJEURE. If any of the obligations of the parties is hindered or
prevented, in whole or in substantial part, because of a Force Majeure Event,
then all other obligations of the parties shall continue. A “Force Majeure
Event” shall mean causes beyond the control of the parties including, but not
limit to: an act of nature, inevitable accident, fire, labor dispute, riot or
civil commotion, act of public enemy, act of terror and/or terrorism,
governmental act, regulation or rule, failure of technical facilities, inability
to obtain supplies, delays in transportation, embargos, or other reason beyond
the control of the parties that is generally regarded as force majeure. Delays
or non-performance excused by this provision shall not excuse performance of any
other obligation that is already outstanding on the date that the Force Majeure
Event occurs.

19. SEVERABILITY. If any provision of this Agreement or the application thereof
shall be invalid or unenforceable to any extent, the remainder of this Agreement
or the application thereof shall not be affected, and each remaining provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

20. SIGNIFICANCE OF PARAGRAPH HEADINGS. Paragraph headings contained hereunder
are solely for the purpose of aiding in speedy location of subject matter and
are not in any sense to be given weight in the construction of this Agreement.
Accordingly, in case of any question with respect to the construction of this
Agreement, it is to be construed as though paragraph headings had been omitted.

21. DISCLAIMER OF WARRANTIES. EZ PRINTS PROVIDES THE EZ PRINTS SERVICE ON AN “AS
IS” BASIS. EZ PRINTS DOES NOT REPRESENT OR WARRANT THAT THE EZ PRINTS SERVICE OR
ITS USE (I) WILL BE UNINTERRUPTED; (II) WILL BE FREE OF INACCURACIES OR ERRORS;
(III) WILL MEET COMPANY’S REQUIREMENTS; OR (IV) WILL OPERATE IN THE
CONFIGURATION OR WITH THE HARDWARE OR SOFTWARE COMPANY USES. EZ PRINTS MAKES NO
WARRANTIES OTHER THAN THOSE MADE EXPRESSLY IN THIS AGREEMENT, AND HEREBY
DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY AND
NON-INFRINGEMENT.



--------------------------------------------------------------------------------

22. LIMITATION OF LIABILITY.

22.1 EXCEPT IN CONNECTION WITH A PARTY’S INDEMNIFICATION AND CONFIDENTIALITY
OBLIGATIONS HEREIN, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE
OTHER OR ANY THIRD PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL
(INCLUDING DAMAGES RELATING TO LOST PROFITS, LOST DATA OR LOSS OF GOODWILL),
EXEMPLARY, OR PUNITIVE DAMAGES WHETHER SUCH CLAIM IS BASED ON WARRANTY,
CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, ARISING FROM ANY CLAIM
RELATING TO OR CONNECTED WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, EVEN
IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

22.2 EXCEPT IN CONNECTION WITH INDEMNITY, CONFIDENTIALITY, AND PAYMENT
OBLIGATIONS IN THIS AGREEMENT, IN NO EVENT WILL THE LIABILITY OF EITHER PARTY IN
CONNECTION WITH THIS AGREEMENT EXCEED $50,000.

23. CONSTRUCTION. Both of the parties have participated in the negotiation and
preparation of this Agreement and therefore waive any rule of law or judicial
precedent that provides that contractual ambiguities are to be construed against
the party who shall have drafted the contract in question.

24. COORDINATION & EXCLUSIVITY.

24.1 EZ Prints and Company shall cooperate with respect to public relations
regarding this Agreement and the relationship between the parties and each party
shall obtain the prior consent of the other party before publishing any press
releases. Notwithstanding the foregoing, Company hereby gives EZ Prints
permission to include Company in EZ Prints’ published client list from time to
time.

24.2 Each party will designate at least one representative to be the point of
contact from their respective company to manage the business relationship
created hereunder and shall provide the name and contact information of such
individual promptly following execution of this Agreement.

24.3 During the Term of this Agreement, Company will not enter into any
agreement or arrangement with any third party whose primary business allows
users to upload images, place said images on customizable merchandise and sell
or share such customized merchandise through online stores and/or in an online
marketplace.

25. RECORDS. During the Term and for a period of one year thereafter, EZ Prints
shall maintain at its regular place of business complete and accurate books and
records of any and all transactions made in connection or furtherance of this
Agreement. Such books and records shall be made available for Company inspection
upon providing EZ Prints with thirty (30) days written notice (the “Audit”).
Should the Audit reveal any deficiencies in the amount of any royalty payment
earned by Company compared to the actual royalty payment paid to Company by more
than five percent (5%), EZ Prints shall pay Company the difference in these
amounts upon ten (10) days written notice to EZ Prints that such difference is
due and owing to Company (the “Deficiency”). Any Deficiency shall bear interest
at the rate of five percent (5%) per annum from the date such amounts should
have been paid to Company. In the event that the Deficiency is equal or greater
than ten percent (10%) of the royalty payment originally computed by EZ Prints
prior to the Audit, EZ Prints shall reimburse Company for the reasonable cost of
said Audit. EZ Prints shall provide Company with an itemized statement detailing
the calculation of each royalty payment in a fashion consistent with generally
accepted accounting principles.



--------------------------------------------------------------------------------

26. ASSIGNMENT. Neither party shall assign this Agreement or any of the rights,
duties or privileges contained herein, in whole or in part, without the express
written consent of the other, except that a party may assign this Agreement in
connection with the sale of all or substantially all of its assets, provided
that the assignee agrees to be bound by all of the terms and conditions of this
Agreement.

27. ENTIRE AGREEMENT. This Agreement constitutes the entire understanding
between Company and EZ Prints and cannot be altered or modified except by an
agreement in writing signed by both Company and EZ Prints. Upon its execution,
this Agreement shall supersede all prior negotiations, understandings, and
agreements, whether oral or written, and such prior agreements shall thereupon
be null and void and without further legal effect.

28. EXECUTION. This Agreement may be executed in multiple counterparts,
including, but not limited to execution by facsimile, each of which shall be
deemed an original, but all of which shall constitute the same document. Each
party waives any legal requirement that this Agreement be embodied, stored or
reproduced in tangible media, and agrees that an electronic reproduction will be
given the same legal force and effect as a signed writing.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the respective dates written below.

 

EZ PRINTS:     COMPANY: By:  

 

    By:  

 

Name:   Vincent Sarrecchia     Name:   Garett Jackson Title:   Chief Executive
Officer     Title:   Chief Financial Officer Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

FULFILLMENT AGREEMENT

This Fulfillment Agreement (the “Agreement”), which shall be effective on the
date that it is executed by the last party to sign below (the “Effective Date”),
is by and between CafePress Inc., a Delaware corporation, having a place of
business at 6901A Riverport Drive, Louisville, Kentucky 40258 (“CafePress”) on
the one hand, and EZ Prints Holdings, Inc., a Delaware corporation, having a
place of business at 1890 Beaver Ridge Cir. Norcross, Georgia 30071 (“Company”)
on the other hand (each a “party” and collectively the “parties”).

RECITALS

WHEREAS, CafePress is an e-commerce retailer of, customized products;

WHEREAS, Company offers printing and manufacturing of the Products set forth in
Exhibit A; and

WHEREAS, CafePress and Company further desire to include the Products in
CafePress’ assortment of products available for purchase through the CafePress
Service, to be fulfilled by Company.

NOW THEREFORE, in consideration of the mutual promises and undertakings herein
contained and for other good and valuable consideration, intending to be legally
bound, the parties agree as follows:

2. DEFINITIONS

1.20 “CafePress Cost” shall have the meaning ascribed to such term in
Section 9.1.

1.21 “CafePress Customers” shall mean individuals or entities that purchase the
Products through the CafePress Website. Any reference to “Customer” shall
include any one of the Customers.

1.22 “CafePress Users” shall mean individuals or entities that create and upload
User Content intended to be featured on the Products.

1.23 “CafePress Customer Service” shall mean the payment processing and customer
service support related to Products sold through the CafePress Service.

1.24 “CafePress Marketplace” shall mean the CafePress online marketplace for the
creation, customization and purchase of merchandise.

1.25 “CafePress Marketplace Content” shall mean content available through
CafePress from the CafePress Service other than CafePress User Content.

1.26 “CafePress Service” shall mean the Internet-based services offered by
CafePress available through the CafePress Websites, including without
limitation, the Create & Buy Service, the Internet-based storefronts, the
CafePress Marketplace, application programming interfaces, and web pages.

1.27 “Content” shall mean User Content, CafePress Marketplace Content and
Company Content.

1.28 “Company Marks” shall mean those Marks that are owned by or licensed to
Company. Any reference to “Company Mark” shall include any one of the Company
Marks.

1.29 “Inventory” shall mean the items intended to serve as Products under this
Agreement to be held at Company’s warehouse.



--------------------------------------------------------------------------------

1.30 “Company Content” shall mean have the meaning set forth in Section 5.

1.31 “Company Shipping Materials” shall mean the shipping and packing materials
that will be used by Company to ship the Products to Customers.

1.32 “Marks” shall mean trademarks, trade names, service marks, website
addresses, logos and/or trade dress. Any reference to “Mark” shall include any
one of the Marks.

1.33 “Create & Buy Service” shall mean the services offered by CafePress to
allow for customization and purchase by Customers of the Products.

1.34 “Products” shall mean the products set forth on Exhibit A which will be
available for customization by, and printing, purchase and sale through, the
CafePress Service. Additional Products may be added from time to time, subject
to the parties’ mutual agreement. Any reference to “Product” shall include any
one of the Products.

1.35 “Purchase Order” shall have the meaning set forth in Section 7.

1.36 “Branded Shipping Materials” shall mean the CafePress shipping materials
(i.e. CafePress stickers and/or inserts) that CafePress provides to Company for
use on and with the shipping materials for Products purchased and shipped to
Customers.

1.37 “Shipping Account” shall mean the shipping account number that CafePress
provides to Company for shipping of Products to Customers.

1.38 “User Content” shall mean the content uploaded to the Create & Buy Service
by CafePress Users intended for use or available for use with the Products.

1.39 “Website” shall mean the websites and domains owned and operated by
CafePress, currently existing or later developed or acquired, including those
located at www.cafepress.com, and any other domain extension of “cafepress” and
any solely geographic and/or language designation domains later developed or
acquired by CafePress.

1.40 “Third Party Distribution Channels” shall mean any and all third party
internet, shopping, or other ecommerce sites or feeds through which CafePress
sells and distributes products as determined by CafePress in its sole
discretion.

4. TERM.

4.1 This Agreement shall remain in effect for one (1) year from the Effective
Date (the “Initial Term”) and shall automatically renew for additional one
(1) year terms (each a “Renewal Term”) unless either party provides written
notice to the other party of its intent not to renew the agreement no later than
30 days prior to the end of the Initial Term or the current Renewal Period, as
applicable. The Initial Term and any and all Renewal Terms shall be collectively
referred to herein as the “Term.”

4.2 Either party may immediately terminate this Agreement if the other party:
(i) breaches a material provision of this Agreement and fails to cure such
breach within thirty (30) days following receipt of written notice; or
(ii) becomes insolvent or seeks protection under any bankruptcy or comparable
proceeding. Either party may terminate this Agreement anytime after the
commencement of the second Renewal Term upon thirty (30) days prior written
notice to the other party.

4.3 CafePress may terminate this Agreement at anytime for any reason upon thirty
(30) days’ written notice.



--------------------------------------------------------------------------------

4.4 Upon expiration or termination of this Agreement, each party shall promptly
(i) cease all use of the other party’s Marks, and (ii) return, or, if agreed to
by the other party, destroy all such other party’s content, Products,
promotional materials and Confidential Information (as defined below) delivered
or disclosed, together with all copies thereof. Notwithstanding the foregoing,
after termination of this Agreement, CafePress may retain a copy of any Content
used on Products and images of Products for accounting and archival purposes.
Termination or expiration of this Agreement shall not prejudice any claim of
either party accrued on account of any default or breach of the other.

4.5 The following Sections will survive the expiration or termination of this
Agreement: 1, 2, 9, 11, 12, 13, 16, 21, 22 and 24.

5. PARTIES OBLIGATIONS.

5.1 CafePress Obligations. In addition to obligations set forth elsewhere in
this Agreement, CafePress agrees as follows:

5.1.1 CafePress shall allow Customers to customize and purchase the Products
through the Create & Buy Service. CafePress, through the Create & Buy Service,
will provide mechanisms to:

 

  (e) view and display User Content and Company Content on the CafePress
Website;

 

  (f) view and display Products and allow for decoration of Products on the
CafePress Website using User Content;

 

  (g) support transfer of order details from CafePress’ order and checkout
system to Company for fulfillment; and

 

  (h) allow access to order status information once the Products have been
shipped.

5.1.2 CafePress shall also feature the availability of the Products in the
CafePress Product Assortment which allows CafePress Customers to purchase
Products containing CafePress Marketplace Content or CafePress User Content
uploaded by existing and future CafePress Users and shall have the option, at
its discretion, to offer the Products for sale through Third Party Distribution
Channels.

5.1.3 CafePress will purchase Products on an “as needed” basis at the CafePress
Cost set forth on Exhibit A annexed hereto.

5.1.4 CafePress shall have the right to reproduce the Company Marks on the
CafePress Services in order to promote and market the Products for the Create &
Buy Service, the CafePress Service, the CafePress Marketplace and the Third
Party Distribution Channels in accordance with Section 11.2.

5.2 Company Obligations. In addition to obligations set forth elsewhere in this
Agreement, Company agrees as follows:

5.2.1 Company shall provide all printing, fulfillment and shipping relating to
orders of Products. Company’s responsibilities shall include, but not be limited
to, procuring and maintaining all facilities and equipment customarily employed
by businesses of its sort, with appropriate amounts of warehousing and loading
dock space and with computer hardware and software to track and control
Inventory records.

5.2.2 Company shall maintain all Inventory, Company Shipping Materials and
Branded Shipping Materials in a safe, dry place that protects such items from
damage, discoloration or deterioration and shall maintain an ERP system that
properly tracks and accounts for Inventory.

5.2.3 Company will manage all Inventory and assure that appropriate levels of
Inventory are available to satisfy orders for the Products. Company will provide
CafePress prompt notice when inventory falls below sufficient Product to cover
three (3) weeks’ anticipated demand so that CafePress can determine whether to
modify the display of Products on the Create & Buy Service and otherwise through
the CafePress Marketplace or Third Party Distribution Channels.

5.2.4 Company will meet regularly with CafePress to discuss current Inventory
and Product mix, and Company fulfillment performance and Company will promptly
inform CafePress regarding any intended changes or discontinuation of any one or
more Products. Any requests to discontinue or change a Product must be made with
no fewer than sixty (60) days written notice unless such change or removal is
(i) required by law or (ii) mutually agreed to by the parties. In the event that
Company requests to remove a Product from the list of available Products for
sale to CafePress Customers, it will not continue to sell such Product through
its own website or any third party website or service. Any Products that Company
requests removal of will be promptly listed as out-of-stock on the CafePress
Service.



--------------------------------------------------------------------------------

4. PRODUCTS AND PRICING. The Products and corresponding CafePress Cost for each
Product are listed on Exhibit A attached hereto. CafePress, at its own
discretion, shall determine the retail price for the Products sold through the
CafePress Services, including, without limitation, modifications of the price
and variations in pricing between items offered through the Create & Buy Service
and items offered otherwise on the CafePress Marketplace or Third Party
Distribution Channels.

5. COMPANY CONTENT. Company shall submit content to CafePress for merchandizing
on the CafePress Service. Company Content shall include, but not be limited to,
descriptions, SKUs, prices, and other information owned or controlled by
Company, including without limitation text, graphics and photographs, in such
format and according to specifications as may be requested by CafePress and
agreed to by Company. Company hereby grants to CafePress a non-exclusive,
non-transferable, royalty-free right to use, reproduce and display the Company
Content on the CafePress Service or Third Party Distribution Channels; provided
that it is acknowledged and agreed that all Company Content is and shall remain
the sole property of Company. CafePress agrees that, except in accordance with
the performance of its obligations hereunder, it shall not otherwise copy,
display, modify, create derivative works based upon, sell, market or sublicense
the Company Content.

6. MARKETING PROGRAM SCOPE. CafePress may engage in any and all marketing, SEM
and SEO activities, in its sole discretion, designed to drive traffic to
generate sales to the CafePress Service or Third Party Distribution Channels.

7. ORDER PROCESSING AND FULFILLMENT.

7.1 CafePress shall take and process all orders for the Products from CafePress
Customers through an electronic purchase order (“Purchase Order”). A Purchase
Order will be issued by CafePress to Company via EDI, TCN or similar electronic
process on a prompt, ongoing basis, but in any event, no more than twelve
(12) hours after each Purchase Order is placed by Customer, excluding regularly
scheduled maintenance of the Website and systems supporting the CafePress
Services. Company shall be responsible for all aspects of Purchase Order
fulfillment, including the storage and handling associated with the Products.

7.2 Company shall provide order status and any order issues, with all necessary
details, via email or other process as designated by CafePress.

7.3 Company shall provide all manufacturing, printing, shipping and other
fulfillment obligations as provided herein.



--------------------------------------------------------------------------------

8. SHIPPING. Company shall ship the Products to Customers on CafePress provided
Shipping Accounts. The turnaround time for shipping is set forth on Exhibit A.
Shipping to CafePress Customers will occur on or before the ship date required
under the Purchase Order (which will follow the timeframes set forth on Exhibit
A). CafePress will ensure that through the order process or at checkout,
CafePress Customers will be made aware of the applicable anticipated shipping
times for the Products purchased to the extent they deviate from CafePress’
standard shipping options. Company shall only ship ordered Products and shall
not make any substitutions. Shipping costs shall be at CafePress’ expense
through CafePress’ provided shipping account; provided that Company will be
responsible for the costs of all Company Shipping Materials other than the
Branded Shipping Materials. Branded Shipping Materials provided by CafePress
must be used with Company Shipping Materials for shipping Products in accordance
with instructions provided by CafePress. Simultaneous with the shipping of the
the Products to a CafePress Customer, Company shall, via email or other method
as designated by CafePress, transmit to CafePress a ship notice, which shall
include order information and tracking number. In the event that Company misses
any shipping SLA as set forth in Exhibit A, it shall be solely responsible for
upgrading the shipping method to ensure on time delivery in accordance with the
terms of the Order. All upgraded shipping shall be at Company’s sole cost and
expense. For purposes of clarity, the failure to confirm transmittal of the ship
notice within the prescribed shipping SLA, shall constitute a breach of that
SLA.

9. PAYMENTS TO COMPANY.

9.1 At the end of each month during the Term, Company will invoice CafePress for
the CafePress Cost for each Product as set forth in Exhibit A (“CafePress Cost”)
sold and shipped to CafePress Customers through the CafePress Service in the
preceding month. Company shall provide CafePress with a monthly reporting of
shipments of Products sold through the CafePress Services along with delivery of
the invoice for sales and shipments of Products occurring in the preceding
month. CafePress will remit payment to Company of the CafePress Cost for such
Products sold for which CafePress has received full payment from the CafePress
Customer within thirty (30) days of CafePress’ receipt of a proper invoice from
Company.

9.2 CafePress will be entitled to retain any amount received from CafePress
Customers over and above the CafePress Cost, including costs relating to
shipping.

9.3 For all Products sold through the CafePress Service, CafePress will be
solely responsible for determining whether any sales or use tax is payable to
any governmental authority and, if so payable, withholding, collecting and
remitting to the appropriate governmental authority any such tax.

10. CUSTOMER SERVICE AND RETURNED PRODUCTS.

10.1 CafePress shall handle all customer service on orders from the CafePress
Services, and Company shall provide reasonable support to CafePress customer
support in efforts to resolve any shipping issues attributable to Company
performance of its shipping obligations under this Agreement.

10.2 CafePress will handle returns of Products by any CafePress Customer in
accordance with the Returns policies found in the CafePress Service at the time
of the corresponding Purchase Order, provided however that Company shall be
responsible for all returns (including the costs associated therewith)
attributable to Company’s performance of its manufacturing, fulfillment and
shipping obligations as set forth herein. The current return policy for the
CafePress Service as of the date hereof, is found on www.cafepress.com.

10.3 CafePress shall reimburse each Customer for properly returned Products and,
only with respect to any return, refund or redo attributable to Company’s
performance of its manufacturing, fulfillment and shipping obligations as set
forth herein, to the extent that CafePress has paid Company the CafePress Cost
relating to a returned Product, except as otherwise provided herein, Company
shall reimburse CafePress the CafePress Cost paid. In the event that a Product
is properly returned (provided



--------------------------------------------------------------------------------

that such return is attributable to Company’s performance of its manufacturing,
fulfillment and shipping obligations as set forth herein) before CafePress is
obligated under Section 9 to make payment to Company of the CafePress Cost
relating to such Product, CafePress shall not have any obligation to make
payment of the CafePress Cost relating to such returned Product.

11. INTELLECTUAL PROPERTY

11.1 Company and CafePress mutually acknowledge that each party owns the
intellectual property rights in its own products, services, Marks, and images,
including without limitation, those rights protected by patent, copyright,
trademark and trade secret laws. Nothing in this Agreement creates, or is
intended to create, and no party shall acquire through the use of the other
party’s intellectual property, any right, title or interest in the intellectual
property of the other, unless expressly provided for in this Agreement.

11.2 Company grants to CafePress a worldwide, transferable, nonexclusive, right
and license to use the Company Marks, and to do what CafePress deems reasonable:
(i) to permit CafePress to design, manufacture, market and sell the Products
through the CafePress Service and Third Party Distribution Channels; and (ii) to
promote, market and advertise the Products and the CafePress Service as provided
for in this Agreement.

11.3 Any use by either party of the other party’s Marks shall not tarnish or
dilute the high-quality image and reputation of the other party and the goodwill
that the other party has established in its Marks. In the event that an owner of
a Mark determines, in its sole discretion, that such tarnishment or dilution has
occurred, or is likely to occur, the owner reserves the right to terminate all
rights to use the Marks granted herein to the other party. Neither during nor
after the termination of this Agreement shall a party assert any claim to the
other party’s Marks or associated goodwill. All uses of a Mark shall inure to
the benefit of the owner of such Mark.

11.4 Except as provided for in this Agreement, neither party shall use the other
party’s Marks in combination with or as part of a composite mark. In no event
shall either party cause any Internet domain names to be registered that
incorporate the other party’s Marks or any marks or names confusingly similar
thereto.

11.5 Notwithstanding anything to the contrary in this Agreement, as between
Company and CafePress, CafePress shall own any and all rights, including all
intellectual property rights, in and to the CafePress Service and business.

12. REPRESENTATIONS AND WARRANTIES.

12.1 Each party represents and warrants to the other party (i) that it has the
full power and authority to enter into and perform under this Agreement;
(ii) the execution and performance by it of its obligations under this Agreement
do not constitute a breach of or conflict with any other agreement or
arrangement by which it is bound; (iii) this Agreement is a legal, valid and
binding obligation of the party executing this Agreement; and (iv) it will
comply with all applicable laws, regulations and rules in its performance of
this Agreement.

12.2 Company hereby represents and warrants that (i) the Products are new and
not used, reconditioned or refurbished, and will comply with all specifications
for the Product order; (ii) the Products shall be delivered in good and
undamaged condition and shall, when delivered, be merchantable and fit and safe
for their intended purpose and use; (iii) the Company Shipping Materials are of
commercially reasonable quality and meet legal and industry standards for their
intended purpose of shipping the Products to Customers; (iv) the Products and
Company Shipping Materials comply with all applicable, laws, rules, regulations,
and ordinances, including state and federal product safety laws and requirements
and including California Proposition 65; (v) if requested, Company shall supply
CafePress will all necessary certificates of compliance for the Products; and
(vi) the Products shall not infringe upon or violate any copyright, trademark,
patent, trade secret, rights of privacy and publicity or any other legal right
of any third party.



--------------------------------------------------------------------------------

12.3 Company hereby represents and warrants that it does not utilize forced,
prison, or indentured labor, subject workers to any form of compulsion or
coercion, participate in human trafficking, or any other conduct as defined by
The California Transparency in Supply Chains Act of 2010 and/or as prohibited by
any federal, state or international statutes or regulations. Company shall also
ensure that none of its suppliers participate in the activities set forth above.
CafePress shall have the right to conduct on-site and/or record audits to ensure
Company’s compliance with its obligations under this Section upon thirty
(30) days written notice.

12.4 EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 12, COMPANY PROVIDES ALL
PRODUCTS AND SERVICES ON AN “AS IS” BASIS. COMPANY MAKES NO WARRANTIES OTHER
THAN THOSE MADE EXPRESSLY IN THIS AGREEMENT, AND HEREBY DISCLAIMS ANY AND ALL
IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE AND MERCHANTABILITY.

13. INDEMNITY. Each party will indemnify and hold the other party, its
affiliates, and their respective employees, representatives, agents, affiliates,
directors, officers, managers and shareholders (the “Indemnified Parties”)
harmless from any damage, loss, cost or expense (including without limitation,
reasonable attorneys’ fees and costs) incurred in connection with any third
party claim, demand or action (“Claim”) brought against any of the Indemnified
Parties insofar as such Claim alleges facts or circumstances that would
constitute a breach of any provision of the other party’s (“Indemnifying Party”)
representations and warranties herein. If the Indemnifying Party is obligated to
provide indemnification hereunder, the Indemnifying Party may in its sole and
absolute discretion, control the disposition of any Claim, provided however,
Indemnifying Party shall not settle, compromise, or in any other manner dispose
of any Claim without the consent of the Indemnified Party.

14. NOTICES. Notices to the parties shall be sent via overnight mail or U.S.
Certified Mail to the parties at the addresses listed above, or at such other
address as a party may provide.

15. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Kentucky, without regard to its
principles of conflict of laws.

16. CONFIDENTIALITY & CUSTOMER INFORMATION.

16.1 During the Term of this Agreement, either party may receive information
that is proprietary and confidential to the other regarding the business and
affairs of the other party, including without limitation, the terms of this
Agreement (“Confidential Information”). Confidential Information will include
identifiable information or contact information relating to CafePress Customers.
In no event may Company use any CafePress Customer information for any purpose
other than fulfilling Company’s obligations under this Agreement, such as
shipping and processing Product orders.

16.2 Each party shall hold all Confidential Information in confidence (using at
least the same measures as it does to protect its own Confidential Information
of a similar nature) and not disclose the Confidential Information to any third
party except to the extent permitted by the terms of this Agreement. Each party
shall use the other party’s Confidential Information only in the course of
performance of this Agreement and shall have the right to disclose the other
party’s Confidential Information only to its employees, representatives, agents
and contractors that need to know it, and only for the purpose of rendering
assistance to the party performing its obligations under this Agreement. A
disclosing party shall be liable for any breach of its confidentiality
obligations by any such employee, representative, agent or contractor.



--------------------------------------------------------------------------------

16.3 The following shall not be deemed to be Confidential Information:
(i) information that is or becomes public knowledge or enters the public domain
through a source other than the recipient and through no fault of recipient;
(ii) information independently developed by or for the recipient;
(iii) information that was known by a party prior to commencement of discussions
regarding the subject matter of this Agreement; and (iv) information that is
required to be disclosed by applicable law, the laws of a securities market or
exchange or at the direction of a court or governmental body; provided however,
that the disclosing party shall use reasonable efforts to give the other party a
reasonable opportunity to intervene in order to prevent such disclosure or to
obtain a protective order, and that any Confidential Information disclosed
remains subject to the confidentiality obligations set forth in this Section.

16.4 CafePress shall own all Customer information that it collects through the
CafePress Service. CafePress shall have the right to use its CafePress Customer
information as it desires, in its sole and absolute discretion, with no
obligation to provide Company with access to such information. Notwithstanding
the foregoing, any uses of Customer information by CafePress shall be in
accordance with CafePress’ Privacy Policy.

17. NO PARTNERSHIP. The relationship of the parties created hereby shall be that
of independent contractors. Nothing in this Agreement shall be construed to
create a partnership, joint venture or combined entity by or between CafePress
and Company or to make either the agent of the other and neither shall have the
authority to bind the other. CafePress and Company each agree not to hold itself
out as a partner, joint venturer, combined entity or agent of the other. Each
party is, and is intended to be, engaged in its own and entirely separate
business. Each party shall be solely responsible for determining the
applicability of, and compliance with, any and all present and future federal,
state and local laws, orders, codes, regulations, and ordinances which may be
applicable to each party and their respective businesses and employees.

18. FORCE MAJEURE. If any of the obligations of the parties is hindered or
prevented, in whole or in substantial part, because of a Force Majeure Event,
then all other obligations of the parties shall continue. A “Force Majeure
Event” shall mean causes beyond the control of the parties including, but not
limit to: an act of nature, inevitable accident, fire, labor dispute, riot or
civil commotion, act of public enemy, act of terror and/or terrorism,
governmental act, regulation or rule, failure of technical facilities, inability
to obtain supplies, delays in transportation, embargos, or other reason beyond
the control of the parties that is generally regarded as force majeure. Delays
or non-performance excused by this provision shall not excuse performance of any
other obligation that is already outstanding on the date that the Force Majeure
Event occurs.

19. SEVERABILITY. If any provision of this Agreement or the application thereof
shall be invalid or unenforceable to any extent, the remainder of this Agreement
or the application thereof shall not be affected, and each remaining provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

20. SIGNIFICANCE OF PARAGRAPH HEADINGS. Paragraph headings contained hereunder
are solely for the purpose of aiding in speedy location of subject matter and
are not in any sense to be given weight in the construction of this Agreement.
Accordingly, in case of any question with respect to the construction of this
Agreement, it is to be construed as though paragraph headings had been omitted.

21. DISCLAIMER OF WARRANTIES. CAFEPRESS PROVIDES THE CAFEPRESS SERVICE ON AN “AS
IS” BASIS. CAFEPRESS DOES NOT REPRESENT OR WARRANT THAT THE CAFEPRESS SERVICE OR
ITS USE (I) WILL BE UNINTERRUPTED; (II) WILL BE FREE OF INACCURACIES OR ERRORS;
(III) WILL MEET COMPANY’S REQUIREMENTS; OR (IV) WILL OPERATE IN THE
CONFIGURATION OR WITH THE HARDWARE OR SOFTWARE COMPANY USES. CAFEPRESS MAKES NO
WARRANTIES OTHER THAN THOSE MADE EXPRESSLY IN THIS AGREEMENT, AND HEREBY
DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY AND
NON-INFRINGEMENT.



--------------------------------------------------------------------------------

22. LIMITATION OF LIABILITY.

22.1 EXCEPT IN CONNECTION WITH A PARTY’S INDEMNIFICATION AND CONFIDENTIALITY
OBLIGATIONS HEREIN, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE
OTHER OR ANY THIRD PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL
(INCLUDING DAMAGES RELATING TO LOST PROFITS, LOST DATA OR LOSS OF GOODWILL),
EXEMPLARY, OR PUNITIVE DAMAGES WHETHER SUCH CLAIM IS BASED ON WARRANTY,
CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, ARISING FROM ANY CLAIM
RELATING TO OR CONNECTED WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, EVEN
IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

22.2 EXCEPT IN CONNECTION WITH INDEMNITY, CONFIDENTIALITY, AND PAYMENT
OBLIGATIONS IN THIS AGREEMENT, IN NO EVENT WILL THE LIABILITY OF EITHER PARTY IN
CONNECTION WITH THIS AGREEMENT EXCEED $50,000.

23. CONSTRUCTION. Both of the parties have participated in the negotiation and
preparation of this Agreement and therefore waive any rule of law or judicial
precedent that provides that contractual ambiguities are to be construed against
the party who shall have drafted the contract in question.

24. COORDINATION.

24.1 CafePress and Company shall cooperate with respect to public relations
regarding this Agreement and the relationship between the parties and each party
shall obtain the prior consent of the other party before publishing any press
releases. Notwithstanding the foregoing, Company hereby gives CafePress
permission to include Company in CafePress’ published client list from time to
time.

24.2 Each party will designate at least one representative to be the point of
contact from their respective company to manage the business relationship
created hereunder and shall provide the name and contact information of such
individual promptly following execution of this Agreement.

25. RECORDS. During the Term and for a period of one year thereafter, CafePress
shall maintain at its regular place of business complete and accurate books and
records of any and all transactions made in connection or furtherance of this
Agreement. Such books and records shall be made available for Company inspection
upon providing CafePress with thirty (30) days written notice (the “Audit”).
Should the Audit reveal any deficiencies in the amount of any royalty payment
earned by Company compared to the actual royalty payment paid to Company by more
than five percent (5%), CafePress shall pay Company the difference in these
amounts upon ten (10) days written notice to CafePress that such difference is
due and owing to Company (the “Deficiency”). Any Deficiency shall bear interest
at the rate of five percent (5%) per annum from the date such amounts should
have been paid to Company. In the event that the Deficiency is equal or greater
than ten percent (10%) of the royalty payment originally computed by CafePress
prior to the Audit, CafePress shall reimburse Company for the reasonable cost of
said Audit. CafePress shall provide Company with an itemized statement detailing
the calculation of each royalty payment in a fashion consistent with generally
accepted accounting principles.

26. ASSIGNMENT. Neither party shall assign this Agreement or any of the rights,
duties or privileges contained herein, in whole or in part, without the express
written consent of the other, except that a party may assign this Agreement in
connection with the sale of all or substantially all of its assets, provided
that the assignee agrees to be bound by all of the terms and conditions of this
Agreement.



--------------------------------------------------------------------------------

27. ENTIRE AGREEMENT. This Agreement constitutes the entire understanding
between Company and CafePress and cannot be altered or modified except by an
agreement in writing signed by both Company and CafePress. Upon its execution,
this Agreement shall supersede all prior negotiations, understandings, and
agreements, whether oral or written, and such prior agreements shall thereupon
be null and void and without further legal effect.

28. EXECUTION. This Agreement may be executed in multiple counterparts,
including, but not limited to execution by facsimile, each of which shall be
deemed an original, but all of which shall constitute the same document. Each
party waives any legal requirement that this Agreement be embodied, stored or
reproduced in tangible media, and agrees that an electronic reproduction will be
given the same legal force and effect as a signed writing.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the respective dates written below.

 

COMPANY:     CAFEPRESS: By:  

 

    By:  

 

Name:   Vincent Sarrecchia     Name:   Garett Jackson Title:   Chief Executive
Officer     Title:   Chief Financial Officer Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PROMISSORY NOTE



--------------------------------------------------------------------------------

UNSECURED PROMISSORY NOTE

 

$500,000                     , 2015

FOR VALUABLE CONSIDERATION RECEIVED, EZ Prints Holdings, Inc., a Delaware
corporation (“Maker”), with a business address of 1890 Beaver Ridge Circle
Norcross, Georgia 30071, promises to pay to the order of CafePress Inc., a
Delaware corporation (“Holder”), with a business address of 6901 Riverport Drive
Louisville, Kentucky 40258, or at such other place as the holder of this
Promissory Note (this “Promissory Note”) may from time to time designate, the
principal sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000) (the “Principal”), as
more specifically provided and subject to the terms below. This Promissory Note
is being executed in connection with that certain Asset Purchase Agreement, by
and between Maker, Holder and EZ Prints, Inc., a Delaware corporation, dated as
of August 24, 2015 (the “Purchase Agreement”).

All terms not otherwise defined herein shall have the meanings given them in the
Purchase Agreement. To the extent any terms herein are inconsistent with the
Purchase Agreement, the terms of the Purchase Agreement shall control.

The specific terms of this Promissory Note are the following:

1. Interest. The Principal amount outstanding from time to time shall bear
interest from the date hereof through the date on which the Principal and all
accrued interest thereon are paid in full, at a rate equal to 0.48% per annum
calculated on the basis of a 360-day calendar year.

2. Maturity. All Principal and interest under this Note shall be due and payable
on December 31, 2018 (the “Maturity Date”). Maker shall pay and the Principal
and interest under this Note to Holder in cash, via wire transfer of immediately
available funds to an account designated by Holder on or before the Maturity
Date.

3. Prepayment. Maker shall have the right to prepay this Promissory Note in part
or in full at any time without penalty.

4. Change of Control. At the option of Holder, the unpaid balance of the
Principal and all accrued but unpaid interest, if any, shall become immediately
due and payable upon the occurrence at any time of a Change of Control (as
defined in the Purchase Agreement).

5. Waivers. Maker hereby waives presentment, protest and demand, notices of
protest, demand, dishonor and non-payment of this Promissory Note and all
notices of every kind. No single or partial exercise of any power hereunder
shall preclude other or further exercise thereof or the exercise of any other
power.

6. Set-Off. All payments that Maker is obligated to make hereunder are subject
to Maker’s right of set-off pursuant to Section 13.7 of the Purchase Agreement.

7. Notices. All notices and demands given pursuant to the terms hereof shall be
given in writing in accordance with Section 14.1 of the Purchase Agreement.

8. Time is of the Essence. Time is of the essence of each obligation of the
Maker.

9. Execution; Governing Law. This Promissory Note may be executed and delivered
by facsimile or .PDF signature, and upon such delivery the facsimile signature
or .PDF signature will be deemed to have the same effect as if the original
signature had been delivered to the other party and will be deemed to have been
executed performed in the State of Georgia. This Promissory Note shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Delaware excluding that body of law pertaining to conflicts of laws
and shall be governed by its laws.



--------------------------------------------------------------------------------

10. Agreement to Subordinate. Maker and Holder agree that this Promissory Note
is and shall be subordinate to the prior payment in full in of all Senior Debt
of Maker, including Senior Debt of the Company incurred, created, assumed or
guaranteed after the date hereof, and that the subordination is for the benefit
of and enforceable by the holders of such Senior Debt. Holder will, at any time
and from time to time and at the Maker’s expense, promptly execute and deliver
all further instruments, documents and agreements, and take all further action,
that may be necessary or desirable, or that any trustee, agent or representative
for any Senior Debt may reasonably request, in order to protect any right or
interest granted or purported to be granted hereby or to enable such trustee,
agent or representative or any holder of Senior Debt to exercise its rights and
remedies hereunder. For purposes of this Promissory Note, “Senior Debt” means
the principal of, premium, if any, interest (including interest, to the extent
allowable, accruing subsequent to the filing of a petition initiating any
proceeding under any state, federal or foreign bankruptcy law, whether or not a
claim for post-petition interest is allowable as a claim in any such proceeding)
and rent payable on or termination payment with respect to or in connection
with, and all fees, costs, expenses, reimbursement amounts, indemnities and
other amounts accrued or due on or in connection with, secured indebtedness of
Maker, whether outstanding on the date of this Promissory Note or thereafter
created, incurred, assumed, guaranteed or in effect guaranteed by Maker
(including all deferrals, renewals, extensions or refundings of, or amendments,
modifications or supplements to, the foregoing), except for: (a) any liability
for federal, state, local or other taxes owed or owing by Maker; (b) any
indebtedness of Maker owed to any of its subsidiaries or other affiliates;
(c) any trade payables; or (d) any indebtedness of Maker that is, by its express
terms, subordinated in right of payment to this Promissory Note.

IN WITNESS WHEREOF, this Promissory Note is executed as of the date set forth
above.

 

MAKER:

 

EZ Prints Holdings, Inc.

a Delaware corporation

By:  

 

Name:   Vincent Sarrecchia Its:   Chief Executive Officer